Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

 

MULTI-TARGET AGREEMENT

 

This Multi-Target Agreement (this “Agreement”) is made effective as of the date
of the last signature below (the “Effective Date”) by and between
ImmunoGen, Inc., a Massachusetts corporation (“ImmunoGen”), with its principal
place of business at 830 Winter Street, Waltham, Massachusetts 02451, and
Millennium Pharmaceuticals, Inc., a Delaware corporation (“Millennium”) and a
wholly owned subsidiary of Takeda Pharmaceutical Company Limited, with its
principal place of business at 40 Landsdowne Street, Cambridge, Massachusetts
02139.  ImmunoGen and Millennium are sometimes each hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, Millennium is the owner of or otherwise controls certain rights in
Technology relating to certain Antibodies directed to specified Targets and the
conjugation of Antibodies with payloads; and

 

WHEREAS, ImmunoGen is the owner of or otherwise controls certain rights in
Technology relating to or otherwise useful in the conjugation of Cytotoxic
Compounds to Antibodies; and

 

WHEREAS, pursuant to the terms and conditions set forth herein, Millennium
desires to have access to ImmunoGen’s Technology (and associated Patent Rights)
for research, discovery and development of ADCs to specified Targets, and
ImmunoGen desires to give Millennium such access.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.1                               “ADC” means any compound that incorporates, is
comprised of, or is otherwise derived from, a conjugate of an Antibody with a
Cytotoxic Compound.

 

1.2                               “ADC Platform Improvements” means any
enhancement, improvement or modification [***] or [***]or otherwise [***] or
[***] (each an “Improvement”) to the Licensed Intellectual Property that is
(a) an Improvement to the [***] of or [***] of [***], (b) an Improvement to
[***] for [***] (including, for example, [***] or [***] that create improvements
in the [***] of such [***], (c) an Improvement to the [***] of or [***] for
[***], (d) an Improvement to any of the [***] for [***] or [***] any [***] or
[***], or (e) an Improvement to the [***] of any [***].

 

1.3                               “Adverse Event” means the development of an
undesirable medical condition or the deterioration of a pre-existing medical
condition in a patient or clinical investigation subject following or during
exposure to a pharmaceutical product or investigational drug, whether or not
considered causally related to such product or drug, the exacerbation of any
pre-existing condition(s) occurring during the use of such product or drug, or
any other adverse experience or adverse drug experience described in the FDA’s
Investigational New Drug safety reporting and regulatory approval post-marketing
reporting regulations, 21 C.F.R. §§ 312.32 and 314.80, respectively, and any
applicable corresponding regulations outside the United States.  For purposes of
this Agreement, (a) “undesirable medical condition” shall include symptoms
(e.g., nausea, chest pain), signs (e.g., tachycardia, enlarged liver) or the
abnormal results of an investigation (e.g., laboratory findings,
electrocardiogram), including unfavorable side effects, toxicity, injury,
overdose or sensitivity reactions and (b) the failure of a product to exhibit
its expected pharmacologic/biologic effect in a clinical study is not considered
an Adverse Event.

 

1.4                               “Affiliate” means, with respect to any Person,
any other Person that, directly or indirectly, through one or more Affiliates,
controls or is controlled by or is under common control with such Person.  For
purposes of this definition, “control” means (a) ownership of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interests in the case of any other type of legal entity, (b) status
as a general partner in the case of any partnership, or (c) any other
arrangement whereby a Person controls or has the right to control the board of
directors or

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

equivalent governing body or management of another Person.  A Person shall be
deemed an Affiliate only so long as it satisfies the foregoing definition.

 

1.5                               “Ancillary Agreements” means each License
Agreement and any additional agreement that may be entered into from time to
time by and between the Parties relating to the subject matter hereof, including
any services agreement, supply agreement, manufacturing agreement or safety data
exchange agreement.

 

1.6                               “Antibody” means (a) a polypeptide that
Targets one (1) or more antigen(s), which polypeptide comprises: (i) one or more
immunoglobulin variable domains; or (ii) fragments, variants, modifications or
derivatives of such immunoglobulin variable domains irrespective of origin or
source, including but not limited to antigen binding portions including Fab,
Fab’, F(ab’)2, fragment of a variable domain (Fv), diabody and CDR fragments,
single chain antibodies (scFv), chimeric antibodies, monospecific antibodies,
bispecific antibodies, multi-specific antibodies, diabodies and other
polypeptides, any of which contain at least a portion of an immunoglobulin that
is sufficient to confer specific antigen binding to the polypeptide; and
(iii) in each case (i) and (ii) above, humanized or fully human versions thereof
or (b) any other [***] or [***] (including [***] and [***] or [***]) that [***].

 

1.7                               “Applicable Laws” means all federal, state,
local, national and supra-national laws, statutes, rules and regulations,
including any rules, regulations, guidelines or requirements of Regulatory
Authorities, securities regulatory authorities, national securities exchanges or
securities listing organizations that may be in effect from time to time and
applicable to a particular activity hereunder.

 

1.8                               “Business Day” means any day other than a
Saturday, Sunday or other day on which banking institutions in Boston,
Massachusetts or Osaka, Japan are required to be closed or are actually closed
with legal authorization.

 

1.9                               “Calendar Quarter” means, with respect to the
first such Calendar Quarter during the Term, the period beginning on the
Effective Date and ending on the last day of the calendar quarter within which
the Effective Date falls, and thereafter each successive period of
three (3) consecutive months during the Term ending on March 31, June 30,
September 30 and

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

December 31; except that the last Calendar Quarter during the Term shall end
upon the expiration of the Term in accordance with Section 8 hereof.

 

1.10                        “Calendar Year” means, with respect to the first
such Calendar Year during the Term, the period beginning on the Effective Date
and ending on December 31 of the calendar year within which the Effective Date
falls, and thereafter each successive period of twelve (12) consecutive months
during the Term commencing on January 1 and ending on December 31; except that
the last Calendar Year during the Term shall end upon the expiration of the Term
in accordance with Section 8 hereof.

 

1.11                        “Change of Control” means any of the following
events: (a) any Third Party becomes the beneficial owner, directly or
indirectly, of more than fifty percent (50%) of the Total Voting Power of all
Voting Securities of ImmunoGen then outstanding, as a result of a single
transaction or a series of related transactions; (b) ImmunoGen consolidates with
or merges into a Third Party, or any such Third Party consolidates with or
merges into ImmunoGen, in either event pursuant to a transaction in which more
than fifty percent (50%) of the Total Voting Power of all Voting Securities of
the surviving entity then outstanding is not held by the parties holding at
least fifty percent (50%) of the Total Voting Power of all Voting Securities of
ImmunoGen outstanding immediately prior to such consolidation or merger; or
(c) ImmunoGen conveys, transfers or leases all or substantially all of its
assets to a Third Party.

 

1.12                        “Confidential Information” means (a) with respect to
ImmunoGen, (i) all tangible embodiments of the Licensed Technology that are
disclosed by or on behalf of ImmunoGen or its Affiliates to Millennium or its
Affiliates (other than Product Technology and [***] ADC Platform Improvements,
in each case regardless of ownership, and Joint ADC Platform Improvements) and
(ii) the identification by ImmunoGen of any Proposed Target as an Excluded
Target; (b) with respect to Millennium, (i) the identification by Millennium of
any Proposed Targets, the identity of Program Targets, any Holding Option
Exercise Notice, any written notice by which Millennium exercises any Reserve
Option and the grant by ImmunoGen of any Holding Option or Reserve Option
hereunder and (ii) any Product Technology and any [***] ADC Platform
Improvements, in each case regardless of ownership; and (c) with respect to each
Party, any Joint ADC Platform Improvements (other than Joint [***] ADC Platform

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Improvements) and, except as provided above, all information and Technology
which is disclosed by or on behalf of such Party (in such capacity, the
“Disclosing Party”) or its Affiliates to the other Party (in such capacity, the
“Receiving Party”) or its Affiliates hereunder or to any of the Receiving
Party’s or its Affiliates’ employees, consultants or subcontractors
(collectively, “Representatives”), except (A) with respect to clauses (a),
(b)(i) and (c) above, to the extent that the Receiving Party can demonstrate by
contemporaneous written record or other suitable physical evidence that such
tangible embodiment or information, (1) as of the date of disclosure is known to
the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure by or on behalf of the Disclosing Party or its
Affiliates to the Receiving Party or its Affiliates; (2) is obtained by the
Receiving Party or its Affiliates from a Third Party without breach of any duty
and without restriction on disclosure to or from the Disclosing Party; or (3) is
independently developed by or for the Receiving Party or its Affiliates without
benefit of, reference to or reliance upon any Confidential Information of the
Disclosing Party, and (B) with respect to clauses (a), (b) and (c) above, to the
extent the Receiving Party can demonstrate by contemporaneous written record or
other suitable physical evidence that such tangible embodiment or information as
of the date of disclosure is in, or subsequently enters, the public domain
through no fault or omission of the Receiving Party or its Affiliates or their
respective Representatives.

 

1.13                        “Confidentiality Agreement” means that certain
Confidential Disclosure Agreement effective February 26, 2014 by and between
ImmunoGen and Millennium, as amended.

 

1.14                        “Control” or “Controlled” means, with respect to any
Patent Rights, Technology or Proprietary Materials, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights or Technology
and the rights thereto or to supply such Proprietary Materials as contemplated
in this Agreement without violating the terms of any arrangement or agreement
between such Party or its Affiliates and any Third Party.

 

1.15                        “Cytotoxic Compound” means MAY Compounds and IGN
Compounds.

 

1.16                        [***] means [***] published from time to time by the
[***].

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.17                        “Excluded Target” means any Target as to which, as
of the date of the applicable Holding Option Request, (a) ImmunoGen or any
Affiliate of ImmunoGen is [***], (b) ImmunoGen has [***], or is [***], an [***]
or [***] to a [***] under any [***] or [***] by [***] that are necessary or
useful for the development, manufacture, use or sale of any compound or product
that is [***] to [***], and the [***] of such [***] or [***] from [***] the
[***] to [***] and [***] as contemplated by an [***], were it to be [***] (a
[***]), (c) ImmunoGen has [***] with a [***] that is in effect as of [***], that
[***] ImmunoGen from [***] on the terms and conditions of this Agreement, or
(d) [***] has retained any [***] under the terms of the [***].  For purposes of
clarity, an Excluded Target as defined in clause (b) above shall include [***],
even if the scope of such [***] is [***].  A Target shall be deemed an Excluded
Target [***]. For clarity, as of the Effective Date, neither of the [***]
Targets (as defined in the [***] Agreement) is an Excluded Target.

 

1.18                        “FDA” means the United States Food and Drug
Administration and any successor agency or authority thereto.

 

1.19                        “FDCA” means the United States Food, Drug, and
Cosmetic Act, as amended (21 U.S.C. § 301 et seq.), and the rules and
regulations promulgated thereunder.

 

1.20                        “Field” means all uses, including pharmaceutical,
therapeutic, prophylactic and diagnostic uses for humans and animals.

 

1.21                        “FTE” means a full time equivalent person year
(consisting of a total of 1,800 hours per year) of scientific or technical work
on or directly related to the provision of the ImmunoGen Activities.

 

1.22                        “FTE Cost” means, for any period during the Term,
the FTE Rate multiplied by the number of FTEs expended over such period.

 

1.23                        “FTE Rate” means, for the [***]; provided that such
rate shall be [***], with each [***], with the [***], to correspond with the
[***] in the [***] over the [***]; provided, however, that in no event shall the
FTE Rate for any [***] be [***].  For the avoidance of doubt, such rate includes
(a) all salaries, wages, bonuses, benefits, management fees, profit sharing,
stock option grants and FICA costs and other similar costs, meals and
entertainment, training, recruiting, relocation, travel expenses, operating
supplies and equipment and other disposable

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

goods to the extent required for the performance of the applicable services and
(b) overhead costs associated with such FTE and the performance of its
activities hereunder.  The reported actual time spent shall be substantiated by
a time tracking system consistently applied.

 

1.24                        [***] shall mean [***], or such [***] as may be
agreed by the Parties in writing from time to time.

 

1.25                        “GLP” means all good laboratory practices under
Title 21 of the United States Code of Federal Regulations, as amended from time
to time.

 

1.26                        “Holding Option Grant Date” means, with respect to a
Proposed Target that is not an Excluded Target, the date of disclosure to
ImmunoGen of the identity of the Proposed Target specified in a [***] Response.

 

1.27                        “Holding Option Target” means any Proposed Target
that becomes the subject of a Holding Option granted by ImmunoGen pursuant to
Section 3.1(a) hereof.  A Target ceases to be a Holding Option Target once
(a) it has been designated as a Reserve Option Target in accordance with
Section 3.1(b) hereof, or (b) the applicable Holding Option Period has expired
without the Holding Option Target having been designated as a Reserve Option
Target.

 

1.28                        “IGN Compound” means any and all [***], whether
produced from a botanical source, natural fermentation, chemical synthesis or
otherwise, including, without limitation, all analogs, variants, fragments or
derivatives of any of the foregoing, in each case owned or Controlled by
ImmunoGen.

 

1.29                        “ImmunoGen Activities” means those activities
associated with the conduct of the Research Program as described in the Research
Plan that are undertaken by or on behalf of ImmunoGen or its Affiliates.

 

1.30                        “ImmunoGen ADC Platform Improvements” means any ADC
Platform Improvement (other than Joint ADC Platform Improvements), including
ImmunoGen [***] ADC Platform Improvements, the inventors of which (alone or with
others) include one or more employees of, or others obligated to assign
inventions to, ImmunoGen or any of its Affiliates or [***].

 

1.31                        “ImmunoGen In-License” means any agreement between
ImmunoGen or any of its Affiliates, on the one hand, and a Third Party, on the
other hand, pursuant to which

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen or such Affiliate has obtained any rights or interest in or to any
Patent Rights or Technology included within the Licensed Intellectual Property.

 

1.32                        “ImmunoGen Internal Program” means a bona fide
internal research, development or commercialization program undertaken by
ImmunoGen with respect to a Target, with respect to which, as of the date of
[***] from the [***] of a [***] for such Target (the “Receipt Date”), an
Antibody Targeting such Target, whether or not conjugated to a cytotoxic or
cytostatic agent (which may or may not be a Cytotoxic Compound) has been
generated by or on behalf of ImmunoGen (an “ImmunoGen Internal Product
Candidate”), and ImmunoGen owns or has otherwise acquired rights to use such
ImmunoGen Internal Product Candidate in the research or development of [***] or
[***] for use in the Field and further provided that (a) as of the Receipt
Date, ImmunoGen or an Affiliate of ImmunoGen had commenced process development
activities in connection with a [***] of such ImmunoGen Internal Product
Candidate or (b) as of the Receipt Date, ImmunoGen is conducting research and
preclinical studies [***] or [***] in any [***] of such ImmunoGen Internal
Program Candidate in a sustained manner consistent with ImmunoGen’s other
internal programs at similar stages of research and development. 
Notwithstanding the foregoing, if ImmunoGen or an Affiliate of ImmunoGen entered
into a Third Party license pursuant to which ImmunoGen or such Affiliate has
in-licensed Patent Rights from a Third Party covering the [***] or [***] of an
[***], then ImmunoGen shall be deemed to be pursuing an ImmunoGen Internal
Program with respect to the Target to which such Antibody is Targeted for the
[***]-month period immediately following the effective date of such Third Party
license, without any additional activities required on the part of ImmunoGen.

 

1.33                        “ImmunoGen [***] ADC Platform Improvements” means
any [***] ADC Platform Improvement (other than Joint [***] ADC Platform
Improvements) the inventors of which (alone or with others) include one or more
employees of, or others obligated to assign inventions to, ImmunoGen or any of
its Affiliates or [***].

 

1.34                        “ImmunoGen Product Technology” means any Product
Technology (other than Joint Product Technology) the inventors of which (alone
or with others) include one or more

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

employees of, or others obligated to assign inventions to, ImmunoGen or any of
its Affiliates or [***].

 

1.35                        “ImmunoGen Proprietary Antibody Rights” means all
Technology (and associated Patent Rights) owned or Controlled by ImmunoGen
during the Term solely to the extent they constitute or claim the [***] or [***]
of an Antibody (in [***] or [***]) that was generated or in-licensed by
ImmunoGen other than under this Agreement or any Ancillary Agreement, whether or
not patentable (an “ImmunoGen Proprietary Antibody”), but only to the extent
such Technology (and associated Patent Rights) [***] the ImmunoGen Proprietary
Antibody and [***] such Technology (and associated Patent Rights) covers [***]
(in [***] or [***]).  For purposes of clarity, “ImmunoGen Proprietary Antibody
Rights” does not include any [***] that relates to [***] or any [***] made under
or in connection with [***] or any Patent Rights claiming such [***] or [***].

 

1.36                        “IND” means (a) an Investigational New Drug
Application (as defined in the FDCA and regulations promulgated thereunder) or
any successor application or procedure required to initiate clinical testing of
an ADC in humans in the United States; (b) a counterpart to an Investigational
New Drug Application that is required in any other country or region in the
Territory before beginning clinical testing of an ADC in humans in such country
or region; and (c) all supplements and amendments to any of the foregoing.

 

1.37                        “Independent Patent Counsel” means an outside patent
counsel reasonably acceptable to both Parties who (and whose firm) is not at the
time of the dispute, and was not at any time during the [***]-year period
preceding the dispute, performing legal services of any nature for either of the
Parties or their respective Affiliates and which did not, at any time, employ
either of the Parties’ chief patent counsels (or equivalent thereof).  Any
outside counsel agreed to by the Parties to be an Independent Patent Counsel
shall be deemed independent regardless of whether it satisfies this definition.
Each Party shall be entitled to rely on such Independent Patent Counsel’s
representation as to whether it satisfies the above requirements, and neither
Party shall be in breach of this Agreement if, notwithstanding such
representation, an Independent Patent Counsel selected by the Parties does not
satisfy the above requirements.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.38                        “Joint ADC Platform Improvements” means ADC Platform
Improvements, including Joint [***]ADC Platform Improvements, the inventors of
which include both (a) one or more employees of, or others obligated to assign
inventions to, ImmunoGen or any Affiliate of ImmunoGen, and (b) one or more
employees of, or others obligated to assign inventions to, Millennium or any
Affiliate of Millennium.

 

1.39                        “Joint [***] ADC Platform Improvements” means [***]
ADC Platform Improvements the inventors of which include both (a) one or more
employees of, or others obligated to assign inventions to, ImmunoGen or any
Affiliate of ImmunoGen, and (b) one or more employees of, or others obligated to
assign inventions to, Millennium or any Affiliate of Millennium.

 

1.40                        “Joint Product Technology” means any Product
Technology the inventors of which include both (a) one or more employees of, or
other persons obligated to assign inventions to, ImmunoGen or any Affiliate of
ImmunoGen, and (b) one or more employees of, or other persons obligated to
assign inventions to, Millennium or any Affiliate of Millennium.

 

1.41                        “License Agreement” means a written license
agreement executed by the Parties pursuant to Section 3.2(a) hereof in the form
set forth in Schedule A attached hereto.

 

1.42                        “Licensed Intellectual Property” means,
collectively, the Licensed Patent Rights and the Licensed Technology.

 

1.43                        “Licensed Patent Rights” means any Patent Rights
that are owned or Controlled by ImmunoGen or any of its Affiliates as of the
Effective Date or become owned or Controlled by ImmunoGen or any of its
Affiliates during the Term (including ImmunoGen’s interest in any Patent Rights
claiming Joint Product Technology and Joint ADC Platform Improvements) that are
necessary or useful for Millennium to conduct the Millennium Activities;
provided, however, that Licensed Patent Rights shall expressly exclude any [***]
solely to the extent that [***].

 

1.44                        “Licensed Product” has the meaning ascribed to such
term in the License Agreement were such agreement to be effective with respect
to any particular Licensed Target.

 

1.45                        “[***] ADC Platform Improvements” means any ADC
Platform Improvements that are incorporated into any [***] (or any constituent
or precursor thereof) or otherwise used in connection therewith, or are used in
any method of making, releasing or characterizing any such

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

[***] (or any [***] or [***] thereof), in connection with the Research Program,
unless [***] can [***] to [***] at or prior to the time the [***] that such ADC
Platform Improvement would have [***] to [***].  Anything contained in this
Agreement to the contrary notwithstanding, [***] ADC Platform Improvement
included within the Licensed Intellectual Property shall be deemed to be an
[***], but not a [***] ADC Platform Improvement, if it is incorporated into an
[***] that does not, by the end of [***], become a [***], and such ADC Platform
Improvement would not otherwise qualify as a [***] ADC Platform Improvement
under any of the [***].

 

1.46                        “Licensed Target” means a Target that has become the
subject of an Exclusive License.

 

1.47                        “Licensed Technology” means any and all Technology
that is owned or Controlled by ImmunoGen or any of its Affiliates as of the
Effective Date or becomes owned or Controlled by ImmunoGen or any of its
Affiliates during the Term (including ImmunoGen’s interest in any Joint Product
Technology and Joint ADC Platform Improvements) that is necessary or useful for
Millennium to conduct the Millennium Activities; provided, however, that
Licensed Technology shall expressly exclude any ImmunoGen Proprietary Antibody
Rights.

 

1.48                        “Linker” means any compound or composition owned or
Controlled by ImmunoGen or any of its Affiliates that is useful for linking a
cytotoxic or cytostatic moiety, including, without limitation, a Cytotoxic
Compound, and a cell-binding moiety, including, without limitation, an Antibody,
together to form a conjugate of the cytotoxic or cytostatic moiety with the
cell-binding moiety.

 

1.49                        “Major Countries” means any of [***] and [***].

 

1.50                        “MAY Compound” means any and all maytansinoid
compounds (including, without limitation, maytansinol, ansamitocins, DM1 and
DM4), whether produced by a botanical source, natural fermentation, chemical
synthesis or otherwise, and shall include, without limitation, all variants,
fragments or derivatives of any of the foregoing, in each case owned or
Controlled by ImmunoGen or any of its Affiliates.

 

1.51                        “Millennium Activities” means those activities
associated with the conduct of the Research Program as described in the Research
Plan that are undertaken by Millennium or its Affiliates or by Permitted Third
Party Service Providers.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.52                        “Millennium ADC Platform Improvement” means any ADC
Platform Improvement (other than Joint ADC Platform Improvements), including
Millennium [***] ADC Platform Improvements, the inventors of which (alone or
with others) include one or more employees of, or others obligated to assign
inventions to, Millennium or any of its Affiliates, or, to the extent Millennium
has obtained rights therefrom pursuant to Section 2.2 hereof, any Permitted
Third Party Service Providers.

 

1.53                        “Millennium Antibody” means any Antibody owned or
controlled by Millennium or its Affiliates.

 

1.54                        “Millennium [***] ADC Platform Improvements” means
any [***] ADC Platform Improvement other than ImmunoGen [***]ADC Platform
Improvements and Joint [***] ADC Platform Improvements.

 

1.55                        “Millennium Product Technology” means any Product
Technology other than ImmunoGen Product Technology and Joint Product Technology.

 

1.56                        [***] means any [***] or [***], other than an [***]
or a [***], that may be [***] to an [***] to [***] an [***] and that is
(a) owned by [***] and first conceived and reduced to practice by [***] prior
the [***] or [***] of [***] or (b) acquired or in-licensed from [***] by [***]
and [***] by [***] prior to the [***] or [***] of [***].

 

1.57                        “Patent Rights” means the rights and interests in
and to any and all issued patents and pending patent applications (including
inventor’s certificates, applications for inventor’s certificates, statutory
invention registrations, applications for statutory invention registrations,
utility models and any foreign counterparts thereof) in any country or
jurisdiction in the Territory, including any and all provisionals,
non-provisionals, substitutions, continuations, continuations-in-part,
divisionals and other continuing applications, extensions or restorations by
existing or future extension or restoration mechanisms, including patent term
extension, supplementary protection certificates or the equivalent, renewals,
and all letters patent on any of the foregoing, and any and all reissues,
reexaminations, extensions, confirmations, registrations and patents of addition
on any of the foregoing.

 

1.58                        “Person” means an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust,

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

joint stock company, trust, incorporated association, joint venture or similar
entity or organization, including a government or political subdivision,
department or agency of a government.

 

1.59                        “Product Technology” means any Technology (other
than ADC Platform Improvements) conceived or first reduced to practice or
otherwise made or generated in connection with the Research Program.

 

1.60                        “Program Targets” means, collectively, Holding
Option Targets, Reserve Option Targets and Licensed Targets.

 

1.61                        “Proposed Target” has the meaning in
Section 3.1(a) hereof.

 

1.62                        “Proprietary Materials” means any tangible chemical,
biological or other research materials that are furnished by or on behalf of one
Party to the other Party in connection with this Agreement, regardless of
whether such materials are specifically designated as proprietary by the
transferring Party.  Any mutant, derivative, progeny or improvement made to or
from a Party’s Proprietary Materials shall be considered to be that Party’s
Proprietary Materials.  Without limiting the generality of the foregoing, any
[***] furnished by ImmunoGen to Millennium or any of its Affiliates (or any
Permitted Third Party Service Providers on behalf of Millennium), including,
without limitation, any samples, cultures or cell banks derived directly or
indirectly from any mutant, derivative, progeny or improvement thereof
(collectively, the [***]), shall be deemed to be ImmunoGen’s Proprietary
Materials and included within the Licensed Technology.  Without prejudice to any
of ImmunoGen’s intellectual property rights in and to MAY Compounds, any
tangible MAY Compounds manufactured by or for Millennium or any of its
Affiliates or Permitted Third Party Service Providers using the [***] as a
precursor in connection with the Research Program shall not be deemed to be
ImmunoGen’s Proprietary Materials for purposes of this Agreement.

 

1.63                        “Regulatory Authority” means the FDA or any
counterpart to the FDA outside the United States, or other national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity with authority over the
distribution, importation, exportation, manufacture, production, use, storage,
transport, clinical testing or sale of an ADC.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.64                        “Research Plan” means the written plan describing
the research activities to be carried out by each Party during each Calendar
Year during the Term in conducting the Research Program pursuant to this
Agreement, as such written plan may be amended, modified or updated.  Such
Research Plan, and any modification, amendment or update thereto, shall set
forth, inter alia, (a) the specific objectives, projected achievement
milestones, resource allocation requirements and activities to be performed over
such period; (b) the Party responsible for such activities; (c) a timeline for
such activities; and (d) the estimated FTE Cost for the ImmunoGen Activities to
be performed over such period.

 

1.65                        “Research Program” means, subject to the limitations
set forth in Sections 2.1 and 2.2 hereof, any and all research and preclinical
studies in vitro and in vivo in any non-human species of any ADC Targeting
Holding Option Targets or Reserve Option Targets and the manufacture of ADC
solely for use in such research and preclinical studies.  The purpose of the
Research Program will be to identify, develop and evaluate ADCs for possible
development and commercialization under an Exclusive License.  Notwithstanding
the foregoing, the Research Program shall not include GLP toxicology studies,
which require an Exclusive License as to the particular ADC.

 

1.66                        “Reserve Option” means an exclusive option granted
by ImmunoGen to obtain an Exclusive License in the Territory under the Licensed
Intellectual Property as defined in the License Agreement with respect to the
applicable Reserve Option Target in accordance with Section 3.2 hereof.

 

1.67                        “Reserve Option Target” means a Target that becomes
the subject of a Reserve Option in accordance with Section 3.1(b) hereof.  A
Target ceases to be a Reserve Option Target once (a) it has become the subject
of an Exclusive License in accordance with Section 3.2(a) hereof, or (b) the
applicable Reserve Option has been terminated in accordance with
Section 3.2(c) hereof.

 

1.68                        “Restricted Period” means the period commencing on
the Effective Date and ending on the [***] anniversary of the Effective Date.

 

1.69                        “Sanofi Collaboration Agreement” means that certain
Collaboration and License Agreement dated as of July 30, 2003 by and between
ImmunoGen and sanofi-aventis

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

U.S. LLC (“Sanofi”), as successor-in-interest to Aventis Pharmaceuticals, Inc.,
as the same may have been amended prior to the Effective Date.

 

1.70                        “[***] Agreement” means that certain [***] Agreement
dated as of July 18, 2014 by and between ImmunoGen and Millennium, as the same
may be amended from time to time.

 

1.71                        “Target” means, when used as a noun, an antigen
described by [***].

 

1.72                        “Target,” “Targeting” or “Targeted” means, when used
as a verb to describe the relationship between a molecule and a Target, that the
molecule’s primary intended mechanism of action functions such that it
specifically binds to the Target (or a portion thereof).

 

1.73                        “Technical Transfer Materials” means ImmunoGen
information (including, without limitation, technical transfer reports) and
materials as provided by ImmunoGen to its licensees of Technology and Patent
Rights for the purpose of [***],[***] and [***] with respect to ADCs, Cytotoxic
Compounds and Linkers, as applicable, including: (a) [***] and general
properties; (b) an example of an ADC [***], including [***] and [***]; (c) an
[***] for [***] and [***] and [***] of [***]; (d) information [***] and [***]
(e) an [***] of [***]; (f) technical reports based on [***] for ADCs against
Program Targets developed by ImmunoGen in connection with the ImmunoGen
Activities; (g) a list of [***] and [***] and [***] for [***] ADCs; and (h) any
and all relevant [***] and [***] and [***], including, without limitation, [***]
and [***] and [***] relating to the ADCs generated pursuant to the [***].

 

1.74                        “Technology” means, collectively, all inventions,
discoveries, improvements, trade secrets and proprietary methods or materials,
whether or not patentable, including, without limitation, macromolecular
sequences, data, formulations, processes, techniques, know-how and results
(including negative results).

 

1.75                        “Territory” means all countries and jurisdictions of
the world.

 

1.76                        “Third Party” means any Person other than ImmunoGen,
Millennium and their respective Affiliates.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.77                        “Third Party Expert Services Agreement” means that
certain Services Agreement effective as of May 28, 2014 by and among ImmunoGen,
Millennium and [***], as the same may be amended from time to time.

 

1.78                        “Total Voting Power” means at any time the total
combined voting power in the general election of directors of ImmunoGen of all
the Voting Securities then outstanding.

 

1.79                        “Voting Securities” means, at any time, shares of
any class of capital stock of ImmunoGen which are then entitled to vote
generally in the election of directors of ImmunoGen.

 

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

 

Section

Agreement

 

Recitals

Alliance Managers

 

4.1(a)

[***]

 

[***]

Covered Results

 

6.3

Disclosing Party

 

1.12

Disclosure Letter

 

9.1

Dispute

 

11.12

Effective Date

 

Recitals

Exclusive License

 

3.2(a)

Exclusive License Effective Date

 

3.2(a)

Expired Holding Option

 

3.1(d)

[***] Response

 

3.1(a)

Holding Option

 

3.1(a)

Holding Option Exercise Notice

 

3.1(b)

Holding Option Period

 

3.1(b)

Holding Option Request

 

3.1(a)

Holding Option Response

 

3.1(a)

ImmunoGen

 

Recitals

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen Indemnitees

 

10.1(a)

ImmunoGen Internal Product Candidate

 

1.31

[***]

 

[***]

ImmunoGen Proprietary Antibody

 

1.34

[***]

 

[***]

Improvement

 

1.2

Indemnified Party

 

10.2

Indemnifying Party

 

10.2

Initial Term

 

8.1(a)

JRC

 

4.2(a)

Knowledge

 

9.1

Losses

 

10.1(a)

Material Breach

 

8.2(b)

Millennium

 

Recitals

Millennium Indemnitees

 

10.1(b)

Millennium [***] Patents

 

7.7

Panel

 

11.12(b)(ii)

Party/Parties

 

Recitals

Patent Committee

 

7.1(d)

Patent-Related Filings

 

7.2(c)

Permitted Third Party Service Providers

 

2.2

Proposed Sublicensee

 

2.3

Receipt Date

 

1.31

Receiving Party

 

1.12

Representatives

 

1.12

Research Extension Term

 

8.1(c)

Research Program Expansion Fee

 

5.3(a)

Research Program Expansion Term

 

8.1(b)

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Research Term Extension Fee

 

5.3(b)

Reserve Option Grant Date

 

3.1(b)

Reserve Option Period

 

3.2(a)

Restricted Data

 

7.2(g)

Restricted Party

 

11.15

Rolling Forecast

 

4.3(b)

Sanofi

 

1.68

[***]

 

[***]

Term

 

8.1(d)

Terminated Reserve Option

 

3.2(c)

Third Party Claims

 

10.1(a)

[***]

 

[***]

[***]

 

[***]

Upfront Fee

 

5.1

 

2.                                      GRANT OF RIGHTS

 

2.1                               Research License.  Subject to the terms and
conditions of this Agreement, during the Term, ImmunoGen and its Affiliates
hereby grant to Millennium and its Affiliates a fully paid-up, non-transferable
(except as expressly permitted in this Agreement), royalty-free, worldwide,
exclusive (but only as to Program Targets so long as they remain Program
Targets) license, without the right to grant sublicenses (except to Permitted
Third Party Service Providers), under the Licensed Intellectual Property for the
sole purpose of conducting the Millennium Activities.  Anything contained in
this Agreement to the contrary notwithstanding, Millennium shall not, directly
or through a Permitted Third Party Service Provider, [***] relating to or for
use in connection with [***] of an [***] for which Millennium [***] in
accordance with [***].

 

2.2                               Permitted Third Party Service Providers. 
Millennium and its Affiliates shall have the right, without ImmunoGen’s
permission or consent but subject to the conditions set forth herein, to engage
one or more Third Parties (“Permitted Third Party Service Providers”)

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

as subcontractors to perform designated functions in connection with the
Millennium Activities (including transferring or disclosing Licensed Technology
and ImmunoGen’s Proprietary Materials as may be necessary or useful for such
Permitted Third Party Service Provider to perform such designated functions);
provided that (a) Millennium shall [***] and (b) Millennium shall [***] cause
each such Permitted Third Party Service Provider [***].  The obligations of
Millennium and its Affiliates set forth in clause (b) above shall not apply to
[***] conceived or first reduced to practice by a Permitted Third Party Service
Provider that incorporate or constitute enhancements, improvements or
modifications to [***].

 

2.3                               Millennium ADC Platform Improvement License to
ImmunoGen.  Millennium, on behalf of itself and its Affiliates, hereby grants to
ImmunoGen a non-exclusive, fully paid, irrevocable, royalty-free, worldwide
license, [***], under Millennium’s rights in and to any Patent Rights solely to
the extent that they claim any Millennium ADC Platform Improvements (other than
Millennium [***] ADC Platform Improvements): (a) to manufacture ADCs and
Cytotoxic Compounds solely in connection with the conduct of the ImmunoGen
Activities; (b) to research, develop, make, have made, use, sell, offer for
sale, import or otherwise commercialize any [***] (excluding any [***] that
Targets (i) either a Holding Option Target or a Reserve Option Target while the
applicable Holding Option or Reserve Option is outstanding or (ii) a Licensed
Target (A) while the exclusive license granted under the applicable License
Agreement remains in effect [***] and (B) [***]; and (c) to otherwise exploit
such Patent Rights for any and all uses [***].  ImmunoGen’s ability to grant
sublicenses under the preceding sentence shall be effective in any given case
only if ImmunoGen’s sublicensee (a “Proposed Sublicensee”) [***], provided,
however, that for purposes of this sentence the term [***] shall mean [***].

 

2.4                               [***].  If ImmunoGen determines, in its sole
discretion, to [***], then ImmunoGen shall [***].

 

2.5                               License to Millennium [***] Patents.  In
consideration of the assignment of the Millennium [***] Patents by Millennium
and its Affiliates to ImmunoGen pursuant to Section 7.7 hereof, ImmunoGen and
its Affiliates hereby grant to Millennium and its Affiliates a perpetual,
irrevocable, freely transferable, fully paid-up, royalty-free, worldwide,
non-exclusive

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

license, with the right to grant sublicenses through multiple tiers of
sublicensees, under the Millennium [***] Patents for any and all purposes.

 

2.6                               No Implied Licenses.  Except as expressly set
forth herein, neither Party grants to the other Party or its Affiliates any
rights or licenses to any intellectual or other proprietary property owned or
Controlled by that Party or its Affiliates.

 

3.                                      HOLDING OPTIONS; RESERVE OPTIONS;
EXCLUSIVE LICENSES

 

3.1                               Holding Options.

 

(a)                                  Holding Option Request and Grant.  As of
the Effective Date, without any further action by either Party or [***],
Millennium shall be deemed to have submitted [***] Holding Option Requests
identifying the [***] Targets (as defined in the [***] Agreement) as Proposed
Targets, such [***] Targets shall not be deemed to be Excluded Targets and shall
be designated as Holding Option Targets subject to Holding Options, and the
Holding Option Grant Date with respect to such Holding Option shall be the
Effective Date.  Subject to the limitations set forth in Section 3.1(d) hereof,
Millennium may from time to time during the Term provide confidential written
notice to [***] proposing a Target (the “Proposed Target”) to be designated as a
Holding Option Target, which Target shall be identified by its common
designation(s) and unique UniProtKB/Swiss Prot accession number.  Concurrent
with such notice, Millennium shall provide written notice to ImmunoGen that it
has proposed a Target to be designated as a Holding Option Target, without
identifying the Proposed Target to ImmunoGen.  Within [***] Business Days
following any such notice by Millennium to ImmunoGen, ImmunoGen shall provide
[***].  Following [***] from ImmunoGen, [***] in writing (the “[***] Response”)
whether the Proposed Target is an Excluded Target.  If the Proposed Target is an
Excluded Target, [***] shall not [***] in the [***] Response or otherwise
disclose to [***], and Millennium shall not have exhausted any of its rights to
designate Holding Option Targets hereunder.  If the Proposed Target is not an
Excluded Target, [***] shall [***] in the [***] Response to [***] (the “Holding
Option Request”).  Within [***] Business Days of ImmunoGen’s receipt of the
[***] Response, ImmunoGen shall deliver to Millennium a written response (the
“Holding Option Response”) indicating whether or not the Proposed Target [***]

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

an Excluded Target [***].  If the Proposed Target [***] an Excluded Target
[***], the Proposed Target shall not become a Holding Option Target and
Millennium shall not have exhausted any of its rights to designate Holding
Option Targets hereunder.  If ImmunoGen timely provides a Holding Option
Response to Millennium indicating that the Proposed Target specified in the
Holding Option Request is not an Excluded Target or if ImmunoGen fails to timely
provide a Holding Option Response as required by this Section 3.1(a), then,
subject to Section 3.4(a) hereof: (i) ImmunoGen shall and does hereby
automatically grant to Millennium an exclusive option (each such option a
“Holding Option”) to obtain a Reserve Option, with respect to the Holding Option
Target specified in the Holding Option Request; (ii) the Proposed Target shall
be deemed to be a Holding Option Target for purposes of this Agreement; and
(iii) for the duration of the Holding Option Period, ImmunoGen shall not [***]. 
Notwithstanding anything to the contrary contained herein, the Parties may
mutually agree in writing to [***] set forth in this Section 3.1(a) with an
[***].  If any Excluded Target with respect to which Millennium has delivered a
Holding Option Request ceases to be an Excluded Target during the Term, then
ImmunoGen will promptly notify Millennium thereof and subject to notice,
availability and the limitations pursuant to this Section 3.1, Millennium shall
have the right to submit a Holding Option Request with respect to such Target. 
[***]

 

(b)                                 Exercise of Holding Options; Grant of
Reserve Options.  Subject to the limitations set forth in Section 3.2(b) hereof,
Millennium shall have the right to exercise a Holding Option at any time during
the period commencing on the Holding Option Grant Date and continuing for a
period of [***] months thereafter (the “Holding Option Period”); provided,
however that no Holding Option Period shall extend beyond the expiration of the
Term.  Millennium shall exercise a Holding Option by delivering a confidential
written notice of exercise thereof (the “Holding Option Exercise Notice”), which
notice shall specify the Holding Option Target.  Upon ImmunoGen’s receipt of a
Holding Option Exercise Notice (the “Reserve Option Grant Date”), (i) a Reserve
Option shall be deemed to have been automatically granted, (ii) the applicable
Holding Option Target shall be deemed to be a Reserve Option Target for purposes
of this Agreement and (iii) for the duration of the Reserve Option
Period, ImmunoGen shall not [***].

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)                                  Number of Holding Options.  Millennium may
take up to a total of [***] Holding Options during the Term (inclusive of the
[***] Holding Options with respect to the Standstill Targets); provided,
however, upon timely exercise of Millennium’s option to expand the Research
Program in accordance with Section 3.6 hereof, Millennium shall be entitled to
take up to [***] additional Holding Options (for an aggregate total of no more
than [***] Holding Options) during the Term.  If a Holding Option expires
without being exercised for any reason, such Expired Holding Option shall
nevertheless continue to count against the aggregate number of Holding Options
available to Millennium under this Section 3.1.

 

(d)                                                         Expiration of
Holding Options.  If Millennium fails to exercise any Holding Option prior to
the expiration of the applicable Holding Option Period (each, an “Expired
Holding Option”), then ImmunoGen shall have the right to [***] with respect to a
[***]; provided, however, that Millennium may submit another Holding Option
Request with respect to the Target covered by such Expired Holding Option
subject to notice, availability and the limitations pursuant to this Section 3.1
hereof; provided, however, if Millennium submits such Holding Option Request
with respect to a Holding Option Target prior to the expiration of the
applicable Holding Option Period, then such Holding Option Target shall not
become an Expired Holding Option and a new Holding Option Period will start for
such Holding Option Target commencing at the end of the prior Holding Option
Period.

 

3.2                               Reserve Options; Grant of Exclusive Licenses.

 

(a)                                 Exercise of Reserve Options.  Subject to the
limitations set forth in Section 3.3 hereof, Millennium shall have the right to
exercise a Reserve Option at any time during the period commencing on the
Reserve Option Grant Date and continuing until [***], subject to earlier
termination in accordance with Section 3.2(c) hereof (the “Reserve Option
Period”).  Millennium shall exercise a Reserve Option by delivering confidential
written notice of exercise thereof to ImmunoGen, which notice shall specify the
Reserve Option Target.  Upon delivery of the written notice of exercise of a
Reserve Option as provided in this Section 3.2(a), and subject to
Section 3.4(b) hereof, (i) the Licensed Intellectual Property [***] shall be
automatically exclusively (even as to ImmunoGen) licensed to Millennium with
respect to such single Reserve Option Target specified in such notice to
Millennium on the terms and subject to

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the conditions set forth in the relevant License Agreement were such agreement
to be effective with respect to such Reserve Option Target (each an “Exclusive
License”), and (ii) such Exclusive License shall be effective as of the date of
ImmunoGen’s receipt of Millennium’s notice of exercise of the Reserve Option
with respect to the Reserve Option Target that is the subject of the Exclusive
License (the “Exclusive License Effective Date”).  ImmunoGen shall deliver to
Millennium, within [***] Business Days following the applicable Exclusive
License Effective Date, a License Agreement executed on behalf of ImmunoGen in
which ImmunoGen has (A) inserted the name and unique UniProtKB/Swiss Prot
accession number of the applicable Licensed Target in Schedule A of the License
Agreement; and (B) inserted the Exclusive License Effective Date into the
License Agreement as the effective date of the Exclusive License. ImmunoGen
shall not make any changes to the form of license agreement attached hereto as
Schedule A except as provided in the preceding sentence or as otherwise agreed
in writing by the Parties.  For the avoidance of doubt, in the event of any
failure by ImmunoGen to deliver a copy of the License Agreement as described
above, ImmunoGen shall be deemed to have granted to Millennium the rights with
respect to the Exclusive License consistent with the License Agreement as of the
Exclusive License Effective Date without any further action by ImmunoGen.  The
Parties shall each use its best efforts to cause each License Agreement to be
executed by such Party as promptly as practicable following the applicable
Exclusive License Effective Date.

 

(b)                                 Number of Reserve Options.  Millennium shall
have the right to [***] outstanding, unexercised Reserve Options [***] during
the Term; provided, however, upon timely exercise of Millennium’s option to
expand the Research Program in accordance with Section 3.6 hereof, Millennium
shall be entitled to [***] additional outstanding, unexercised Reserve Option
for a total of [***] during the Term; provided, further, that the aggregate
number of unexercised Reserve Options that Millennium shall have the right to
maintain at any given time shall [***] so that the [***].

 

(c)                                  Termination of Reserve Options.  Millennium
may terminate any outstanding Reserve Option with respect to a particular
Reserve Option Target at any time during the Reserve Option Period, effective
immediately upon Millennium’s providing written notice of

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

termination to ImmunoGen, which notice shall identify the Reserve Option Target
to be terminated (each, a “Terminated Reserve Option”), and thereafter
Millennium shall have the right to exercise a Holding Option with respect to
another Holding Option Target in lieu of such Terminated Reserve Option pursuant
to Section 3.1(b) hereof.  Upon termination of a Reserve Option with respect to
a particular Reserve Option Target as provided in this Section 3.2(c), the
Parties shall have the same rights set forth in Section 3.1(d) hereof with
respect to the Target subject to such Terminated Reserve Option as if the
Terminated Reserve Option were an Expired Holding Option.

 

3.3                               Number of Exclusive Licenses.  Anything
contained in this Agreement to the contrary notwithstanding, Millennium may take
Exclusive Licenses to up to a total of [***] Reserve Option Targets during the
Term; provided, however, that upon timely exercise of Millennium’s option to
expand the Research Term in accordance with Section 3.6 hereof, Millennium shall
be entitled to take an Exclusive License to [***] additional Reserve Option
Target (for an aggregate total of no more than [***] Reserve Option Targets)
during the Term.  Subject to Section 3.4 hereof, if an Exclusive License is
terminated at any time for any reason, such terminated Exclusive License shall
nevertheless continue to be counted against the aggregate number of Exclusive
Licenses available to Millennium under this Section 3.3.

 

3.4                               Rescission of [***] Exercise of Reserve
Option.

 

(a)                                  [***]

 

(b)                                 Rescission of Exercise of Reserve Option. 
Anything contained in this Agreement to the contrary notwithstanding, if, in
connection with Millennium’s exercise of any Reserve Option, ImmunoGen delivers
a Disclosure Letter in connection with the execution and delivery of the
applicable License Agreement within [***] Business Days after ImmunoGen’s
receipt of the applicable Reserve Option exercise notice, then Millennium shall
be entitled to rescind the exercise of such Reserve Option by delivering written
notice of such rescission to ImmunoGen within [***] Business Days after
Millennium’s receipt of the Disclosure Letter.  Any failure by ImmunoGen to
deliver a Disclosure Letter to Millennium within the applicable [***]-Business
Day period described above shall be deemed a waiver of ImmunoGen’s right to
qualify its representations and warranties in the applicable License Agreement
by any

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

information that ImmunoGen may have intended to include in such Disclosure
Letter.  If ImmunoGen delivers a Disclosure Letter on a timely basis, then any
failure by Millennium to deliver a rescission notice to ImmunoGen within the
applicable [***]-Business Day period described above shall be deemed a waiver of
Millennium’s right to rescind the exercise of such Reserve Option pursuant to
this Section 3.4(b), and ImmunoGen’s representations and warranties in the
applicable License Agreement shall be qualified by any information contained in
such Disclosure Letter.  If a Reserve Option is rescinded pursuant to this
Section 3.4(b), (i) the Exclusive License relating to such Reserve Option shall
not be counted against the aggregate number of Exclusive Licenses available to
Millennium under Section 3.3 hereof, (ii) the Reserve Option shall remain
outstanding in accordance with its original terms and (iii) Millennium shall
have the right to exercise any other Reserve Option for another Target as
provided herein; provided, however, that anything in this Agreement to the
contrary notwithstanding, if the Reserve Option Period would have expired at any
time within the period beginning on the date that Millennium exercises the
Reserve Option and ending on the [***] Business Day after Millennium’s delivery
of the rescission notice to ImmunoGen, Millennium shall have the right to
(A) exercise a Reserve Option for a different Reserve Option Target (excluding
any Reserve Option Target that was the subject of a previous rescission) within
[***] Business Days (or such longer period as may be mutually agreed to in
writing by the Parties) after Millennium’s delivery of the rescission notice to
ImmunoGen, and (B) to exercise any Holding Option pursuant to
Section 3.1(b) hereof or terminate any Reserve Option and substitute another
Holding Option Target pursuant to Section 3.2(c) hereof during such period.

 

3.5                               Excluded Target Verification.  Subject to the
other terms of this Section 3.5, at the request of Millennium (which request may
not be given more than [***] Business Days after a Proposed Target has been
identified by [***] ImmunoGen in a Holding Option Response), at any time during
normal business hours within [***] Business Days of ImmunoGen’s delivery to
Millennium of written acknowledgement of ImmunoGen’s receipt of such
request, ImmunoGen shall permit an independent law firm [***] to inspect (during
regular business hours) the relevant records upon which ImmunoGen based its
determination that such Proposed Target was an Excluded Target at the time of
ImmunoGen’s receipt of [***] or a Holding Option Request that

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

is the subject of a Holding Option Response indicating that the Proposed Target
is an Excluded Target.  Before permitting such law firm to have access to such
records, ImmunoGen may require such law firm to enter into a confidentiality
agreement (in form and substance reasonably acceptable to both Parties) as to
any confidential information that is to be provided to such law firm while
conducting the verification contemplated hereby.  The law firm shall be
instructed to provide both Parties with a written report stating its conclusion
as to whether ImmunoGen’s determination that a Proposed Target was an Excluded
Target was correct within [***] days after the completion of its inspection. 
Such law firm may not reveal to Millennium any other information learned in the
course of such examination, including, without limitation, the basis for
ImmunoGen’s determination.  Millennium agrees to treat all information disclosed
to it in accordance with this Section 3.5 as ImmunoGen’s Confidential
Information, except to the extent necessary for Millennium to enforce its rights
under this Agreement.  If the law firm’s report concludes that ImmunoGen’s
determination was correct, Millennium shall be responsible for paying all fees
and expenses invoiced by the law firm.  If the law firm’s report concludes that
ImmunoGen’s determination was incorrect, (a) Millennium shall automatically be
deemed to have delivered another Holding Option Request for such Proposed Target
as of the date of such determination and (b) ImmunoGen shall be responsible for
paying all reasonable fees and expenses invoiced by the law firm.

 

3.6                               Expansion of the Research Program.  If this
Agreement has not been terminated in accordance with Section 8.2 hereof (other
than termination by Millennium in accordance with Section 8.2(b) hereof) on or
before the [***] anniversary of the Effective Date, and Millennium has not
theretofor exercised its option to extend the Research Term in accordance with
Section 8.1(c) hereof, Millennium may expand the scope of the Research Program
by providing written notice to ImmunoGen and paying the Research Program
Expansion Fee in accordance with Section 5.3(a) hereof at any time on or prior
to the [***] anniversary of the Effective Date.  Upon timely exercise of
Millennium’s option to expand the Research Program in accordance with this
Section 3.6, (a) the Term shall be extended as set forth in
Section 8.1(b) hereof and (b) the number of Holding Options, Reserve Options and
Exclusive

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Licenses available to Millennium under this Agreement shall be increased as set
forth in Sections 3.1(c), 3.2(b) and 3.3 hereof.

 

4.                                      RESEARCH PROGRAM

 

4.1                               Alliance Management.

 

(a)                                 Appointment of Alliance Managers.  Promptly
after the Effective Date, the Parties shall each appoint an individual who shall
oversee contact between the Parties for all matters related to this Agreement
and the Parties’ respective activities hereunder (the “Alliance Managers”).  The
Alliance Managers may, but are not required to be, members of the JRC, but in
all events the Alliance Managers shall have the right to attend all meetings of
the JRC and may bring to the attention of the JRC any matters or issues either
of them reasonably believes should be discussed by such committee.  Each Party
shall bear its own costs and expenses, including travel and lodging, in
connection with the activities of its Alliance Manager hereunder.  Each Party
may replace its Alliance Manager at any time by written notice to the other
Party.

 

(b)                                 Responsibilities.  The Alliance Managers
shall have the responsibility of creating and maintaining a constructive work
environment between the Parties for all matters related to this Agreement and
the Parties’ respective activities hereunder.  Without limiting the generality
of the foregoing, the Alliance Managers shall:

 

(i)                                     identify and bring to the attention of
their respective managements any disputes arising between the Parties related to
this Agreement or the Parties’ respective activities hereunder in a timely
manner, including, without limitation, any asserted occurrence of a Material
Breach by a Party, and function as the point of first referral in the resolution
of each dispute;

 

(ii)                                  provide a single point of communication
between the Parties with respect to this Agreement and the Parties’ respective
activities hereunder;

 

(iii)                               plan and coordinate efforts and external
communications by or between the Parties with respect to this Agreement and the
Parties’ respective activities hereunder;

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(iv)                              take such steps as may be required to ensure
that meetings of the JRC occur as set forth in this Agreement, that procedures
are followed with respect to such meetings (including, without limitation, the
giving of proper notice and the preparation and approval of minutes) and that
relevant action items resulting from such meetings are appropriately carried out
or otherwise addressed; and

 

(v)                                 undertake such other responsibilities as the
Parties may mutually agree in writing.

 

4.2                               Joint Research Committee.

 

(a)                                 Mandate and Establishment of Committee. 
Promptly after the Effective Date, the Parties shall form a joint research
committee (the “JRC”) to serve as a forum for coordination and communication
between the Parties with respect to the Research Program.  Within [***] days
after the Effective Date, the Parties shall each nominate for membership on the
JRC an equal number of representatives (which shall be no less than two (2) or
more than five (5) each), each with the requisite expertise and seniority to
enable such person to make decisions on behalf of the Parties with respect to
the issues falling within the jurisdiction of the JRC.  Each Party may change
its representative(s) as it deems appropriate by written notice to the other
Party.  From time to time the JRC may establish one or more sub-teams comprised
of an equal number of representatives of both Parties to undertake specific
responsibilities of the JRC, which sub-teams shall be governed in the same
manner and subject to the relevant requirements set forth herein for the JRC.

 

(b)                                 Chair of Committee; Meetings.  The chair of
the JRC shall be one of the Millennium representatives on the JRC, as designated
by Millennium.  The JRC shall meet on a quarterly basis or other schedule agreed
upon by the Parties, unless the Parties mutually agree in advance of any
scheduled meeting that there is no need for such meeting.  In such instance, the
next JRC meeting shall also be scheduled as agreed upon by the Parties. 
Millennium may request additional ad hoc meetings at a mutually agreeable times.
The location of meetings of the JRC shall alternate between ImmunoGen’s offices
and Millennium’s offices, unless otherwise agreed by the Parties.  As agreed
upon by the Parties, JRC meetings may be face-to-face or may be conducted
through teleconferences or videoconferences, provided that at least two (2) JRC

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

meetings during any Calendar Year shall be conducted face-to-face, unless
otherwise agreed to by the Parties.  In addition to its JRC representatives,
each Party shall be entitled to have other employees attend such meetings to
present and participate, though not in a decision-making capacity; provided that
any such other employees agree in writing to be bound by obligations of
confidentiality at least as stringent as provided for under this Agreement. 
Each Party shall bear its own costs and expenses, including travel and lodging
expense, that may be incurred by JRC representatives or other attendees at JRC
meetings, as a result of such meetings hereunder.  The chair of the JRC (or his
or her designee) shall have the responsibility for preparing and circulating to
the members of the JRC an agenda for each JRC meeting not later than
three (3) days prior to such meeting and for transcribing and issuing to the
members of the JRC minutes of each JRC meeting within [***] days after each
meeting, and such minutes shall be reviewed and modified as mutually required to
obtain approval of such minutes promptly thereafter.

 

(c)                                  Decision Making.  Each Party shall have
one (1) vote on the JRC.  Both Parties must vote in the affirmative for the JRC
to take any action that requires the vote of the JRC.  If the JRC is unable to
reach unanimous agreement on any matter within thirty (30) days following the
date such matter was first put to a vote, then the Parties shall make a good
faith effort to resolve such Dispute in accordance with
Section 11.12(a) hereof.  If the Parties are unable to resolve the Dispute in
accordance with Section 11.12(a) hereof, then Millennium shall have the right to
cast the deciding vote in good faith and after full consideration of [***];
provided, however, that without [***] prior written consent the JRC may not
[***] or [***] or any [***] in any manner [***].

 

(d)                                 Responsibilities.  The JRC shall be
responsible for the following:

 

(i)                                     overseeing the Research Program;

 

(ii)                                  providing a forum for consensual decision
making with respect to the Research Program;

 

(iii)                               preparing, updating or approving, as
applicable, the Research Plan for each Program Target by Calendar Quarter for
each Calendar Year including annual budget broken down by Calendar Quarter;

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(iv)                              monitoring the Parties’ compliance with their
respective obligations under the Research Plan, including the accomplishment of
key objectives, reviewing actual Calendar Quarter spending versus plan, or
creating specific technical teams to monitor and report the same to the JRC;

 

(v)                                 reviewing and circulating to the Parties
data, reports or other information submitted by either Party with respect to
work conducted under the Research Program;

 

(vi)                              reviewing and approving any proposed
amendments to the Research Plan proposed pursuant to Section 4.3 hereof and
evaluating any substantive departures by either Party from the Research Plan;

 

(vii)                           [***];

 

(viii)                        [***]; and

 

(ix)                              making such other decisions as may be
delegated to the JRC pursuant to this Agreement or by mutual written agreement
of the Parties after the Effective Date.

 

(e)                                  Dissolution of JRC Upon Change of Control. 
Millennium may reduce the number of meetings per Calendar Year of the JRC or
permanently dissolve the JRC at any time on or after a Change of Control by
delivering written notice to such effect to ImmunoGen.

 

4.3                               Research Program.

 

(a)                                 Objectives of the Research Program.  The
objectives of the Research Program shall be the identification of ADCs Targeting
one or more Holding Option Targets and Reserve Option Targets that (i) consist
of one or more Antibodies conjugated to one or more Cytotoxic Compounds and
(ii) are suitable for further development and commercialization as Licensed
Products under an Exclusive License.  Anything contained in this Agreement to
the contrary notwithstanding, Millennium shall not furnish or use any Antibodies
for making any ADCs Targeting Program Targets under the Research Program that
are [***].

 

(b)                                 Research Plan.  Contemporaneously with the
execution and delivery of this Agreement, the Parties are entering into a
separate letter agreement setting forth the initial Research Plan, which initial
Research Plan describes the activities to be conducted by each Party

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

for each Target subject to a Holding Option or a Reserve Option.  Millennium may
propose changes to the Research Plan, which shall be subject to review and
approval by the JRC as provided in Section 4.2 (including the decision-making
mechanisms set forth therein).  Without limiting the nature or frequency of any
other amendments, modifications or updates of the Research Plan that may be
approved by the JRC, the Research Plan shall be updated at least [***] prior to
the end of each Calendar Quarter to describe the research activities to be
carried out by each Party during the [***] Calendar Quarters during the Term in
conducting the Research Program.  Anything contained in this Agreement to the
contrary notwithstanding, the Research Plan, as the same may be amended,
modified or updated, shall not require ImmunoGen to devote more than [***] FTEs
(on an annualized basis) at any given time during the Term to the conduct of the
ImmunoGen Activities, without ImmunoGen’s prior written consent, which consent
[***].  Prior to the end of each Calendar Quarter during the Term, the JRC shall
determine the number of FTEs to be devoted to the conduct of the ImmunoGen
Activities in each of the next [***] following Calendar Quarters (each a
“Rolling Forecast”).  ImmunoGen shall not be required to devote [***] additional
FTE (on an annualized basis) during the [***] Calendar Quarter of each Rolling
Forecast over the maximum number of FTEs set forth for the [***] Calendar
Quarter of the immediately preceding Rolling Forecast (or, if less, the actual
number of FTEs (on an annualized basis) devoted to the ImmunoGen Activities
during the Calendar Quarter immediately preceding the Calendar Quarter in
question) without ImmunoGen’s prior written consent, which consent [***]. 
Notwithstanding the foregoing, ImmunoGen shall not be required to devote [***]
FTEs (on an annualized basis) during each of the [***] Calendar Quarters during
the Term (appropriately pro-rated for the [***] Calendar Quarter during the
Term), and (ii) [***] FTEs (on an annualized basis) during the [***] Calendar
Quarter during the Term, in each case without ImmunoGen’s prior written consent,
which consent [***].

 

(c)           Conduct of the Research Program.  In consultation with the JRC and
in accordance with the objectives of the Research Program, each Party shall be
primarily responsible for those tasks and obligations in connection with the
Research Program that are

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

assigned to it pursuant to this Section 4.3 and the Research Plan.  Without
limiting the foregoing, the Parties agree as follows:

 

(i)            Millennium Activities Under the Research Program.  Subject to
ImmunoGen’s conduct of the ImmunoGen Activities, Millennium shall have the sole
right and responsibility for all aspects related to the research and early stage
development of ADCs Targeting Holding Option Targets and Reserve Option Targets
under the Research Program, including, without limitation, (A) making all
strategic and tactical decisions with respect thereto, (B) assessing alternative
product designs, (C) the final selection of the Millennium Antibodies, Cytotoxic
Compounds and Linkers to be used in such ADCs and the selection of ADCs to be
further developed as Licensed Products under an Exclusive License and (D) the
conduct of, at its sole cost and expense, all preclinical studies (including
dose range finding and safety studies in animals, [***] with respect to the ADCs
so selected.

 

(ii)           ImmunoGen Activities Under the Research Program.  Subject to
payment by Millennium of the consideration set forth in Section 5.2
hereof, ImmunoGen will use commercially reasonable efforts to perform the
ImmunoGen Activities as set forth in the Research Plan; provided, however, that
the ImmunoGen Activities shall not include any of the following, which require
an Exclusive License: [***].  If, at any time during the performance of the
ImmunoGen Activities, ImmunoGen determines that the actual FTE Cost for all
ImmunoGen Activities to be performed during a particular Calendar Quarter is
expected to exceed the number set forth in the Research Plan for such Calendar
Quarter by [***], ImmunoGen shall notify Millennium.  The Parties shall promptly
thereafter discuss in good faith whether to incur such additional FTE Cost or
whether to decrease the activities to be performed, such that such increased FTE
Cost is not incurred.  The JRC shall be the forum for discussions about an
extension of ImmunoGen Activities not covered by the budget as laid down in the
Research Plan, provided that the JRC may not propose the use of [***] FTEs (on
an annualized basis) during a Calendar Quarter as set forth in
Section 4.3(b) hereof without the prior written consent of ImmunoGen, which
consent [***].  Millennium shall supply ImmunoGen with quantities of Millennium
Antibodies directed to the applicable Holding Option Target or Reserve Option
Target, as the case may be, in sufficient quantity to enable

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen to produce such ADCs.  ImmunoGen shall [***] with respect to such
Millennium Antibodies supplied by Millennium in the conduct of the ImmunoGen
Activities [***].  [***].

 

(iii)          Supply of Materials.  Except as set forth below, Millennium shall
be responsible, at its sole cost, for manufacturing or having manufactured
through Affiliates and/or Permitted Third Party Service Providers, all materials
(including, without limitation, all Antibodies, Cytotoxic Compounds and ADCs) to
enable it to conduct the Research Program.  Unless otherwise agreed to by the
Parties, ImmunoGen’s cost of making ADCs (excluding the cost of the Antibody of
any such ADC) in batches consisting of not more than [***] in connection with
the conduct of the ImmunoGen Activities is [***] being charged for such
ImmunoGen Activities.  ImmunoGen will also provide the [***] to Millennium, at
ImmunoGen’s established standard pricing as consistently applied by ImmunoGen on
a non-discriminatory basis, for biological and analytical research directly
related to the development of ADCs Targeting Holding Option Targets and Reserve
Option Targets as reasonably determined to be necessary by Millennium to
complete such biological research and analytical research.

 

(d)           Diligence.  Each Party shall use [***] (which, in the case of
ImmunoGen, shall be [***], and, in the case of Millennium, shall be [***]) to
perform its respective obligations under the Research Program in accordance with
the Research Plan and shall commit such resources as are specified in the
Research Plan as may be necessary to conduct its activities as set forth therein
in a timely fashion.  Without limiting the foregoing, the Parties shall commit
such scientific resources, including, but not limited to,  consultants,
facilities, equipment and Proprietary Materials, as are [***] to achieve the
objectives of the Research Program.

 

(e)           Compliance.  Each Party shall perform its obligations under the
Research Plan in good scientific manner and in compliance in all material
respects with all Applicable Laws.

 

(f)            Cooperation.  The Parties shall cooperate in the performance of
the Research Program and, subject to the terms of this Agreement and any
confidentiality obligations to Third Parties, shall exchange such data,
information and materials as are reasonably required for the other Party to
perform its obligations under the Research Program.  For purposes of clarity,
once Millennium has taken an Exclusive License, all subsequent preclinical and
clinical

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

development activities with respect to the applicable Licensed Products shall be
conducted in accordance with the terms of such Exclusive License or any
applicable Ancillary Agreement, and not pursuant to the Research Program.

 

4.4          Use of Proprietary Materials.  From time to time during the Term
each Party may supply its Proprietary Materials to the other Party for use in
the Research Program.  In connection therewith, each Party agrees that (a) it
shall not use the other Party’s Proprietary Materials for any purpose other than
exercising its rights and performing its obligations under the Research Program
or, with respect to Millennium, exercising its rights or performing its
obligations under any Exclusive License; (b) it shall not use the other Party’s
Proprietary Materials in any human subject; (c) it shall use the other Party’s
Proprietary Materials in compliance with Applicable Laws; (d) except for the
rights expressly set forth herein, it shall not acquire any other right, title
or interest in or to the other Party’s Proprietary Materials as a result of such
supply by such other Party; and (e) upon expiration or earlier termination of
this Agreement for any reason, such Party shall, if and as instructed by the
other Party, either destroy or return the other Party’s Proprietary Materials
that are not the subject of a continuing license hereunder or under an Exclusive
License.  Each Party shall be entitled to transfer the other Party’s Proprietary
Materials to any Affiliate, and in the case of Millennium, a Permitted Third
Party Service Provider [***], under terms obligating such Affiliate or Permitted
Third Party Service Provider [***] not to use or transfer such Proprietary
Materials except in compliance with the preceding sentence.  Notwithstanding
anything to the contrary in this Agreement, ImmunoGen shall, if and when
requested by Millennium, return or destroy any Millennium Antibodies or any ADCs
or other compositions containing Millennium Antibodies and certify the same to
Millennium.

 

4.5          Other Services.  If, during the Term, Millennium requests that
ImmunoGen conduct [***], then the Parties shall negotiate in good faith the
terms of separate written agreements with respect to such activities; provided,
however, that such agreements shall not require ImmunoGen to commence any such
activities with respect to an ADC unless and until [***].  In the event
Millennium elects to manufacture or have manufactured by a Permitted Third Party
Service Provider ADCs, or Linkers or Cytotoxic Compounds therefor, then
ImmunoGen

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

shall (i) provide the Technical Transfer Materials to Millennium or its designee
for the purpose of enabling Millennium to exercise its rights under this
Agreement, either itself or through a Permitted Third Party Service Provider
[***].

 

4.6          [***]

 

5.             FINANCIAL TERMS

 

5.1          Upfront Fee.  In consideration of the rights granted to Millennium
under this Agreement, Millennium hereby agrees to pay ImmunoGen an upfront fee
(the “Upfront Fee”) in the amount of Twenty Million U.S. Dollars ($20,000,000)
payable in accordance with Section 5.4 hereof [***], which Upfront Fee shall be
non-refundable and non-creditable.  Notwithstanding the foregoing, if the [***]
Agreement has not expired in accordance with its terms prior to the Effective
Date, then Millennium shall be entitled to credit the aggregate amount of
Extension Fees (as defined in the [***] Agreement) paid to ImmunoGen under the
[***] Agreement against its payment of the Upfront Fee hereunder.

 

5.2          Research Program Funding.  Millennium shall pay ImmunoGen the FTE
Cost for the conduct of ImmunoGen Activities on a quarterly basis in arrears. 
Within [***] days following the last day of each Calendar Quarter during the
Term, ImmunoGen shall provide a report and invoice setting forth the aggregate
number of hours devoted by ImmunoGen employees in performing ImmunoGen
Activities during such Calendar Quarter, [***] FTE [***] FTE [***] Calendar
Quarter.  Within [***] days from the date of its receipt of each such invoice,
Millennium will, subject to Section 4.3(c)(ii) hereof, pay to ImmunoGen the
invoice amount due as reimbursement for the ImmunoGen Activities in accordance
with Section 5.4 hereof.  If Millennium disputes any charge contained in an
invoice, it will pay any undisputed amount in accordance with the preceding
sentence, and the disputed amount will be addressed under the dispute resolution
provisions of Section 11.12 hereof.

 

5.3          Expansion Fee; Extension Fee.

 

(a)           Research Program Expansion Fee.  In connection with Millennium’s
right to expand the scope of the Research Program in accordance with Section 3.6
hereof, Millennium hereby agrees to pay ImmunoGen a Research Program expansion
fee (the “Research Program

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Expansion Fee”) in the amount of Eight Million U.S. Dollars ($8,000,000) within
[***] days after providing the written notification set forth in Section 3.6
hereto and in accordance with Section 5.4 hereof; provided that in any event the
Research Program Expansion Fee must be paid no later than the [***] anniversary
of the Effective Date.  The Research Program Expansion Fee shall be
non-refundable and non-creditable.

 

(b)           Research Term Extension Fee.  In connection with Millennium’s
right to extend the Research Term in accordance with Section 8.1(c) hereof,
Millennium hereby agrees to pay ImmunoGen a Research Term extension fee (the
“Research Term Extension Fee”) in the amount of Four Million U.S. Dollars
($4,000,000) within [***] days after providing the written notification set
forth in Section 8.1(c) hereof and in accordance with Section 5.4 hereof;
provided that in any event the Research Term Extension Fee must be paid no later
than the [***] anniversary of the Effective Date.  The Research Term Extension
Fee shall be non-refundable and non-creditable.

 

5.4          Payment Terms.

 

(a)           No-Set-Off; Tax Withholding.  All payments made by Millennium to
ImmunoGen hereunder shall be made without set-off (except as specifically
provided in the last sentence of Section 5.1 hereof) or counterclaim and free
and clear of any taxes, duties, levies, fees or charges, except for withholding
taxes, if any.  Millennium shall make any applicable withholding payments due on
behalf of ImmunoGen and shall provide ImmunoGen with reasonable proof of payment
of such withholding taxes, together with an accounting of the calculations of
such taxes, within [***] days after such payment is remitted to the proper
authority.  Any withheld tax remitted by Millennium to the proper authority
shall be treated as having been paid by Millennium to ImmunoGen for all purposes
of this Agreement.  The Parties will cooperate reasonably in completing and
filing documents required under the provisions of any Applicable Laws in
connection with the making of any required withholding tax payment, or in
connection with any claim to a refund of or credit for any such payment.

 

(b)           Wire Transfers.  All payments hereunder shall be made to ImmunoGen
in U.S. Dollars by bank wire transfer in immediately available funds to the
account designated by ImmunoGen by written notice to Millennium from time to
time.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

5.5          Overdue Payments.  Subject to the other terms of this Agreement,
any payments hereunder not paid within the applicable time period set forth
herein shall bear interest from the due date until paid in full, at a rate per
annum equal to the lesser of (a) [***] the London Interbank Offered Rate for
deposits in United States dollars having a maturity of [***] published by the
British Bankers’ Association, as adjusted from time to time on the first London
business day of [***], or (b) the maximum interest rate permitted by Applicable
Laws in regard to such payments, calculated in each case from the date such
payment was due through to the date on which payment is actually made; provided,
however, that with respect to any disputed payments, no interest shall be due
until such dispute is resolved and the interest that shall be payable thereon
shall be based on the finally-resolved amount of such payment, calculated from
the original date on which the disputed payment was due through the date on
which payment is actually made.  Such payments when made shall be accompanied by
all interest so accrued.  Such interest and the payment and acceptance thereof
shall not negate or waive the right of a Party to any other remedy, legal or
equitable, to which it may be entitled because of the delinquency of the
payment.

 

5.6          Records Retention; Audit.

 

(a)           Records Retention.  ImmunoGen shall keep for at least [***] years
from [***] complete and accurate records of the FTE Cost for ImmunoGen
Activities performed hereunder and any other costs and expenses of ImmunoGen or
any of its Affiliates that are to be borne or reimbursed by Millennium hereunder
in sufficient detail to allow the accuracy of the amounts charged to Millennium
to be confirmed.

 

(b)           Audit.  Subject to the other terms of this Section 5.6(b), at the
request of Millennium, upon at least [***] Business Days’ prior written notice,
but no more often than [***] per Calendar Year and not more frequently than
[***] with respect to records covering any specific period of time, and at
Millennium’s sole expense (except as otherwise provided herein), ImmunoGen shall
permit an internationally recognized independent accounting firm [***] to
inspect (during regular business hours) at such place or places where such
records are customarily kept the relevant records required to be maintained by
ImmunoGen under Section 5.6(a) hereof.  At Millennium’s request, the independent
accounting firm shall be

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

entitled to audit the [***][***] years of ImmunoGen’s records solely for
purposes of verifying ImmunoGen’s calculation of the FTE Cost for ImmunoGen
Activities performed hereunder and any other costs and expenses of ImmunoGen or
any of its Affiliates that are to be borne or reimbursed by Millennium
hereunder, including FTE Cost for ImmunoGen Activities performed, during the
period subject to review.  Before beginning the audit the independent accounting
firm shall enter into a confidentiality agreement with both Parties
substantially similar to the provisions of Section 6 hereof limiting the
disclosure and use of such information by such independent accounting firm to
authorized representatives of the Parties and the purposes germane to this
Section 5.6(b).  The independent accounting firm shall provide its audit report
and basis for any determination to ImmunoGen at the time such report is provided
to Millennium.  ImmunoGen and Millennium shall each have the right to request a
further determination by such independent accounting firm as to matters which
such Party disputes within [***] days following receipt of such report.  The
Party initiating a dispute will provide the other Party and the independent
accounting firm with a reasonably detailed statement of the grounds upon which
it disputes any findings in the audit report and the independent accounting firm
shall undertake to complete such further determination within [***] days after
the dispute notice is provided, which determination shall be limited to the
disputed matters and provided to both Parties.  The Parties shall use reasonable
efforts, through the participation of finance representatives of both Parties,
to resolve any dispute arising in relation to the audit by good faith
discussion.  The results of any such audit, reflecting the independent
accounting firm’s determination of any disputed matters, shall be binding on
both Parties absent manifest error.  Millennium agrees to treat the results of
any such independent accounting firm’s review of ImmunoGen’s records under this
Section 5.6(b) as Confidential Information of ImmunoGen subject to the terms of
Section 6 hereof.  If any such audit reveals an inaccuracy in the calculation of
FTE Cost for the ImmunoGen Activities performed during the period covered by the
review resulting in any overpayment by Millennium, ImmunoGen shall refund the
amount of any such overpayment, and if such overpayment is by [***] of the
amount due, ImmunoGen shall pay the reasonable costs and expenses of the audit. 
If any audit reveals an inaccuracy in the calculation of FTE Cost for the
ImmunoGen Activities performed during the period covered by

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the review resulting in an underpayment by Millennium, ImmunoGen may invoice
Millennium for such underpayment, and Millennium will pay such invoice within
[***] days from the date of its receipt of such invoice, in accordance with
Section 5.4 hereof.

 

6.             TREATMENT OF CONFIDENTIAL INFORMATION

 

6.1          Confidentiality.

 

(a)           Confidentiality Obligations.  ImmunoGen and Millennium each
recognizes that the other Party’s Confidential Information constitutes highly
valuable assets of such other Party.  ImmunoGen and Millennium each agrees that,
subject to Section 6.1(b) hereof, during the Term and for an additional [***]
years thereafter, (i) it will not disclose, and will cause its Affiliates (and,
in the case of Millennium, its Permitted Third Party Service Providers and, in
the case of ImmunoGen, the ImmunoGen Subcontractors) not to disclose, any
Confidential Information of the other Party and (ii) it will not use, and will
cause its Affiliates (and, in the case of Millennium, its Permitted Third Party
Service Provider and, in the case of ImmunoGen, the ImmunoGen Subcontractors)
not to use, any Confidential Information of the other Party, in either case,
except as expressly permitted hereunder.  Without limiting the generality of the
foregoing, each Party shall take such action, and shall cause its Affiliates
(and, in the case of Millennium, its Permitted Third Party Service Providers
[***]) to take such action, to preserve the confidentiality of the other Party’s
Confidential Information as such Party would customarily take to preserve the
confidentiality of its own Confidential Information and shall, in any event, use
at least reasonable care to preserve the confidentiality of the other Party’s
Confidential Information.

 

(b)           Limited Disclosure.  Each Receiving Party shall be entitled to
disclose the Disclosing Party’s Confidential Information to its Affiliates and
their respective Representatives to enable the Receiving Party to exercise its
rights or to carry out its responsibilities under this Agreement, provided that
such disclosure shall only be made to Persons who are bound by written
obligations at least as stringent as those described in Section 6.1(c) hereof. 
In addition, the Receiving Party may disclose the Disclosing Party’s
Confidential Information to the extent such disclosure (i) is reasonably
necessary to file, prosecute or maintain patents or patent

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

applications, or to file, prosecute or defend litigation related to patents or
patent applications, subject to Sections 7.2(f) and 7.2(g) hereof and otherwise
in accordance with this Agreement, or (ii) as required by Applicable Laws,
provided that in the case of any disclosure under this clause (ii), the
Receiving Party shall (A) if practicable, provide the Disclosing Party with
reasonable advance notice of and an opportunity to comment on any such required
disclosure, (B) if requested by the Disclosing Party, cooperate in all
reasonable respects with the Disclosing Party’s efforts to obtain confidential
treatment or a protective order with respect to any such disclosure, at the
Disclosing Party’s expense, and (C) use good faith efforts to incorporate the
comments of the Disclosing Party in any such disclosure or request for
confidential treatment or a protective order.

 

(c)           Employees, Consultants and Subcontractors.  ImmunoGen and
Millennium each hereby represents and warrants that all of its and its
Affiliates’ Representatives who participate in the activities contemplated by
this Agreement or who otherwise have access to Confidential Information of the
other Party are or will, prior to their participation or access, be bound by
written obligations to maintain such Confidential Information in confidence and
not to use such information except as expressly permitted hereunder.  Each Party
agrees to use, and to cause its Affiliates (and, in the case of Millennium, its
Permitted Third Party Service Providers [***]) to use, reasonable efforts to
enforce such obligations.

 

(d)           [***]

 

6.2          Publicity.  The Parties acknowledge that the terms of this
Agreement constitute the Confidential Information of each Party and may not be
disclosed except as permitted by Section 6.1(b) hereof.  In addition, either
Party may disclose the terms of this Agreement (a) on a need-to-know basis to
such Party’s [***] advisors and (b) as reasonably necessary in connection with
any actual or potential (i) debt or equity financing of such Party or
(ii) purchase by any Third Party of all the outstanding capital stock or all or
substantially all of the assets of such Party or any merger or consolidation
involving such Party; provided that ImmunoGen shall not disclose the identity of
any Program Targets or the Research Plan under this clause (b) [***]; and
provided further that in each case the Person to whom the terms of this
Agreement is to be disclosed agrees in writing to maintain the confidentiality
of such information with terms at least

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

as protective as those contained in Section 6.1(a) hereof.  Anything contained
in this Agreement to the contrary notwithstanding, upon the execution of this
Agreement ImmunoGen may issue a press release with respect to this Agreement
(the final form of which shall have been reviewed and approved by Millennium
prior to the Effective Date, which approval shall not be unreasonably withheld,
conditioned or delayed) and either Party may make subsequent and repeated public
disclosure of the contents thereof without further approval of the other Party. 
After issuance of such press release, neither Party shall publish, present or
otherwise disclose publicly any material related to events arising under this
Agreement without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed; provided that
notwithstanding the foregoing, (A) neither Party will be prevented from
complying with any duty of disclosure it may have pursuant to Applicable Laws;
and (B) each Party shall be permitted to publish such material in scientific
journals or present such material at scientific conferences in accordance with
Section 6.3 hereof.  Either Party may make subsequent and repeated public
disclosure of the contents of any disclosures permitted by the preceding
sentence without the prior written consent of the other Party.

 

6.3                               Publications and Presentations.  The Parties
acknowledge that scientific publications and presentations must be strictly
monitored to prevent any adverse effect from premature publication or
dissemination of results of the activities hereunder.  Each Party agrees that,
except as required by Applicable Laws, it shall not publish or present, or
permit to be published or presented, the results of the Research Program to the
extent such results refer to or derive from the Licensed Intellectual Property
or any Millennium Antibody or Program Target or otherwise constitutes
Confidential Information of the other Party (the “Covered Results”) without the
prior review by and approval of the other Party, which approval shall not be
unreasonably withheld, conditioned or delayed; provided, that it shall not be
deemed unreasonable for Millennium to withhold its consent to any request by
ImmunoGen to publish or present any Covered Results prior to the planned
publication or dissemination of such Covered Results by Millennium.  Subject to
the foregoing, each Party shall provide to the other Party the opportunity to
review each of the submitting Party’s proposed abstracts, manuscripts or
presentations (including, without limitation, information to be presented
verbally) that relate to

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the Covered Results at least [***] days prior to its intended presentation or
submission for publication, and such submitting Party agrees, upon written
request from the other Party given within such [***]-day period, not to submit
such abstract or manuscript for publication or to make such presentation until
the other Party is given up to [***] days [***] from the date of such written
request to seek appropriate patent protection for any unpatented Technology
disclosed in such publication or presentation that it reasonably believes may be
patentable.  The publishing Party shall take into account the comments or
changes proposed by the other Party on any publication or presentation.  Once
such abstracts, manuscripts or presentations have been reviewed and, where
applicable, approved by each Party, the same abstracts, manuscripts or
presentations do not have to be provided again to the other Party for review for
a later submission for publication.  Each Party also shall have the right to
require that any of its Confidential Information that is disclosed in any such
proposed publication or presentation be deleted prior to such publication or
presentation.  In any permitted publication or presentation by a Party, the
other Party’s contribution shall be duly recognized, and co-authorship shall be
determined in accordance with customary industry standards.  [***].

 

6.4                               Integration.  As to the subject matter of this
Agreement, this Section 6 supersedes any confidential disclosure agreements
between the Parties, including, without limitation, the Confidentiality
Agreement.  Any confidential information of a Party disclosed under any such
agreement relating to the subject matter of this Agreement shall be treated as
Confidential Information of such Party hereunder, subject to the terms of this
Section 6.

 

7.                                      PROVISIONS CONCERNING THE FILING,
PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

 

7.1                               Ownership of Intellectual Property;
Disclosure.  Except as otherwise expressly provided herein, all inventions and
discoveries governed by this Agreement shall be owned based on inventorship, as
inventorship is determined in accordance with United States patent law.

 

(a)                                 ImmunoGen Solely Owned Intellectual
Property.  Anything contained in this Agreement to the contrary notwithstanding,
as between the Parties, ImmunoGen shall be the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

sole owner of the Licensed Intellectual Property (other than the Joint Product
Technology and Joint ADC Platform Improvements included therein and any Patent
Rights claiming such Joint Product Technology and Joint ADC Platform
Improvements).

 

(b)                                 Millennium Solely Owned Intellectual
Property.  Anything contained in this Agreement to the contrary notwithstanding,
as between the Parties, Millennium shall be the sole owner of Millennium Product
Technology and Millennium ADC Platform Improvements and any Patent Rights
claiming such Millennium Product Technology and Millennium ADC Platform
Improvements.

 

(c)                                  Jointly Owned Technology.

 

(i)                                     Ownership of Joint Product Technology
and Joint ADC Platform Improvements.  All Joint Product Technology and Joint ADC
Platform Improvements shall be jointly owned by ImmunoGen and Millennium.  The
Parties shall also jointly own any Patent Rights claiming such Joint Product
Technology and Joint ADC Platform Improvements, with each Party holding an
undivided one-half interest therein.

 

(ii)                                  Disclosure.  Each Party shall provide to
the other Party any invention disclosure related to any Joint Product Technology
or Joint ADC Platform Improvements within thirty (30) days after such Party
receives such disclosure from its employees or others obligated to assign
inventions to such Party or any Affiliate of such Party.

 

(d)                                 Patent Committee.  Prior to [***][***], the
Parties shall establish a committee (the “Patent Committee”) comprised of at
least one (1) representative of each Party who is registered to practice before
the U.S. Patent and Trademark Office for the purpose of facilitating the
preparation, filing, prosecution, maintenance and defense of Patent Rights
claiming ImmunoGen Product Technology, ImmunoGen [***] ADC Platform
Improvements, Joint Product Technology or Joint ADC Platform Improvements.  As
agreed upon by the Parties, meetings of the Patent Committee may be face-to-face
or may be conducted by teleconferences or videoconferences, from time to time as
needed.  The Patent Committee will be the forum through which the Parties
coordinate their respective obligations to each other described in this
Section 7 and discuss Millennium’s relevant global patent strategy.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(e)                                  Freedom to Operate.  Anything contained in
this Agreement to the contrary notwithstanding, the Parties hereby agree that
either Party and its Affiliates shall be free to use and disclose all Joint
Product Technology and Joint ADC Platform Improvements for any and all uses
other than the uses contemplated under this Agreement or any Exclusive License
without obtaining the prior approval of the other Party and without any duty to
account or otherwise make any payment of compensation to the other Party;
provided, that (i) the Parties agree not to disclose any invention within the
Joint Product Technology or Joint ADC Platform Improvements in a manner that
would prejudice either Party’s ability to patent such invention and
(ii) ImmunoGen’s use of Joint Product Technology and Joint ADC Platform
Improvements shall be subject to the restrictions set forth in Sections 2.3,
3.1(a) and 3.1(b) hereof and Sections 2.2 and 2.3 of the License Agreement were
such agreement to be effective with respect to any outstanding Exclusive
License.  Any use by Millennium or any of its Affiliates or Sublicensees (as
defined in the License Agreement) of Joint Product Technology or Joint ADC
Platform Improvements as contemplated by this Agreement or in the manufacture,
use, sale or importation of Licensed Products under any Exclusive License shall
be governed by the terms of this Agreement and the applicable License Agreement
(without regard to this Section 7.1(e) or Section 7.1(e) of such License
Agreement).

 

7.2                               Patent Filing, Prosecution and Maintenance.

 

(a)                                 Millennium Product Technology; Millennium
[***] ADC Platform Improvements.  Millennium, acting through patent counsel or
agents of its choice, shall have the sole right and authority, but not the
obligation, at its sole cost and expense and in its sole discretion, to prepare,
file, prosecute and maintain all Patent Rights claiming Millennium Product
Technology or Millennium [***] ADC Platform Improvements.

 

(b)                                 Licensed Patent Rights.  ImmunoGen, acting
through patent counsel or agents selected by ImmunoGen (and, in the case of
Joint ADC Platform Improvements (other than Joint [***] ADC Platform
Improvements, which are addressed in Section 7.2(d) hereof) approved by
Millennium, which approval shall not be unreasonably withheld, conditioned or
delayed), shall have the first right and authority, but not the obligation, at
its sole cost and expense and in its sole discretion, to prepare, file,
prosecute and maintain all Licensed Patent

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Rights (other than Licensed Patent Rights claiming ImmunoGen [***], Joint
Product Technology, ImmunoGen [***] ADC Platform Improvements, or Joint [***]
ADC Platform Improvements, which are addressed in Sections 7.2(c) and
(d) hereof).  With respect to any Licensed Patent Rights claiming Joint ADC
Platform Improvements (other than Joint [***] ADC Platform Improvements, which
are addressed in Section 7.2(d) hereof), ImmunoGen will keep Millennium
reasonably informed (through the Patent Committee or otherwise) of the status of
the filing, prosecution and maintenance of any such Patent Rights, including,
without limitation, by using commercially reasonable efforts to provide
Millennium a reasonable time prior to taking or failing to take any action that
would affect the scope or validity of any such filing (including the substantial
narrowing, cancellation or abandonment of any claim(s) without retaining the
right to pursue such subject matter in a separate application, or the failure to
file or perfect the filing of any claim(s) in any country), with prior written
notice of such proposed action or inaction so that Millennium has a reasonable
opportunity to review and comment. ImmunoGen shall [***].  ImmunoGen shall
provide Millennium with an updated list of Licensed Patent Rights on a
semi-annual basis.

 

(c)                                   ImmunoGen [***] ImmunoGen [***] ADC
Platform Improvements.  [***], acting through patent counsel or agents selected
by [***] and approved by [***], which approval shall not be unreasonably
withheld, conditioned or delayed, shall have the first right and authority, but
not the obligation, at its sole cost and expense and in its sole discretion, to
prepare, file, prosecute and maintain all Patent Rights claiming ImmunoGen [***]
and ImmunoGen [***] ADC Platform Improvements.  With respect to any such Patent
Rights, [***] will provide [***] with a copy of any [***] under this
Section 7.2(c), and any [***] (with [***], if any) or other [***] or [***]
related to any [***] involving Patent Rights covered by this
Section 7.2(c) (collectively, “Patent-Related Filings”) for review and comment
reasonably in advance of [***].  [***] will not [***] any such Patent-Related
Filings over any [***] by [***] that such [***] would be [***] or would
otherwise be [***].  Any disputes with regard to the foregoing shall be resolved
by [***] provided, however, that both Parties shall work in a timely fashion to
avoid loss of patent term adjustment in any relevant Patent-Related Filings and
in no event shall [***] be required to [***] for a Patent-Related Filing as a
result of such procedure.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(d)                                 Joint Product Technology; Joint [***] ADC
Platform Improvements; Millennium ADC Platform Improvements (other than
Millennium [***] ADC Platform Improvements).  Millennium shall have the first
right, but not the obligation, at its sole cost and expense and in its sole
discretion, to prepare, file, prosecute and maintain all Patent Rights claiming
Joint Product Technology, Joint [***]ADC Platform Improvements or Millennium ADC
Platform Improvements (other than Millennium [***] ADC Platform Improvements,
which are addressed in Section 7.2(a) hereof), using patent counsel and agents
selected by Millennium (and, in the case of Joint Product Technology and Joint
[***] ADC Platform Improvements, approved by ImmunoGen, which approval shall not
be unreasonably withheld, conditioned or delayed).  With respect to any such
Patent Rights, Millennium will keep ImmunoGen reasonably informed (through the
Patent Committee or otherwise) of the status of the filing, prosecution and
maintenance of any such Patent Rights, including, without limitation, by using
commercially reasonable efforts to provide ImmunoGen a reasonable time prior to
taking or failing to take any action that would affect the scope or validity of
any such filing (including the substantial narrowing, cancellation or
abandonment of any claim(s) without retaining the right to pursue such subject
matter in a separate application, or the failure to file or perfect the filing
of any claim(s) in any country), with prior written notice of such proposed
action or inaction so that ImmunoGen has a reasonable opportunity to review and
comment. Millennium shall [***].

 

(e)                                  Cooperation.  Each Party agrees to
cooperate reasonably with the other Party in the preparation, filing,
prosecution and maintenance of any Patent Rights pursuant to this Section 7.2. 
Such cooperation includes, but is not limited to, executing all papers and
instruments, or requiring employees or others to execute such papers or
instruments, so as to effectuate the ownership of such Patent Rights and to
enable the filing, prosecution, maintenance and extension thereof in any country
or region.

 

(f)                                   Improper Patent Filings.  Each Party
agrees that, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed, neither it nor any
of its Affiliates will [***].

 

(g)                                  Restricted Data.  The Parties acknowledge
and agree that none of the results or data generated in connection with the
Research Program by either Party, and any other

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

results or data generated by employees of a Party based on, or otherwise
resulting from, such employees’ access to or use of the other Party’s
Confidential Information or Proprietary Materials (collectively, “Restricted
Data”) should be [***].

 

7.3                               Abandonment.

 

(a)                                 ImmunoGen.  If ImmunoGen decides to abandon
or allow to lapse, or otherwise determines to not prosecute or defend, any of
the Patent Rights for which it is the filing party under Section 7.2(b) hereof
in any country or region in the Territory, ImmunoGen shall inform Millennium of
such decision promptly and, in any event, so as to provide Millennium a
reasonable amount of time to meet any applicable deadline to establish or
preserve such Patent Rights in such country or region.  Millennium shall have
the right to assume responsibility for continuing the prosecution, maintenance
or defense of such Patent Rights in such country or region and paying any
required fees to maintain such Patent Rights in such country or region or
defending such Patent Rights, in each case at Millennium’s sole expense and
through patent counsel or agents of its choice.  Millennium shall not become an
assignee of ImmunoGen’s interest in such Licensed Patent Rights as a result of
its assumption of such responsibility.  Upon transfer of ImmunoGen’s
responsibility for prosecuting, maintaining and defending any of the Licensed
Patent Rights for which ImmunoGen is the filing party under
Section 7.2(b) hereof, ImmunoGen shall promptly deliver to Millennium copies of
all necessary files related to such Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for Millennium to assume such prosecution,
maintenance and defense.

 

(b)                                 Millennium.  If Millennium decides to
abandon or allow to lapse, or otherwise determines to not prosecute or defend,
any of the Patent Rights for which Millennium is the filing party under
Sections 7.2(c) and 7.2(d) hereof in any country or region in the Territory,
Millennium shall inform ImmunoGen of such decision promptly and, in any event,
so as to provide ImmunoGen a reasonable amount of time to meet any applicable
deadline to establish or preserve such Patent Rights in such country or region. 
ImmunoGen shall have the right to assume responsibility for continuing the
prosecution, maintenance or defense of such Patent Rights in such country or
region and paying any required fees to maintain such Patent

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Rights in such country or region or defending such Patent Rights, in each case
at ImmunoGen’s sole expense and through patent counsel or agents of its choice;
provided that ImmunoGen’s prosecution or defense of any Patent Rights shall not
be inconsistent with Millennium’s global patent strategy therefor.  ImmunoGen
shall not become an assignee of Millennium’s interest in such Patent Rights as a
result of its assumption of such responsibility.  Upon transfer of Millennium’s
responsibility for prosecuting, maintaining and defending any of the Patent
Rights for which Millennium is the filing party under Sections 7.2(c) and
7.2(d) hereof, Millennium shall promptly deliver to ImmunoGen copies of all
necessary files related to such Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for ImmunoGen to assume such prosecution,
maintenance and defense.

 

7.4                               Third Party Infringement.

 

(a)                                 Licensed Patent Rights.  Except as otherwise
provided in any applicable License Agreement, ImmunoGen shall have all rights,
at its own expense, to bring suit (or other appropriate legal action) against
any and all actual or suspected infringement of the Licensed Patent Rights
(including, without limitation, Patent Rights claiming ImmunoGen ADC Platform
Improvements and Joint ADC Platform Improvements, but excluding Patent Rights
claiming ImmunoGen Product Technology, Joint Product Technology, ImmunoGen [***]
ADC Platform Improvements, and Joint [***] ADC Platform Improvements). 
ImmunoGen shall in good faith consider the interests of Millennium in conducting
the foregoing activities.

 

(b)                                 Product Technology, [***] ADC Platform
Improvements, and Millennium ADC Platform Improvements.  Except as otherwise
provided in any applicable License Agreement, Millennium shall have all rights,
at its own expense, to bring suit (or other appropriate legal action) against
any and all actual or suspected infringement of Patent Rights claiming Product
Technology, [***] ADC Platform Improvements, and Millennium ADC Platform
Improvements.  Millennium shall in good faith consider the interests of
ImmunoGen in conducting the foregoing activities.

 

7.5                               Cooperation.  Each Party shall give notice to
the other Party of any actual or suspected infringement by a Third Party of any
Licensed Patent Rights and shall cooperate with

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the other Party in such legal action, execute all papers and perform such other
acts (other than monetary) as may be reasonably required to maintain any
infringement suit brought in accordance with Section 7.4 hereof (including
giving legal consent for bringing such suit, and agreeing to be named as a
plaintiff in such suit or otherwise joining such suit), and at its option and
expense, may be represented in such suit by counsel of its choice.

 

7.6                               No Obligation.  Neither Party shall have any
obligation to the other Party under this Agreement to pay any fees or costs:
(a) for the other Party’s bringing of a lawsuit or other action to enforce any
Patent Rights in accordance with Section 7.4 hereof, or any other patent owned
by a Party against actual or suspected infringement or (b) for the other Party
to obtain for its own benefit independent business or legal advice concerning
any of the Patent Rights set forth in clause (a) above.

 

7.7                               Assignment of Millennium [***] Patents.  In
consideration of the grant of the license described in Section 2.1 hereof,
Millennium agrees to assign, and hereby does assign, and further agrees to cause
its Affiliates to assign, all of its and their right, title and interest in and
to the Patent Rights listed in Schedule B attached hereto and incorporated
herein by reference (the “Millennium [***] Patents”), and in connection
therewith, Millennium shall take, and shall cause its Affiliates to take, all
actions and execute all documents reasonably necessary to assign ownership of
the Millennium [***] Patents to ImmunoGen.

 

8.                                      TERM AND TERMINATION

 

8.1                               Term.

 

(a)                                 Initial Term.  The term of this Agreement
shall commence on the Effective Date and shall continue until the third (3rd)
anniversary of the Effective Date, subject to earlier termination in accordance
with Section 8.2 hereof (the “Initial Term”).

 

(b)                                 Research Program Expansion Term.  If
(i) this Agreement has not been terminated in accordance with Section 8.2 hereof
(other than termination by Millennium in accordance with Section 8.2(b) hereof)
on or before the expiration of the Initial Term, and (ii) Millennium has not
theretofore exercised its right to extend the Research Term in accordance with
Section 8.1(c) hereof, then upon timely exercise by Millennium of its option to
expand the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Research Program in accordance with Section 3.6 hereof, the term of this
Agreement shall be extended from the end of the Initial Term until the
fifth (5th) anniversary of the Effective Date, subject to earlier termination in
accordance with Section 8.2 hereof (the “Research Program Expansion Term”).

 

(c)                                  Research Term Extension Term.  If (i) this
Agreement has not been terminated in accordance with Section 8.2 hereof (other
than termination by Millennium in accordance with Section 8.2(b) hereof) on or
before the expiration of the Initial Term, and (ii) Millennium has not
theretofore exercised its right to expand the Research Program in accordance
with Section 3.6 hereof, then Millennium may extend the term of this Agreement
from the end of the Initial Term until the fourth (4th) anniversary of the
Effective Date, subject to earlier termination in accordance with Section 8.2
hereof (the “Research Extension Term”), by providing written notice and paying
the Research Term Extension Fee in accordance with Section 5.3(b) hereof.

 

(d)                                 Term.  The Initial Term, together with the
Research Program Expansion Term or the Research Extension Term, as the case may
be, shall be referred to herein as the “Term.”  The foregoing notwithstanding,
the Term shall automatically expire once Millennium has taken the maximum number
of Exclusive Licenses available to Millennium pursuant to Section 3.3 hereof;
provided that if Millennium has taken Exclusive Licenses to [***] Reserve Option
Targets prior to exercising its option to expand the Research Program in
accordance with Section 3.6 hereof, such expiration shall not limit Millennium’s
right to exercise such option and, upon such exercise on a timely basis, the
Term shall automatically be reinstated, subject to the other terms and
conditions of this Agreement.

 

8.2                               Termination.  Subject to the other terms of
this Agreement:

 

(a)                                 Voluntary Termination by Millennium. 
Millennium shall have the right to terminate this Agreement at any time for any
reason or no reason upon not less than [***] days’ prior written notice to
ImmunoGen.

 

(b)                                 Termination for Breach.  Either Party may
terminate this Agreement, effective upon written notice to the other Party, upon
any material breach by the other Party of any material obligation or condition
of this Agreement (a “Material Breach”) that remains

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

uncured [***] days [***] days if the breach is a failure by Millennium to make
any payment required hereunder) after the non-breaching Party first gives
written notice of such breach to the other Party describing such Material Breach
in reasonable detail; provided, however, that if the nature of the asserted
breach (other than a breach for non-payment) is such that more than [***] days
are reasonably required to cure, then the cure period shall be extended [***]. 
Anything contained in this Agreement to the contrary notwithstanding and subject
to the proviso of this sentence, if the allegedly breaching Party (i) disputes
either (A) whether a Material Breach has occurred or (B) whether the Material
Beach has been timely cured, and (ii) provides written notice of that Dispute to
the other Party within the above time periods, then the matter will be addressed
under the dispute resolution provisions of Section 11.12 hereof, and the Party
asserting the breach may not terminate this Agreement until it has been
determined under Section 11.12 hereof that the allegedly breaching Party is in
Material Breach of this Agreement, and such breaching Party further fails to
cure such breach within [***] days (or such longer or shorter period as
determined by the arbiter, if any, of such dispute resolution) after the
conclusion of the dispute resolution procedure; provided, however, that if the
nature of the asserted breach is susceptible to cure and more than [***] days
are reasonably required to cure, then the cure period shall be extended [***]. 
Anything contained in this Agreement to the contrary notwithstanding, if the
asserted Material Breach is cured or shown to be non-existent within the
applicable cure period, the first notice of breach hereunder shall be deemed
automatically withdrawn and of no effect.

 

(c)                                  Termination for Insolvency.  To the extent
not prohibited by Applicable Laws, if either Party files for protection under
bankruptcy laws, makes an assignment for the benefit of creditors, appoints or
suffers the appointment of a receiver or trustee over its property, files a
petition under any bankruptcy or insolvency act or has any such petition filed
against it which is not discharged within [***] days of the filing thereof, then
the other Party may terminate this Agreement effective immediately upon written
notice to such Party.  In connection therewith, all rights and licenses granted
under this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(56) of the United States
Bankruptcy Code.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

If either Party undergoes a voluntary dissolution or winding-up of its affairs,
then the other Party may terminate this Agreement effective immediately upon
written notice to such Party.

 

(d)                                 Termination for Change of Control. 
Millennium shall have the right to terminate this Agreement [***] after a Change
of Control of ImmunoGen.

 

8.3                               Consequences of Expiration or Termination. 
Upon expiration or earlier termination of this Agreement by either Party under
Section 8.2 hereof, the following provisions shall apply:

 

(a)                                 Expiration or Earlier Termination by
ImmunoGen under Section 8.2(b) or 8.2(c) or by Millennium under Section 8.2(a). 
If this Agreement expires in accordance with its terms or is earlier terminated
by ImmunoGen under Section 8.2(b) or 8.2(c) hereof or by Millennium under
Section 8.2(a) hereof, then without limiting any other rights of the Parties
hereunder:

 

(i)                                     the license granted by ImmunoGen to
Millennium and its Affiliates pursuant to Section 2.1 hereof shall immediately
terminate;

 

(ii)                                  all unexercised Holding Options and
Reserve Options granted by ImmunoGen pursuant to Sections 3.1(a) and
3.1(b) hereof shall immediately terminate;

 

(iii)                               Millennium’s option to expand the scope of
the Research Program in accordance with Section 3.6 hereof shall immediately
terminate; and

 

(iv)                              each Party shall promptly return or destroy
all Confidential Information and Proprietary Materials of the other Party,
provided that each Party may retain, subject to Section 6 hereof,
(A) one (1) copy of the Confidential Information of the other Party in its
archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder, (B) any Confidential
Information of the other Party contained in its laboratory notebooks or
databases, (C) any computer records or files containing such Confidential
Information that have been created solely by its automatic archiving and back-up
procedures, to the extent created and retained in a manner consistent with its
standard archiving and back-up procedures, but not for any other uses or
purposes and (D) any Confidential Information of the other Party to the extent
reasonably required to exercise its rights and perform its obligations under any
outstanding Exclusive License.  Notwithstanding the foregoing, no

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Exclusive License granted or related License Agreement executed as of the date
of termination shall be affected by any termination of this Agreement.

 

(b)                                 Termination by Millennium under
Section 8.2(b), 8.2(c), or 8.2(d).  If this Agreement is terminated by
Millennium under Section 8.2(b), 8.2(c), or 8.2(d) hereof, then without limiting
any other rights of Millennium hereunder: (i) the license granted by ImmunoGen
to Millennium pursuant to Section 2.1 hereof shall survive until the earlier of
(A) the [***] anniversary of the Effective Date or (B) the date on which
Millennium shall have taken the maximum number of Exclusive Licenses available
to Millennium pursuant to Section 3.3 hereof; (ii) such license in Section 2.1
hereof shall be expanded to permit Millennium and its Affiliates to perform any
and all activities associated with the conduct of the Research Program (which,
for clarity, [***]) that would otherwise have been performed by ImmunoGen under
this Agreement had it not been terminated; (iii) Millennium’s right to take
Holding Options, Reserve Options and Exclusive Licenses, subject to the terms
and conditions of Section 3 hereof, shall survive until the [***] anniversary of
the Effective Date, provided that no Holding Option Period or Reserve Option
Period shall extend beyond the [***] anniversary of the Effective Date; (iv) the
period during which Millennium may exercise its option to expand the scope of
the Research Program in accordance with Section 3.6 hereof shall be extended
until the [***] anniversary of the Effective Date (provided that such exercise
shall not operate to extend the Term beyond the [***] anniversary of the
Effective Date); (v) ImmunoGen shall provide the Technical Transfer Materials to
Millennium for the purpose of assisting Millennium to exercise its rights set
forth in clauses (i), (ii), (iii) and (iv) of this Section 8.3(b); and
(vi) [***] shall promptly return or destroy all Confidential Information and
Proprietary Materials of [***], provided that [***] may retain, subject to
Section 6 hereof, (A) one (1) copy of the Confidential Information of [***] in
its archives for the purpose of establishing the contents thereof and ensuring
compliance with its obligations hereunder, (B) any Confidential Information of
[***] contained in its laboratory notebooks or databases, (C) any computer
records or files containing such Confidential Information that have been created
solely by its automatic archiving and back-up procedures, to the extent created
and maintained in a manner consistent with its standard archiving and back-up
procedures, but not for any other uses or purposes, and (D) any

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Confidential Information of [***] to the extent reasonably required to exercise
its rights and perform its obligations under any Exclusive License. 
Notwithstanding the foregoing and subject to Section 6 hereof, Millennium may
retain and use ImmunoGen’s Confidential Information and Proprietary Materials in
connection with the exercise of its rights set forth in clauses (i), (ii),
(iii) and (iv) of this Section 8.3(b).  Notwithstanding anything to the contrary
in this Agreement, ImmunoGen shall, if and when requested by Millennium, return
or destroy any Millennium Antibodies or any ADCs or other compositions
containing Millennium Antibodies and certify the same to Millennium.  After the
earlier of (1) the [***] anniversary of the Effective Date or (2) the date on
which Millennium has taken the maximum number of Exclusive Licenses available to
Millennium pursuant to Section 3.3 hereof, [***] shall, at [***] request,
promptly return or destroy all Confidential Information and Proprietary
Materials of [***], provided that [***] may retain, subject to Section 6 hereof,
(aa) one (1) copy of the Confidential Information of [***] in its archives for
the purpose of establishing the contents thereof and ensuring compliance with
its obligations hereunder, (bb) any Confidential Information of [***] contained
in its laboratory notebooks or databases, (cc) any computer records or files
containing such Confidential Information that have been created solely by its
automatic archiving and back-up procedures, but not for any other uses or
purposes, and (dd) any Confidential Information of [***] to the extent
reasonably required to exercise its rights under this Agreement or any License
Agreement.

 

8.4                               Remedies.  The termination provisions of this
Section 8 are in addition to any other relief and remedies available to either
Party at law or equity.

 

8.5                               Surviving Provisions.  Notwithstanding any
provision herein to the contrary, the rights and obligations of the Parties set
forth in Sections 1 (to the extent necessary to give effect to the other
Sections listed in this Section 8.5), 2.1 (to the extent applicable by operation
of Section 8.3(b) hereof), 2.3, 2.5, 2.6, 3 (to the extent applicable by
operation of Section 8.3(b) hereof), 3.4, 3.5, 4.4, 4.5 (the second sentence
only), 5.4, 5.5, 5.6, 6, 7 (to the extent applicable to Joint Technology or
Joint ADC Platform Improvements), 7.1(a)-(c), 7.1(e), 7.2(f)-(g), 7.3, 7.5, 7.7,
8.3, 8.4, 8.5, 9.1, 9.2, 9.3, 10 and 11 (other than Section 11.15) hereof, as
well as any rights or obligations otherwise accrued hereunder (including any
accrued undisputed payment

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

54

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

obligations) shall survive the expiration or termination of the Term of this
Agreement, as well as any other provisions that, by their intent or meaning
under the circumstances, are intended to survive.  Without limiting the
generality of the foregoing, Millennium shall remain liable for all undisputed
payment obligations accruing hereunder prior to the effective date of
termination.

 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1                               ImmunoGen Representations.  ImmunoGen
represents and warrants to Millennium that, as of the Effective Date:

 

(a)                                 it is duly organized, validly existing and
in good standing under the Applicable Laws of the jurisdiction of its
incorporation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

(b)                                 the execution and delivery of this Agreement
and the performance of the transactions contemplated hereby have been duly
authorized by all appropriate ImmunoGen corporate action;

 

(c)                                  this Agreement is a legal and valid
obligation binding upon ImmunoGen and enforceable in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Parties
does not conflict with or result in any default under any agreement, instrument
or understanding to which ImmunoGen is a party or by which it is bound.

 

Except as set forth in a written disclosure letter (the “Disclosure Letter”)
delivered by ImmunoGen to Millennium on the Effective Date [***] (which
Disclosure Letter[***] shall be deemed to be Confidential Information of
ImmunoGen), ImmunoGen represents and warrants to Millennium that, as of the
Effective Date [***]:

 

(d)                                 (i) ImmunoGen has received no notice in
writing from a Third Party claiming that the use[***] of the [***] Licensed
Patent Rights or the Licensed Technology [***],[***] under Section 2.1 hereof
[***], infringes [***] the issued Patent Rights [***] of any Third Party[***]
[***];

 

(e)                                  (i) there is no pending or, to ImmunoGen’s
Knowledge, threatened, [***] litigation that alleges that the use[***] of the
[***] Licensed Patent Rights or the Licensed

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

55

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Technology [***],[***] under Section 2.1 hereof [***], infringes or
misappropriates any intellectual property rights of any Third Party[***];

 

(f)                                   to ImmunoGen’s Knowledge, the [***] by
Millennium pursuant to the license granted to Millennium under Section 2.1
hereof [***] with regard to the [***] does not [***];

 

(g)                                  as of [***], (i) ImmunoGen is not a party
to any agreement that would prevent it from granting the rights granted to
Millennium under this Agreement with respect to [***] or performing ImmunoGen’s
obligations under this Agreement, and (ii) ImmunoGen has not granted to any
Third Party any [***], to [***] any [***] in connection with [***], except for
[***] to Third Parties under Patent Rights or Technology owned or Controlled by
ImmunoGen that are [***][***];

 

(h)                                 to ImmunoGen’s Knowledge, none of the issued
patents within the Licensed Patent Rights [***] is invalid or unenforceable;

 

(i)                                     no dispute regarding [***] within the
Licensed Patent Rights [***] has been alleged or threatened [***];

 

(j)                                    except with respect to Patent Rights and
Technology of Third Parties to which ImmunoGen has obtained rights pursuant to
[***] licenses from such Third Parties [***], all Licensed Intellectual Property
[***] is [***];

 

(k)                                 there are no pending or, to ImmunoGen’s
Knowledge, threatened, (i) [***] involving the Licensed Patent Rights [***] that
are in or before any [***] or (ii) any [***] involving the Licensed Patent
Rights [***] that are in or before [***];

 

(l)                                     the Disclosure Letter includes a
complete and correct list of all Licensed Patent Rights [***] that are owned or
Controlled by ImmunoGen as of the Effective Date [***]

 

(m)                             since [***], neither ImmunoGen nor any of its
Affiliates has [***], with respect to, or [***] any [***] or [***] that would be
[***] as of the Effective Date [***], as applicable, [***];

 

(n)                                 neither ImmunoGen nor any of its Affiliates
has [***] any Licensed Intellectual Property [***] that [***];

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

56

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(o)                                 (i) the Disclosure Letter sets forth a true
and complete list of all ImmunoGen In-Licenses [***]; (ii) subject to any
confidentiality and non-disclosure obligations of ImmunoGen to any Third Party
preventing disclosure of such ImmunoGen In-Licenses, [***] ImmunoGen has, prior
to the Effective Date or within [***] Business Days after the [***], provided
Millennium with access to true and complete copies of each ImmunoGen In-License
in effect as of the Effective Date [***]; (iii) as of the Effective Date [***],
(A) the licenses to ImmunoGen in the ImmunoGen In-Licenses are [***], (B) to
ImmunoGen’s Knowledge, there are [***], (C) ImmunoGen is [***][***];
(D) ImmunoGen has [***][***]; and (E) to ImmunoGen’s Knowledge, [***];

 

(p)                                 the rights granted to Millennium pursuant to
Section 2.1 hereof [***] to the Licensed Intellectual Property [***] controlled
by ImmunoGen and its Affiliates and the subject of any ImmunoGen In-License are
[***] with respect to the Licensed Intellectual Property [***] ImmunoGen or its
Affiliates;

 

(q)                                 there are no [***] or [***] in any [***],
that would limit [***]; provided that except as set forth above, ImmunoGen makes
no representation or warranty as to [***]; and

 

(r)                                    neither ImmunoGen nor any of its
Affiliates [***][***].

 

For purposes of this Section 9.1, “Knowledge” means the actual knowledge
(without having conducted, or having any duty to conduct, any specific inquiry)
of the following ImmunoGen employees: (i) any “executive officer” (as defined in
Rule 3b-7 promulgated under the Securities Exchange Act of 1934, as amended);
[***]

 

9.2                               Millennium Representations.  Millennium
represents and warrants to ImmunoGen that, as of the Effective Date and each
Holding Option Grant Date:

 

(a)                                 it is duly organized, validly existing and
in good standing under the Applicable Laws of the jurisdiction of its
incorporation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

(b)                                 the execution and delivery of this Agreement
and the performance of the transactions contemplated hereby have been duly
authorized by all appropriate Millennium corporate action; and

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

57

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)                                  this Agreement is a legal and valid
obligation binding upon Millennium and enforceable in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Parties
does not conflict with or result in a default under any agreement, instrument or
understanding to which Millennium is a party or by which it is bound.

 

9.3                               Warranty Disclaimers.

 

(a)                                 Except as expressly set forth in Section 9.1
hereof, nothing in this Agreement is or shall be construed as a warranty or
representation by ImmunoGen (i) as to the validity or scope of any of the
Licensed Patent Rights or (ii) that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement or any License Agreement
is or will be free from infringement of patents, copyrights, and other rights of
Third Parties.

 

(b)                                 Nothing in this Agreement is or shall be
construed as a warranty or representation by Millennium (i) as to the validity
or scope of any Patent Rights claiming Joint ADC Platform Improvements or the
Millennium ADC Platform Improvements or (ii) that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and other rights of Third
Parties.

 

(c)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY
OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS,
SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 

9.4                               Additional Covenants of ImmunoGen.  Neither
ImmunoGen nor any of its Affiliates will (a) [***] in connection with its
development of the Licensed Intellectual Property [***] or in the performance of
the ImmunoGen Activities, [***].  ImmunoGen agrees to inform Millennium in
writing promptly if [***].

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

58

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

10.                               INDEMNIFICATION; LIABILITY

 

10.1                        Indemnification.

 

(a)                                 Millennium Indemnity.  Millennium shall
indemnify, defend and hold harmless ImmunoGen, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “ImmunoGen Indemnitees”), from and against
all liabilities, damages, losses and expenses (including, without limitation,
reasonable attorneys’ fees and expenses of litigation) (collectively, “Losses”)
incurred by or imposed upon the ImmunoGen Indemnitees, or any of them, as a
direct result of any Third Party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters
(collectively, “Third Party Claims”), arising out of (i) any breach of this
Agreement by Millennium; (ii) the conduct of the Research Program or any other
activities under this Agreement by Millennium or any of its Affiliates or
subcontractors; or (iii) the negligence, recklessness or willful misconduct of
Millennium or any of its Affiliates or subcontractors; except in each case to
the extent any such Third Party Claim or Losses result from or arise out of a
breach of this Agreement by ImmunoGen, or the negligence, recklessness or
willful misconduct of ImmunoGen or any of its Affiliates, or the conduct of the
Research Program by ImmunoGen or any of its Affiliates or subcontractors;
provided that with respect to any such Third Party Claim for which ImmunoGen
also has an obligation to any Millennium Indemnitee pursuant to
Section 10.1(b) hereof, Millennium shall indemnify each ImmunoGen Indemnitee for
its Losses to the extent of Millennium’s responsibility, relative to ImmunoGen
(or to Persons for whom ImmunoGen is legally responsible), for the facts
underlying the Third Party Claim.

 

(b)                                 ImmunoGen Indemnity.  ImmunoGen shall
indemnify, defend and hold harmless Millennium, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “Millennium Indemnitees”), from and against
all Losses incurred by or imposed upon the Millennium Indemnitees, or any of
them, as a direct result of any Third Party Claims arising out of (i) any breach
of this Agreement by ImmunoGen; (ii) the conduct of the Research Program or any
other activities under this

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

59

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Agreement by ImmunoGen or any of its Affiliates or subcontractors; or (iii) the
negligence, recklessness or willful misconduct of ImmunoGen or any of its
Affiliates or subcontractors; except in each case to the extent any such Third
Party Claim or Losses result from or arise out of a breach of this Agreement by
Millennium, or the negligence, recklessness or willful misconduct of Millennium
or any of its Affiliates or subcontractors, or the conduct of the Research
Program by Millennium or any of its Affiliates or subcontractors; provided that
with respect to any such Third Party Claim for which Millennium also has an
obligation to any ImmunoGen Indemnitee pursuant to
Section 10.1(a) hereof, ImmunoGen shall indemnify each Millennium Indemnitee for
its Losses to the extent of ImmunoGen’s responsibility, relative to Millennium
(or to Persons for whom Millennium is legally responsible), for the facts
underlying the Third Party Claim.  ImmunoGen shall indemnify, defend and hold
harmless the Millennium Indemnitees from and against all Losses incurred or
imposed upon the Millennium Indemnitees, or any of them, as a result of any
Third Party Claims arising out of the [***].

 

10.2                        Procedure.  A Person seeking indemnification under
Section 10.1 hereof (the “Indemnified Party”) in respect of a Third Party Claim
shall give prompt notice of such Third Party Claim to the Party from which
recovery is sought (the “Indemnifying Party”) and shall permit the Indemnifying
Party to assume direction and control of the defense of the Third Party Claim,
provided that the Indemnifying Party shall act reasonably and in good faith with
respect to all matters relating to the defense or settlement of such Third Party
Claim as the defense or settlement relates to the Indemnified Party. 
Notwithstanding the foregoing, the Indemnified Party shall have the right to
participate in, but not control, the defense of any Claim, and request separate
counsel, with the fees and expenses to be paid by the Indemnified Party, unless
(a) representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential conflicting
interests between such Indemnified Party and any other Party represented by such
counsel in such proceedings, or (b) the Indemnifying Party has failed to assume
the defense of the applicable Claim, in which case ((a) or (b)), such reasonable
fees and expenses shall be paid by the Indemnifying Party.  The Indemnified
Party, its employees and agents, shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of such Third Party Claim.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

60

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Neither the Indemnifying Party nor the Indemnified Party shall settle or
otherwise resolve such Third Party Claim without the other’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed); provided that the Indemnifying Party may, without the Indemnified
Party’s prior written consent, agree or consent to any settlement or other
resolution of such Third Party Claim which requires solely money damages paid by
the Indemnifying Party, and which includes as an unconditional term thereof the
giving by such claimant or plaintiff to the Indemnified Party of a release from
all liability in respect of such Third Party Claim.

 

10.3                        Insurance.

 

(a)                                 Any indemnification payment hereunder shall
be made net of any insurance proceeds which the Indemnified Party is entitled to
recover from its own insurer; provided, however, that if, following the payment
to the Indemnified Party of any amount under this Section 10, such Indemnified
Party becomes entitled to recover any insurance proceeds in respect of the claim
for which such indemnification payment was made, the Indemnified Party shall
promptly pay an amount equal to the amount of such proceeds (but not exceeding
the amount of such indemnification payment) to the Indemnifying Party.

 

(b)                                 During the Term and thereafter for the
period of time required below, each Party shall maintain on an ongoing basis
comprehensive general liability insurance in the minimum amount of $[***] per
occurrence and $[***] annual aggregate combined single limit for [***][***]
liability and any other insurance required by Applicable Law. All of such
insurance coverage may be maintained through a self-insurance plan that
substantially complies with the foregoing limits and requirements. Thereafter,
each Party shall maintain such insurance coverage without interruption during
the Term and for a period of at least [***] years thereafter. Each Party shall
use commercially reasonable efforts to provide the other Party at least [***]
days’ prior written notice of any cancellation to or material change in its
insurance coverage below the amounts and types described above.  Each such
insurance policy shall contain a waiver of subrogation by the insurer, or
self-insurer as applicable, against Millennium or ImmunoGen, as the case may be.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

61

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

10.4                        Limited Liability.  [***] NEITHER PARTY WILL BE
LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (i) ANY
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR
LOSS OF BUSINESS) OR (ii) COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.  For purposes of clarity, a Party’s monetary liability under
a Third Party claim for such Third Party’s special, incidental, indirect or
consequential damages, or for any exemplary or punitive damages payable to such
Third Party in connection with such Third Party claim, shall be deemed to be the
direct damages of such Party for purposes of this Section 10.

 

11.                               MISCELLANEOUS

 

11.1                        Notices.  All notices and communications shall be in
writing and delivered personally or by courier or mailed via certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to ImmunoGen:

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

Attn:  Vice President, Business Development

Email: [***]

 

 

with a copy to:

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

Attn:  Alliance Management

Email: [***]

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

62

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

If to Millennium:

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Attn: Vice President, Business Development

Email: [***]

 

 

with a copy to:

Millennium Pharmaceuticals, Inc.

40 Landsdowne Street

Cambridge, MA 02139

Attn:  Chief Counsel

Email: [***]

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1) Business Day after deposit with a nationally
recognized overnight express courier with charges prepaid, or
(b) five (5) Business Days after mailed by certified mail, return receipt
requested, postage prepaid, in each case addressed to the receiving Party at its
address stated above or to such other address as such Party may designate by
written notice given in accordance with this Section 11.1.

 

11.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to any choice of law principle that would dictate the application of the
substantive law of another jurisdiction.

 

11.3                        Entire Agreement.  This Agreement and each Ancillary
Agreement, if any, constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersede any prior or contemporaneous
agreements, understandings, negotiations or correspondence between the Parties,
written or oral (including, without limitation, the Confidentiality Agreement,
the [***] Agreement and the Third Party Expert Services Agreement) concerning
the subject matter hereof.  For purposes of clarity, this Agreement and each
Ancillary Agreement are separate agreements between the parties thereto,
creating obligations thereunder that are independent of the obligations under
any other agreement, and any violation or breach of any of such agreements shall
not, in and of itself, be deemed to be a violation or breach of any other such
agreement.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

63

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

11.4                        Amendment and Waiver.  This Agreement may be
amended, modified or changed only by a written instrument executed by the Party
to be bound.  No term of this Agreement will be deemed to have been waived and
no breach excused, unless such waiver or consent shall be in writing and signed
by the Party claiming to have waived or consented.  Any consent by any Party to,
or waiver of, a breach by the other, whether express or implied, shall not
constitute consent to, or waiver of, or excuse for, any other different or
subsequent breach.

 

11.5                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Except as set forth in Section 10 hereof, no Third Party
(including, without limitation, employees of either Party) shall have or acquire
any rights by reason of this Agreement.

 

11.6                        Purpose and Scope.  The Parties hereto understand
and agree that this Agreement is limited to the activities, rights and
obligations as expressly set forth herein.  Nothing in this Agreement shall be
construed to establish any agency, employment, partnership, joint venture,
franchise or similar or special relationship between the Parties.  Neither Party
shall have the right or authority to assume or create any obligations or to make
any representations, warranties or commitments on behalf of the other Party,
whether express or implied, or to bind the other Party in any respect
whatsoever.  Except as expressly set forth elsewhere in this Agreement, neither
Party grants to the other Party any right or license to any of its intellectual
property.

 

11.7                        Headings.  Section and subsection headings are
inserted for convenience of reference only and do not form part of this
Agreement.

 

11.8                        Assignment.  Neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of
the assignor’s obligations hereunder, and provided, further, that the other
Party shall be notified promptly after such assignment has been effected.  Any
such

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

64

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

assignment shall not relieve the assigning Party of any liabilities or
obligations owed to the other Party hereunder, including, without limitation, in
the case of Millennium, the payment of any amounts described in Section 5
hereof.  Any purported assignment of this Agreement in violation of this
Section 11.8 shall be null and void. Notwithstanding anything in this Agreement
to the contrary, Millennium shall have the right to delegate any of its rights
or obligations under this Agreement to any of its Affiliates.

 

11.9                        Force Majeure.  Neither Party shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to natural disasters or any causes beyond the reasonable control of such
Party, provided that financial inability in and of itself shall not be
considered to be a force majeure event.  In event of such force majeure, the
Party affected thereby shall use commercially reasonable efforts to cure or
overcome the same and resume performance of its obligations hereunder.

 

11.10                 Interpretation.  The Parties hereto acknowledge and agree
that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.  In
addition, unless the context otherwise requires, wherever used in this
Agreement: (i) the singular shall include the plural, the plural the singular;
(ii) the use of any gender shall be applicable to all genders; (iii) the word
“or” is used in the inclusive sense (and/or); (iv) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation” (irrespective of whether such words are used in the
applicable instance); (v) the words “hereof,” “herein,” “hereby” and derivative
or similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (vi) all references to “will” are
interchangeable with the word “shall” and shall be understood to be imperative
or mandatory in nature.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

65

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

11.11                 Severability.  If any provision of this Agreement shall be
held by a court of competent jurisdiction, or declared under any law, rule or
regulation of any government having jurisdiction over the Parties hereto, to be
illegal, invalid or unenforceable, then such provision will, to the extent
permitted by the court or government, not be voided, but will instead be
construed to give effect to the intentions of the Parties to the maximum extent
permissible under Applicable Laws, and the remainder of this Agreement will
remain in full force and effect in accordance with its terms.

 

11.12                 Dispute Resolution.

 

(a)                                 The Parties recognize that a bona fide
dispute as to certain matters may from time to time arise during the Term
relating to the conduct of the Research Program, either Party’s rights or
obligations hereunder or otherwise relating to the validity, enforceability or
performance of this Agreement, including disputes relating to alleged breach or
termination of this Agreement but excluding any determination of the validity,
scope, infringement, enforceability, inventorship or ownership of the Parties’
respective Patent Rights (hereinafter, a “Dispute”).  In the event of the
occurrence of any such Dispute, the Parties shall, by written notice to the
other Party, have such Dispute referred to their respective senior officers
designated below, for attempted resolution by good faith negotiations commencing
promptly after such notice is received.  Said designated senior officials of the
Parties are as follows:

 

For Millennium:                            Head of Oncology, Drug Discovery
Unit; and

 

For ImmunoGen:                    Chief Executive Officer.

 

(b)                                 Except as provided in Section 4.2(c) hereof,
if the designated senior officials are not able to resolve such Dispute within
[***] days following delivery of the notice referring the Dispute to the
Parties’ respective senior officers designated above, then such Dispute shall be
finally resolved by arbitration in accordance with the International Institute
for Conflict Prevention and Resolution (CPR) Rules for Administered Arbitration
in accordance with the process set in Sections 11.12(b)(i)-(x).  The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1 et seq., and
judgment upon the award rendered by the arbitrators may be entered by any court
having competent jurisdiction thereof.  The Parties shall have the right to be
represented by counsel in such a proceeding.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

66

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(i)                                     To begin an ADR proceeding, a Party
shall provide written notice to the other Party of the issues to be resolved by
ADR.  Within [***] days after its receipt of such notice, the other Party may,
by written notice to the Party initiating the ADR, add additional issues to be
resolved within the same ADR.

 

(ii)                                  Within [***] days following receipt of the
original ADR notice, each Party shall designate one arbitrator, with a third
arbitrator to be designated by the two (2) Party-designated arbitrators (such
three arbitrators, collectively, the “Panel”), to preside in the resolution of
any disputes in this ADR proceeding.  If the two (2) Party-appointed arbitrators
are unable to agree on a third arbitrator within [***] days of their
designation, either Party may request the President of the International
Institute for Conflict Prevention and Resolution, 575 Lexington Avenue,
21st floor New York, New York 10022, to select a third arbitrator pursuant to
the following procedures:

 

(A)                               The CPR shall submit to the Parties a list of
not less than [***] candidates within [***] days after receipt of the request,
along with a Curriculum Vitae for each candidate.  No candidate shall be an
employee, director, or shareholder of either Party or any of their subsidiaries
or affiliates.

 

(B)                               Such list shall include a statement of
disclosure by each candidate of any circumstances likely to affect his or her
impartiality.

 

(C)                               Each Party shall number the candidates in
order of preference (with the number one (1) signifying the greatest preference)
and shall deliver the list to the CPR within [***] days following receipt of the
list of candidates.  If a Party believes a conflict of interest exists regarding
any of the candidates, that Party shall provide a written explanation of the
conflict to the CPR along with its list showing its order of preference for the
candidates.  Any Party failing to return a list of preferences on time shall be
deemed to have no order of preference.

 

(D)                               If the Parties collectively have identified
fewer than three (3) candidates deemed to have conflicts, the CPR immediately
shall designate as the third arbitrator the candidate for whom the Parties
collectively have indicated the greatest preference.  If a tie should result
between two (2) candidates, the CPR may designate

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

67

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

either candidate.  If the Parties collectively have identified three (3) or more
candidates deemed to have conflicts, the CPR shall review the explanations
regarding conflicts and, in its sole discretion, may either (i) immediately
designate as the third arbitrator the candidate for whom the Parties
collectively have indicated the greatest preference, or (ii) issue a new list of
not less than five (5) candidates, in which case the procedures set forth in
subparagraphs (ii)(A) — (D) shall be repeated.

 

(iii)                               No earlier than [***] days or later than
[***] days after selection, the Panel shall hold a hearing to resolve each of
the issues identified by the Parties.  The ADR proceeding shall take place at a
location agreed upon by the Parties.  If the Parties cannot agree, the Panel
shall designate a location other than the principal place of business of either
Party or any of their subsidiaries or Affiliates.

 

(iv)                              At least [***] days prior to the hearing, each
Party shall submit the following to the other Party and the Panel:

 

(A)                               a copy of all exhibits on which such Party
intends to rely in any oral or written presentation to the Panel;

 

(B)                               a list of any witnesses such party intends to
call at the hearing, and a short summary of the anticipated testimony of each
witness;

 

(C)                               a proposed ruling on each issue to be
resolved, together with a request for a specific damage award or other remedy
for each issue.  The proposed rulings and remedies shall not contain any
recitation of the facts or any legal arguments and shall not exceed
one (1) page per issue.

 

(D)                               a brief in support of such Party’s proposed
rulings and remedies, provided that the brief shall not exceed [***] pages. 
This page limitation shall apply regardless of the number of issues raised in
the ADR proceeding.

 

Except as expressly set forth in subparagraphs (iv)(A)-(D), no discovery shall
be required or permitted by any means, including depositions, interrogatories,
requests for admissions, or production of documents.

 

(v)                                 The hearing shall be conducted on [***]
consecutive days and shall be governed by the following rules:

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

68

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(A)                               Each Party shall be entitled to [***] hours of
hearing time to present its case.  The Panel shall determine whether each Party
has had the [***] hours to which it is entitled.

 

(B)                               Each Party shall be entitled, but not
required, to make an opening statement, to present regular and rebuttal
testimony, documents or other evidence, to cross-examine witnesses, and to make
a closing argument.  Cross-examination of witnesses shall occur immediately
after their direct testimony, and cross-examination time shall be charged
against the party conducting the cross-examination.

 

(C)                               The Party initiating the ADR shall begin the
hearing and, if it chooses to make an opening statement, shall address not only
issues it raised but also any issues raised by the responding Party.  The
responding Party, if it chooses to make an opening statement, also shall address
all issues raised in the ADR.  Thereafter, the presentation of regular and
rebuttal testimony and documents, other evidence, and closing arguments shall
proceed in the same sequence.

 

(D)                               Except when testifying, witnesses shall be
excluded from the hearing until closing arguments

 

(E)                                Settlement negotiations, including any
statements made therein, shall not be admissible under any circumstances. 
Affidavits prepared for purposes of the ADR hearing also shall not be
admissible.  As to all other matters, the Panel shall have sole discretion
regarding the admissibility of any evidence.

 

(vi)                              Within [***] days following completion of the
hearing, each Party may submit to the other Party and the Panel a post-hearing
brief in support of its proposed rulings and remedies, provided that such brief
shall not contain or discuss any new evidence and shall not exceed [***] pages. 
This page limitation shall apply regardless of the number of issues raised in
the ADR proceeding.

 

(vii)                           The Panel shall rule on each disputed issue in
writing within [***] days following completion of the hearing.  Such ruling
shall adopt in its entirety the proposed ruling and remedy of one of the Parties
on each disputed issue but may adopt one Party’s proposed rulings and

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

69

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

remedies on some issues and the other Party’s proposed rulings and remedies on
other issues.  The Panel shall not issue any written opinion or otherwise
explain the basis of the ruling.

 

(viii)                        The Panel shall be paid a reasonable fee plus
expenses.  These fees and expenses, [***], the fees and expenses of a court
reporter, and any expenses for a hearing room, shall be paid as follows:

 

(A)                               If the Panel rules in favor of one party on
all disputed issues in the ADR, the losing Party shall pay [***] of such fees
and expenses.

 

(B)                               If the Panel rules in favor of one Party on
some issues and the other Party on other issues, the Panel shall issue with the
rulings a written determination as to how such fees and expenses shall be
allocated between the Parties.  The Panel shall allocate fees and expenses in a
way that bears a reasonable relationship to the outcome of the ADR, with the
Party prevailing on more issues, or on issues of greater value or gravity,
recovering a relatively larger share of its legal fees and expenses.

 

(ix)                              The rulings of the Panel and the allocation of
fees and expenses shall be binding, non-reviewable, and non-appealable, and may
be entered as a final judgment in any court having jurisdiction.

 

(x)                                 Except as provided in Section 6.1 hereof or
as required by Applicable Laws, the existence of the dispute, any settlement
negotiations, the ADR hearing, any submissions (including exhibits, testimony,
proposed rulings, and briefs), and the rulings shall be deemed Confidential
Information.  The Panel shall have the authority to impose sanctions for
unauthorized disclosure of Confidential Information.

 

11.13                 Patent Disputes.

 

(a)                                 Inventorship.  Any dispute, controversy or
claim between the Parties that involves the inventorship of any inventions
conceived or first reduced to practice in connection with the Research Program
that is not resolved by mutual agreement of the Parties’ respective chief patent
counsels (or persons with similar responsibilities) within [***] days after the
dispute is raised by one or both of the Parties shall be submitted to an
Independent Patent Counsel for resolution.  Such Independent Patent Counsel’s
determination of inventorship, absent manifest error, shall be final and binding
on the Parties; provided, however, that any such determination

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

70

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

with respect to any inventions described or claimed in a patent application
shall not preclude either Party from disputing inventorship with respect to any
different or additional inventions described or claimed in any patent issuing
from such patent application, which disputes shall be resolved in accordance
with this Section 11.13(a).  The Parties shall equally (50/50) share the
Independent Patent Counsel fees and expenses related to his or her determination
of inventorship.  The Parties acknowledge and agree that any instructions to the
Independent Patent Counsel shall be submitted jointly by the Parties.

 

(b)                                 Other Patent Disputes.  Any dispute,
controversy or claim between the Parties that involves the validity, scope,
infringement, enforceability or ownership of the Parties’ respective Patent
Rights (i) that are pending or issued in the United States shall be subject to
actions before the United States Patent and Trademark Office or submitted
exclusively to the federal court located in [***], and (ii) that are pending or
issued in any other country (or region) shall be brought before an appropriate
regulatory or administrative body or court in that country (or region), and the
Parties hereby consent to the jurisdiction and venue of such courts and bodies.

 

11.14                 Equitable Relief.  Anything contained in this Agreement to
the contrary notwithstanding, if a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedures set forth in
Section 11.12 hereof, such Party may seek a temporary injunction or other
equitable relief in a court of competent jurisdiction, without posting a bond,
pending the resolution of the Dispute in accordance with Section 11.12 hereof. 
Any such remedies will be in addition to all other remedies available by law or
at equity to the injured Party.

 

11.15                 Prohibition on Solicitation. Without the other Party’s
prior written consent, neither Millennium nor ImmunoGen (the “Restricted Party”)
shall, during the Restricted Period, (a) directly or indirectly, actively
recruit or actively solicit for hire or engagement any person who is at the time
an employee of the other Party and who was within [***] months prior to such
time materially involved in conducting the Research Program (and such
involvement was known to the Restricted Party) or (b) induce, directly or
indirectly, any such person who is at the time an employee of the other Party
and who is at such time or was at any time materially

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

71

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

involved in conducting the Research Program (and such involvement was known to
the Restricted Party) to leave such employment.  Notwithstanding the foregoing,
clauses (a) and (b) above shall not restrict either Party from advertising
employment opportunities or engaging in other activity directed towards
recruitment of personnel, in each case if and to the extent that such
advertising or activities do not specifically target employees of the other
Party.  For purposes of this Section 11.15, “solicit” shall be deemed not to
include circumstances where an employee of one Party initially contacts the
other Party seeking employment.

 

11.16                 Further Assurances.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all other such acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

11.17                 Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  If any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

 

[Signature page follows]

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

72

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IMMUNOGEN, INC.

MILLENNIUM PHARMACEUTICALS,

 

INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

73

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE A

 

FORM OF LICENSE AGREEMENT

 

[See Attached]

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

LICENSE AGREEMENT

 

This License Agreement (this “Agreement”) is made effective as of
                            (1) (the “Effective Date”) by and between
ImmunoGen, Inc., a Massachusetts corporation (“ImmunoGen”), with its principal
place of business at 830 Winter Street, Waltham, Massachusetts 02451, and
Millennium Pharmaceuticals, Inc., a Delaware corporation (“Millennium”) and a
wholly owned subsidiary of Takeda Pharmaceutical Company Limited, with its
principal place of business at 40 Landsdowne Street, Cambridge, Massachusetts
02139.  ImmunoGen and Millennium are sometimes each hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties have entered into a Multi-Target Agreement, pursuant to
which ImmunoGen granted Millennium the right to obtain licenses under certain
Technology and associated Patent Rights Controlled by ImmunoGen on an exclusive
basis with respect to Licensed Products; and

 

WHEREAS, pursuant to the Multi-Target Agreement, Millennium has exercised a
Reserve Option (as defined in the Multi-Target Agreement) pursuant to which the
Parties have agreed to enter into this Agreement setting forth the terms and
conditions of an exclusive license from ImmunoGen to Millennium with respect to
Licensed Products.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

 

--------------------------------------------------------------------------------

(1)  Insert date of receipt by ImmunoGen of a Reserve Option exercise notice
with respect to the Licensed Target.

 

ImmunoGen/Millennium Confidential

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.                                      DEFINITIONS

 

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 shall have the meanings specified.

 

1.1                               “ADC” means any compound that incorporates, is
comprised of, or is otherwise derived from, a conjugate of an Antibody with a
Cytotoxic Compound.

 

1.2                               “ADC Platform Improvements” means any
enhancement, improvement or modification [***] or [***] or otherwise [***] or
[***] in connection with the [***] (each an “Improvement”) to the Licensed
Intellectual Property that is (a) an Improvement to the [***] of or [***] of
[***], (b) an Improvement to [***] for [***] (including, for example, [***] or
[***] that create improvements in the [***] of such [***]), (c) an Improvement
to the [***] of or [***] for [***], (d) an Improvement to any of the [***] for
[***] or [***] any [***] or [***], or (e) an Improvement to the [***] of any
[***].  [***]

 

1.3                               “Adverse Event” means the development of an
undesirable medical condition or the deterioration of a pre-existing medical
condition in a patient or clinical investigation subject following or during
exposure to a pharmaceutical product or investigational drug, whether or not
considered causally related to such product or drug, the exacerbation of any
pre-existing condition(s) occurring during the use of such product or drug, or
any other adverse experience or adverse drug experience described in the FDA’s
Investigational New Drug safety reporting and regulatory approval post-marketing
reporting regulations, 21 C.F.R. §§ 312.32 and 314.80, respectively, and any
applicable corresponding regulations outside the United States.  For purposes of
this Agreement, (a) “undesirable medical condition” shall include symptoms
(e.g., nausea, chest pain), signs (e.g., tachycardia, enlarged liver) or the
abnormal results of an investigation (e.g., laboratory findings,
electrocardiogram), including unfavorable side effects, toxicity, injury,
overdose or sensitivity reactions and (b) the failure of a product to exhibit
its expected pharmacologic/biologic effect in a clinical study is not considered
an Adverse Event.

 

1.4                               “Affiliate” means, with respect to any Person,
any other Person that, directly or indirectly through one or more Affiliates,
controls or is controlled by or is under common control with such Person.  For
purposes of this definition, “control” means (a) ownership of fifty

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interests in the case of any other type of legal entity, (b) status
as a general partner in the case of any partnership, or (c) any other
arrangement whereby a Person controls or has the right to control the board of
directors or equivalent governing body or management of another Person.  A
Person shall be deemed an Affiliate only so long as it satisfies the foregoing
definition.

 

1.5                               “Ancillary Agreements” means the Multi-Target
Agreement, each other License Agreement and any additional agreement that may be
entered into from time to time by and between the Parties relating to the
subject matter hereof, including any services agreement, supply agreement,
manufacturing agreement or safety data exchange agreement.

 

1.6                               “Antibody” means (a) a polypeptide that
Targets one (1) or more antigen(s), which polypeptide comprises: (i) one or more
immunoglobulin variable domains; or (ii) fragments, variants, modifications or
derivatives of such immunoglobulin variable domains irrespective of origin or
source, including but not limited to antigen binding portions including Fab,
Fab’, F(ab’)2, fragment of a variable domain (Fv), diabody and CDR fragments,
single chain antibodies (scFv), chimeric antibodies, monospecific antibodies,
bispecific antibodies, multi-specific antibodies, diabodies and other
polypeptides, any of which contain at least a portion of an immunoglobulin that
is sufficient to confer specific antigen binding to the polypeptide; and
(iii) in each case (i) and (ii) above, humanized or fully human versions thereof
or (b) any other [***] or [***] (including [***] and [***] or [***]) that [***].

 

1.7                               “Applicable Laws” means all federal, state,
local, national and supra-national laws, statutes, rules and regulations,
including any rules, regulations, guidelines or requirements of Regulatory
Authorities, securities regulatory authorities, national securities exchanges or
securities listing organizations that may be in effect from time to time and
applicable to a particular activity hereunder.

 

1.8                               “BLA” means a biologics license application
(within the meaning of 21 C.F.R. 601.2) filed with the FDA seeking Regulatory
Approval to market and sell any Licensed Product as a biologic in the United
States for a particular Indication within the Field.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.9                               “Business Day” means any day other than a
Saturday, Sunday or other day on which banking institutions in Boston,
Massachusetts or Osaka, Japan are required to be closed or are actually closed
with legal authorization.

 

1.10                        “Calendar Quarter” means, with respect to the first
such Calendar Quarter during the Term, the period beginning on the Effective
Date and ending on the last day of the calendar quarter within which the
Effective Date falls, and thereafter each successive period of
three (3) consecutive months during the Term ending on March 31, June 30,
September 30 and December 31; except that the last Calendar Quarter during the
Term shall end upon the expiration of the Term in accordance with Section 8
hereof.

 

1.11                        “Calendar Year” means, with respect to the first
such Calendar Year during the Term, the period beginning on the Effective Date
and ending on December 31 of the calendar year within which the Effective Date
falls, and thereafter each successive period of twelve (12) consecutive months
during the Term commencing on January 1 and ending on December 31; except that
the last Calendar Year during the Term shall end upon the expiration of the Term
in accordance with Section 8 hereof.

 

1.12                        “Challenge” means any challenge to the [***], or
[***] of any of the Licensed Patent Rights that Cover a Licensed Product (or
components thereof) in Development or being Commercialized by Millennium or any
of its Affiliates or Sublicensees at the time of such challenge, including,
without limitation: (a) filing a declaratory judgment action in which any of
such Licensed Patent Rights is alleged to be invalid or unenforceable;
(b) citing prior art pursuant to 35 U.S.C. §122 or §301, filing a request for
re-examination of any of such Licensed Patent Rights pursuant to 35 U.S.C. §302
or §311, filing a [***] of the Licensed Patent Rights pursuant to [***], or
filing a [***] of any of such Licensed Patent Rights pursuant to [***]; or
(c) filing or commencing any re-examination, opposition, cancellation, nullity
or similar proceeding against any of such Licensed Patent Rights in any country
[***].

 

1.13                        “Commercialization” or “Commercialize” means, with
respect to any Licensed Product, any and all activities with respect to such
Licensed Product relating to commercialization in the Field in the Territory,
including pre-launch and launch activities, pricing and reimbursement
activities, marketing, making or having made for commercial sale,

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

promoting, detailing, distributing, offering for sale and selling such Licensed
Product, importing or exporting such Licensed Product for sale, conducting
post-marketing human clinical trials, reporting of Adverse Events in patients
and interacting with Regulatory Authorities regarding any of the foregoing. 
When used as a verb, “Commercialize” means to engage in Commercialization and
“Commercialized” has a corresponding meaning.

 

1.14                        “Confidential Information” means (a) with respect to
ImmunoGen, all tangible embodiments of the Licensed Technology that are
disclosed by or on behalf of ImmunoGen or its Affiliates to Millennium or its
Affiliates (other than Product Technology and [***] ADC Platform Improvements,
in each case regardless of ownership, and Joint ADC Platform Improvements);
(b) with respect to Millennium, (i) the identity of the Licensed Target and
(ii) any Product Technology and any [***] ADC Platform Improvements, in each
case regardless of ownership; and (c) with respect to each Party, any Joint ADC
Platform Improvements (other than Joint [***] ADC Platform Improvements) and,
except as provided above, all information and Technology which is disclosed by
or on behalf of such Party (in such capacity, the “Disclosing Party”) or its
Affiliates to the other Party (in such capacity, the “Receiving Party”) or its
Affiliates hereunder or to any of the Receiving Party’s or its Affiliates’
employees, consultants or subcontractors (collectively, “Representatives”),
except (A) with respect to clauses (a), (b)(i) and (c) above, to the extent that
the Receiving Party can demonstrate by contemporaneous written record or other
suitable physical evidence that such tangible embodiment or information, (1) as
of the date of disclosure is known to the Receiving Party or its Affiliates
other than by virtue of a prior confidential disclosure by or on behalf of the
Disclosing Party or its Affiliates to the Receiving Party or its Affiliates;
(2) is obtained by the Receiving Party or its Affiliates from a Third Party
without breach of any duty and without restriction on disclosure to or from the
Disclosing Party; or (3) is independently developed by or for the Receiving
Party or its Affiliates without benefit of, reference to or reliance upon any
Confidential Information of the Disclosing Party, and (B) with respect to
clauses (a), (b) and (c) above, to the extent the Receiving Party can
demonstrate by contemporaneous written record or other suitable physical
evidence that such tangible embodiment or information as of the date of

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

disclosure is in, or subsequently enters, the public domain through no fault or
omission of the Receiving Party or its Affiliates or their respective
Representatives.

 

1.15                        “Confidentiality Agreement” means that certain
Confidential Disclosure Agreement effective February 26, 2014 by and between
ImmunoGen and Millennium, as amended.

 

1.16                        “Control” or “Controlled” means, with respect to any
Patent Rights, Technology or Proprietary Materials, the possession by a Party of
the ability to grant a license or sublicense of such Patent Rights or Technology
and the rights thereto or to supply such Proprietary Materials as contemplated
in this Agreement without violating the terms of any arrangement or agreement
between such Party or its Affiliates and any Third Party.

 

1.17                        “Cytotoxic Compound” means MAY Compounds and IGN
Compounds.

 

1.18                        “Development” and “Develop” means, with respect to
any Licensed Product, all activities with respect to such Licensed Product
relating to discovery, research and development in connection with seeking,
obtaining or maintaining any Regulatory Approval for such Licensed Product in
the Field in the Territory, including, without limitation, all pre-clinical
research and development activities, all pre-marketing human clinical studies
(including, without limitation, clinical trial design and operations), test
method development and stability testing, regulatory toxicology studies,
formulation, all activities relating to developing the ability to manufacture
any Licensed Product or any component or intermediate thereof (including,
without limitation, process development, manufacturing scale-up,
development-stage manufacturing and quality assurance/quality control
development), statistical analysis and report writing, preparing and filing Drug
Approval Applications, reporting of Adverse Events in clinical study subjects,
and all regulatory affairs related to the foregoing.  When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning.

 

1.19                        “Drug Approval Application” means, with respect to a
Licensed Product in a particular country or region, an application for
Regulatory Approval to market and sell such Licensed Product in such country or
region including, without limitation: (a) an NDA or sNDA; (b) a BLA or
supplement BLA; (c) a counterpart of an NDA, sNDA, BLA or supplement BLA,

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

including any MAA, in any country or region in the Territory outside the U.S.;
and (d) all supplements and amendments to any of the foregoing.

 

1.20                        “Exclusive License” has the meaning ascribed to such
term in the Multi-Target Agreement.

 

1.21                        “FDA” means the United States Food and Drug
Administration and any successor agency or authority thereto.

 

1.22                        “FDCA” means the United States Food, Drug, and
Cosmetic Act, as amended (21 U.S.C. § 301 et seq.), and the rules and
regulations promulgated thereunder.

 

1.23                        “Field” means all uses, including pharmaceutical,
therapeutic, prophylactic and diagnostic uses for humans and animals.

 

1.24                        “First Commercial Sale” means, with respect to any
Licensed Product and any country in the Territory, the first sale of such
Licensed Product by or under the authority of Millennium, an Affiliate of
Millennium, or their Sublicensees to a Third Party in that country following the
receipt of all Regulatory Approvals of such Licensed Product in that country or,
if no such Regulatory Approvals or similar approval is required, the date on
which such Licensed Product is first commercially launched in such country;
provided that “First Commercial Sale” shall not include: [***].

 

1.25                        “Generic Equivalent” means, with respect to any
Licensed Product in a given country, any biopharmaceutical product that is sold
by a Third Party that is not a Sublicensee of Millennium or its Affiliates (or
is sold by any [***], even if such [***] is an Affiliate of a Sublicensee) and
such Third Party product (a) has been [***] (i) as [***] or [***] by FDA
pursuant to [***] of the [***] or any subsequent or superseding law, statute or
regulation, or (ii) under [***] or [***] of the [***] or any subsequent or
superseding law, statute or regulation, (b) has been [***] as a [***] or [***]
by the [***] pursuant to [***], as may be amended, [***], as may be amended, or
any subsequent or superseding law, statute or regulation, or (c) has otherwise
[***] or is otherwise [***] or [***] in reliance on the [***] of the [***] from
another applicable [***] where in the case of each of clauses (a), (b) or
(c) above, the [***] is the [***] for purposes of determining [***] or [***] of
the Third Party product.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.26                        “GLP” means all good laboratory practices under
Title 21 of the United States Code of Federal Regulations, as amended from time
to time.

 

1.27                        “GMP” means all good manufacturing practices under
Title 21 of the United States Code of Federal Regulations, as amended from time
to time.

 

1.28                        “IGN Compound” means any and all [***], whether
produced from a botanical source, natural fermentation, chemical synthesis or
otherwise, including, without limitation, all analogs, variants, fragments or
derivatives of any of the foregoing, in each case owned or Controlled by
ImmunoGen.

 

1.29                        “ImmunoGen ADC Platform Improvements” means any ADC
Platform Improvement (other than Joint ADC Platform Improvements), including
ImmunoGen [***] ADC Platform Improvements, the inventors of which (alone or with
others) include one or more employees of, or others obligated to assign
inventions to, ImmunoGen or any of its Affiliates.

 

1.30                        “ImmunoGen In-License” means any agreement between
ImmunoGen or any of its Affiliates, on the one hand, and a Third Party, on the
other hand, pursuant to which ImmunoGen or such Affiliate has obtained any
rights or interest in or to any Patent Rights or Technology included within the
Licensed Intellectual Property.

 

1.31                        “ImmunoGen [***] ADC Platform Improvements” means
any [***] ADC Platform Improvement (other than Joint [***] ADC Platform
Improvements) the inventors of which (alone or with others) include one or more
employees of, or others obligated to assign inventions to, ImmunoGen or any of
its Affiliates.

 

1.32                        “ImmunoGen Product Technology” means any Product
Technology (other than Joint Product Technology) the inventors of which (alone
or with others) include one or more employees of, or others obligated to assign
inventions to, ImmunoGen or any of its Affiliates.

 

1.33                        “ImmunoGen Proprietary Antibody Rights” means all
Technology (and associated Patent Rights) owned or Controlled by ImmunoGen
during the Term solely to the extent they constitute or claim the [***] or [***]
of an Antibody (in [***] or [***]) that was generated or in-licensed by
ImmunoGen other than under this Agreement or any Ancillary Agreement, whether or
not patentable (an “ImmunoGen Proprietary Antibody”), but only to the extent
such Technology (and associated Patent Rights) [***] the ImmunoGen Proprietary

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Antibody and [***] such Technology (and associated Patent Rights) covers [***]
(in [***] or [***]).  For purposes of clarity, “ImmunoGen Proprietary Antibody
Rights” does not include any [***] that relates to [***] or any [***] made under
or in connection with [***] or any Patent Rights claiming such [***] or [***].

 

1.34                        “IND” means (a) an Investigational New Drug
Application (as defined in the FDCA and regulations promulgated thereunder) or
any successor application or procedure required to initiate clinical testing of
a Licensed Product in humans in the United States; (b) a counterpart to an
Investigational New Drug Application that is required in any other country or
region in the Territory before beginning clinical testing of a Licensed Product
in humans in such country or region; and (c) all supplements and amendments to
any of the foregoing.

 

1.35                        “Independent Patent Counsel” means an outside patent
counsel reasonably acceptable to both Parties who (and whose firm) is not at the
time of the dispute, and was not at any time during the [***] period preceding
the dispute, performing legal services of any nature for either of the Parties
or their respective Affiliates and which did not, at any time, employ either of
the Parties’ chief patent counsels (or equivalent thereof).  Any outside counsel
agreed to by the Parties to be an Independent Patent Counsel shall be deemed
independent regardless of whether it satisfies this definition. Each Party shall
be entitled to rely on such Independent Patent Counsel’s representation as to
whether it satisfies the above requirements, and neither Party shall be in
breach of this Agreement if, notwithstanding such representation, an Independent
Patent Counsel selected by the Parties does not satisfy the above requirements.

 

1.36                        “Indication” means any indication, disease or
condition which can be treated, prevented, cured or the progression of which can
be delayed.  For purposes of clarity and not limitation, (a) distinctions
between indications, diseases or conditions with respect to a Licensed Product
shall be made by reference to the World Health Organization International
Classification of Diseases and Related Health Publications, version 10
(including any updates or successors thereto) and (b) any indication, disease or
condition that requires the [***] of a [***] in order to include such human
indication, disease or condition in the [***] will be considered to be a
separate Indication for purposes of this Agreement.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.37                        “Initiation” means, with respect to any clinical
study, the first date that a human subject is dosed in such clinical study;
provided, however, that for any combined phase I/II clinical study, a Phase
II Clinical Study shall only be deemed to be initiated on the first date that a
human subject is dosed in the phase II portion of such combined clinical study
(and not on the dosing of human subjects in the phase I portion of such combined
study); and provided further that for any combined phase II/III clinical study,
a Phase III Clinical Study shall only be deemed to be initiated on the first
date that a human subject is dosed in the phase III portion of such combined
clinical study (and not on the dosing of human subjects in the phase II portion
of such combined study).

 

1.38                        “Joint ADC Platform Improvements” means ADC Platform
Improvements, including Joint [***] ADC Platform Improvements, the inventors of
which include both (a) one or more employees of, or others obligated to assign
inventions to, ImmunoGen or any Affiliate of ImmunoGen, and (b) one or more
employees of, or others obligated to assign inventions to, Millennium or any
Affiliate of Millennium.

 

1.39                        “Joint [***] ADC Platform Improvements” means [***]
ADC Platform Improvements the inventors of which include both (a) one or more
employees of, or others obligated to assign inventions to, ImmunoGen or any
Affiliate of ImmunoGen, and (b) one or more employees of, or others obligated to
assign inventions to, Millennium or any Affiliate of Millennium.

 

1.40                        “Joint Product Technology” means any Product
Technology the inventors of which include both (a) one or more employees of, or
other persons obligated to assign inventions to, ImmunoGen or any Affiliate of
ImmunoGen, and (b) one or more employees of, or other persons obligated to
assign inventions to, Millennium or any Affiliate of Millennium.

 

1.41                        “Licensed Intellectual Property” means,
collectively, the Licensed Patent Rights and the Licensed Technology.

 

1.42                        “Licensed Patent Rights” means any Patent Rights
that are owned or Controlled by ImmunoGen or any of its Affiliates as of the
Effective Date or become owned or Controlled by ImmunoGen or any of its
Affiliates during the Term (including ImmunoGen’s interest in any Patent Rights
claiming Joint Product Technology and Joint ADC Platform Improvements) that

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

are necessary or useful for Millennium to exercise the license granted to it
pursuant to Section 2.1(a) hereof; provided, however, that Licensed Patent
Rights shall expressly exclude any [***] solely to the extent that [***].

 

1.43                        “Licensed Product” means any product that
incorporates or is comprised of a conjugate of a Target-Binding Antibody with a
Cytotoxic Compound using a Linker (or directly conjugated to the Target-Binding
Antibody without a separate Linker moiety).

 

1.44                        “[***] ADC Platform Improvements” means any ADC
Platform Improvements that are incorporated into a [***] (or any [***] or [***]
thereof) or are used in any method of making, releasing or characterizing a
[***] (or any [***] or [***] thereof), unless [***] can [***] to [***] at the
time the [***] that such ADC Platform Improvement would have [***] to [***] (as
defined herein and in [***]).

 

1.45                        “Licensed Target” means the Target set forth in
Schedule A attached hereto and incorporated herein by reference.

 

1.46                        “Licensed Technology” means any and all Technology
that is owned or Controlled by ImmunoGen or any of its Affiliates as of the
Effective Date or becomes owned or Controlled by ImmunoGen or any of its
Affiliates during the Term (including ImmunoGen’s interest in any Joint Product
Technology and Joint ADC Platform Improvements) that is necessary or useful for
Millennium to Develop, make, have made, use, sell, offer for sale, import,
export and otherwise Commercialize and exploit Licensed Products in the Field in
the Territory; provided, however, that Licensed Technology shall expressly
exclude any ImmunoGen Proprietary Antibody Rights.

 

1.47                        “Linker” means any compound or composition owned or
Controlled by ImmunoGen or any of its Affiliates that is useful for linking a
cytotoxic or cytostatic moiety, including, without limitation, a Cytotoxic
Compound, and a cell-binding moiety, including, without limitation, an Antibody,
together to form a conjugate of the cytotoxic or cytostatic moiety with the
cell-binding moiety.

 

1.48                        “Loss of Market Exclusivity” with respect to any
Licensed Product in any country, shall be deemed to have occurred once: (a) one
or more Generic Equivalent(s) are being marketed by a Third Party (excluding any
Sublicensee, but including any [***], even if such

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

[***] is an Affiliate of a Sublicensee) in such country; and (b) [***] of all
Generic Equivalents of a Licensed Product in such country [***] of such Licensed
Product (other than Generic Equivalents) and all such Generic Equivalents during
any Calendar Quarter in such country [***]; provided that such Loss of Market
Exclusivity shall be deemed to exist [***] of all Generic Equivalents of such
Licensed Product in such country as a [***] of such Licensed Product (other than
Generic Equivalents) and all such Generic Equivalents during any Calendar
Quarter [***].  Determination of Loss of Market Exclusivity shall be based on
data provided by IMS Health Incorporated, Fairfield, Connecticut (or, with
respect to any region, such other independent data provider as Millennium
determines, in good faith, provides more accurate data than IMS Health
Incorporated, Fairfield, Connecticut) or if such data is not available, the
Parties shall agree upon a methodology for estimating the percentage of unit
sales based on market share of such Generic Equivalent(s) in such region).

 

1.49                        “MAA” means an application filed with the relevant
Regulatory Authorities in Europe seeking Regulatory Approval to market and sell
any Licensed Product in Europe or any country or territory therein for a
particular Indication within the Field.

 

1.50                        “Major EU Countries” means [***] and [***].

 

1.51                        “Major Countries” means any of the [***] and [***].

 

1.52                        “Marketing Approval” means, with respect to a
Licensed Product in a Major EU Country, approval by the applicable Regulatory
Authority of both (a) a Drug Approval Application for such Licensed Product in
such country, and (b) [***] and [***] for such Licensed Product to permit [***]
for such Licensed Product from [***] or [***] in such country.

 

1.53                        “MAY Compound” means any and all maytansinoid
compounds (including, without limitation, maytansinol, ansamitocins, DM1 and
DM4), whether produced by a botanical source, natural fermentation, chemical
synthesis or otherwise, and shall include, without limitation, all variants,
fragments or derivatives of any of the foregoing, in each case owned or
Controlled by ImmunoGen or any of its Affiliates.

 

1.54                        “Millennium Accounting Standards” means IFRS
(International Financial Reporting Standards), as applicable, as generally and
consistently applied throughout Millennium’s organization.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.55                        “Millennium ADC Platform Improvement” means any ADC
Platform Improvement (other than Joint ADC Platform Improvements), including
Millennium [***] ADC Platform Improvements, the inventors of which (alone or
with others) include one or more employees of, or others obligated to assign
inventions to, Millennium or any of its Affiliates, Sublicensees or, to the
extent Millennium has obtained rights therefrom pursuant to
Section 2.1(c)(ii) hereof, any Permitted Third Party Service Providers.

 

1.56                        “Millennium Antibody” means any Antibody owned or
controlled by Millennium or its Affiliates.

 

1.57                        “Millennium [***] ADC Platform Improvements” means
any [***] ADC Platform Improvement other than ImmunoGen [***] ADC Platform
Improvements and Joint [***] ADC Platform Improvements.

 

1.58                        “Millennium [***] Patents” has the meaning ascribed
to such term in the Multi-Target Agreement.

 

1.59                        “Millennium Product Technology” means any Product
Technology other than ImmunoGen Product Technology and Joint Product Technology.

 

1.60                        “Millennium Standard Exchange Rate Methodology”
means, with respect to amounts invoiced in U.S. Dollars, all such amounts shall
be expressed in U.S. Dollars.  The U.S. Dollar amounts shall be calculated using
Millennium’s then-current standard exchange rate methodology which is in
accordance with the Millennium Accounting Standards applied in its external
reporting for the conversion of foreign currency sales into U.S. Dollars or, in
the case of Sublicensees, such similar methodology, consistently applied.

 

1.61                        “Multi-Target Agreement” means that certain
Multi-Target Agreement effective as of March 20, 2015 by and between ImmunoGen
and Millennium, as the same may be amended from time to time.

 

1.62                        “NDA” means a new drug application (as defined in
Title 21 of the United States Code of Federal Regulations, as amended from time
to time) filed with the FDA seeking Regulatory Approval to market and sell any
Licensed Product in the United States for a particular Indication within the
Field.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.63                        “[***]” means all monies actually received by
Millennium or its Affiliates or Sublicensees from any [***] in consideration of
a [***], including, without limitation, [***], whether pursuant to a [***] or
otherwise; provided however, that if such [***] is sold as a [***],[***] with
respect to sales of such [***] shall be [***] in a manner consistent with [***].

 

1.64                        “Net Sales” means, as to each Calendar Quarter
during the Term, the gross invoiced amounts for all Licensed Products sold by
Millennium, its Affiliates and Sublicensees to Third Parties throughout the
Territory during such Calendar Quarter in bona fide arm’s length transactions,
as determined in accordance with the Millennium Accounting Standards, less the
following amounts incurred or paid by Millennium, its Affiliates or Sublicensees
(if not already deducted in the amount invoiced) during such Calendar Quarter
with respect to sales of Licensed Products regardless of the Calendar Quarter in
which such sales were made:

 

(a)                                  any trade, quantity or cash discounts,
allowances, rebates or payments actually taken and allowed, including
promotional or similar discounts or rebates and discounts, rebates or payments
(including compulsory payments) to governmental or managed care organizations;

 

(b)                                  any credits or allowances given or made
with respect to Licensed Products by reason of rejection, defects, recalls,
returns, rebates, retroactive price reductions or bad debt expense of the total
amount invoiced for such sale;

 

(c)                                   any tax, tariff, duty or government charge
(including any sales, value added, excise or similar tax or government charge,
but excluding any income tax) levied on the sale, transportation or delivery of
a Licensed Product and borne by Millennium, or its Affiliates or Sublicensees
without reimbursement from any Third Party, including that portion of the annual
fee on prescription drug manufacturers imposed by the Patient Protection and
Affordable Care Act, Pub. L. No. 111-148 (as amended) that Licensee, its
Affiliate or its or their Sublicensee, as applicable, allocates to sales of the
Licensed Products in accordance with Millennium’s, its Affiliate’s or its or
their Sublicensee’s standard policies and procedures consistently applied across
its products, as applicable;

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(d)                                 the cost of devices used for dispensing or
administering the Licensed Product which are shipped with the Licensed Product
and included in the gross invoiced sales price;

 

(e)                                   any charges for freight, postage,
shipping, warehousing, distribution or transportation, or for insurance, in each
case to the extent borne by Millennium, or its Affiliates or Sublicensees;

 

(f)                                    any sales, credits or allowances given or
made with respect to Licensed Products for wastage replacement, indigent
patient, clinical trial and any compassionate, named patient (paid or un-paid),
charitable or humanitarian programs;

 

(g)                                  wholesaler inventory management fees and
allowances actually given paid or given; and

 

(h)                                 other reductions or specifically
identifiable amounts deducted for reasons similar to those listed above in
accordance with Millennium Accounting Standards.

 

Net Sales shall not include sales or transfers among Millennium and its
Affiliates and Sublicensees unless such sale to an Affiliate or Sublicensee is
for commercial administration by such Affiliate or Sublicensee.  All the
foregoing elements of Net Sales calculations shall be determined from the books
and records of Millennium, its Affiliates and Sublicensees, maintained, in the
case of Millennium and its Affiliates, in accordance with the Millennium
Accounting Standards or, in the case of Sublicensees, such similar accounting
principles, consistently applied.  Net Sales shall exclude [***] and amounts
invoiced for Licensed Products [***] by any [***].

 

In the event a Licensed Product is sold as a component of a combination or
bundled product that consists of a Licensed Product together with another
therapeutically active product (a “Combination”), the Net Sales from the
Combination, for the purposes of determining royalty payments hereunder, shall
be determined by multiplying the Net Sales of the Combination (as

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

defined in the standard Net Sales definition above) by the fraction A/(A+B),
where A is the weighted average per unit sale price of the Licensed Product when
sold separately in finished form in the country in which the Combination is sold
in similar volumes and of the same class, purity, potency and dosage form, and B
is the weighted average per unit sale price of the other product(s) included in
the Combination when sold separately in finished form in the country in which
the Combination is sold in similar volumes and of the same class, purity,
potency and dosage form.  In the event that the weighted average per unit sale
price of the Licensed Product can be determined but the weighted average per
unit sale price of the other product(s) included in the Combination cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combination (as defined in the
standard Net Sales definition above) by the fraction A/C, where A is the
weighted average sale price of the Licensed Product when sold separately in
finished form in the country in which the Combination is sold in similar volumes
and of the same class, purity, potency and dosage form, and C is the weighted
average per unit sale price of the Combination.

 

In the event that the weighted average per unit sale price of the other
product(s) included in the Combination can be determined but the weighted
average per unit sale price of the Licensed Product in similar volumes and of
the same class purity, potency and dosage form as in the Combination cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying Net Sales of the Combination (as defined in the
standard Net Sales definition above) by a fraction determined by the following
formula: one (1) minus (B/C) where B is the weighted average per unit sale price
of the other product(s) included in the Combination when sold separately in
finished form in the country in which the Combination is

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

sold in similar volumes and of the same class, purity, potency and dosage form
and C is the weighted average per unit sale price of the Combination.

 

In the event that such average per unit sale price cannot be determined for the
Licensed Product, on the one hand, and all other product(s) included in the
Combination, on the other, Net Sales for the purposes of determining royalty
payments shall be [***] based on [***], such [***] to be [***] in [***].  The
weighted average per unit sale price for both the Licensed Product, on the one
hand, and all other product(s) included in the Combination, on the other, shall
be calculated [***] and such price shall be used during all applicable royalty
reporting periods for the [***].  When determining the weighted average per unit
sale price of a Licensed Product, other product(s), or Combination, the weighted
average per unit sale price shall be calculated by dividing sales dollars
(translated into U.S. Dollars using the Millennium Standard Exchange Rate
Methodology) by the units sold during the [***] months (or the number of months
in which sales occurred in a partial Calendar Year) of the preceding [***] for
the respective Licensed Product, other product(s), or Combination.  In the
initial [***], a [***] will be used for the Licensed Product, other product(s),
or Combination.  Any over- or under-payment due to a difference between the
forecasted and actual weighted average per unit sale price will be paid or
credited in the first royalty payment of the following [***].

 

1.65                        “Patent Rights” means the rights and interests in
and to any and all issued patents and pending patent applications (including
inventor’s certificates, applications for inventor’s certificates, statutory
invention registrations, applications for statutory invention registrations,
utility models and any foreign counterparts thereof) in any country or
jurisdiction in the Territory, including any and all provisionals,
non-provisionals, substitutions, continuations, continuations-in-part,
divisionals and other continuing applications, extensions or

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

restorations by existing or future extension or restoration mechanisms,
including patent term extension, supplementary protection certificates or the
equivalent, renewals, and all letters patent on any of the foregoing, and any
and all reissues, reexaminations, extensions, confirmations, registrations and
patents of addition on any of the foregoing.

 

1.66                        “Person” means an individual, sole proprietorship,
partnership, limited partnership, limited liability partnership, corporation,
limited liability company, business trust, joint stock company, trust,
incorporated association, joint venture or similar entity or organization,
including a government or political subdivision, department or agency of a
government.

 

1.67                        “Phase I Clinical Study” means, as to a particular
Licensed Product, an initial clinical study in humans [***] and with the
endpoint of determining initial tolerance, safety, metabolism or pharmacokinetic
information and clinical pharmacology of such Licensed Product as and to the
extent defined in the United States in 21 C.F.R. § 312.21(a), or its successor
regulation, or the equivalent regulation in any other country.

 

1.68                        “Phase II Clinical Study” means, as to a particular
Licensed Product, a clinical study in humans [***] and that is intended to
obtain information on the Licensed Product’s activity for an Indication at a
prescribed (or otherwise limited) dose and administration schedule, as well as
additional information on the Licensed Product’s safety and toxicity as and to
the extent defined in the United States in 21 C.F.R. § 312.21(b), or its
successor regulation, or the equivalent regulation in any other country. 
Without limiting the generality of the foregoing, a clinical study shall be
deemed to be a “Phase II Clinical Study” hereunder if such study has been
designated by the sponsor as a Phase II clinical trial on www.clinicaltrials.gov
(or any successor website maintained by the U.S. National Institutes of Health
(or any successor agency of the U.S. Government)).

 

1.69                        “Phase III Clinical Study” means, as to a particular
Licensed Product, a clinical study in humans [***] and with a defined dose or
set of doses designed to (a) ascertain efficacy and safety of such Licensed
Product that is needed to evaluate the overall benefit-risk relationship of the
drug and to provide an adequate basis for physician labeling; and (b) support
the preparation and submission of a Drug Approval Application for the indication
under

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

investigation in the study as and to the extent defined in 21 C.F.R. §
312.21(c), or its successor regulation, or the equivalent regulation in any
other country.  “Phase III Clinical Study” shall also include any other clinical
study in humans prospectively designed as a pivotal study to demonstrate whether
the Licensed Product is safe and effective for use in the indication under
investigation in a manner sufficient to file a Drug Approval Application for
such indication, whether or not such trial is called a “Phase III” clinical
study.  Without limiting the generality of the foregoing, a clinical study shall
be deemed to be a “Phase III Clinical Study” hereunder if such study has been
designated by the sponsor as a Phase III clinical trial on
www.clinicaltrials.gov (or any successor website maintained by the U.S. National
Institutes of Health (or any successor agency of the U.S. Government)).

 

1.70                        “PHSA” means the Public Health Service Act, as
amended (42 U.S.C. § 201 et seq.).

 

1.71                        “Product Technology” means any Technology (other
than ADC Platform Improvements) conceived or first reduced to practice or
otherwise made or generated in connection with [***] Development, manufacture,
use or Commercialization of any Licensed Product.  The term Product Technology
also includes any “Product Technology” (as defined in the Multi-Target
Agreement) that is necessary or useful for Millennium to exercise the license
granted to it pursuant to Section 2.1(a) hereof.

 

1.72                        “Proprietary Materials” means any tangible chemical,
biological or other research materials that are furnished by or on behalf of one
Party to the other Party in connection with this Agreement, regardless of
whether such materials are specifically designated as proprietary by the
transferring Party.  Any mutant, derivative, progeny or improvement made to or
from a Party’s Proprietary Materials shall be considered to be that Party’s
Proprietary Materials.  Without limiting the generality of the foregoing, any
[***] furnished by ImmunoGen to Millennium or any of its Affiliates (or any
Sublicensees or Permitted Third Party Service Providers on behalf of
Millennium), including, without limitation, any samples, cultures or cell banks
derived directly or indirectly from any mutant, derivative, progeny or
improvement thereof (collectively, the [***]), shall be deemed to be ImmunoGen’s
Proprietary Materials and included within the Licensed Technology.  Without
prejudice to any of ImmunoGen’s intellectual

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

property rights in and to MAY Compounds, any tangible MAY Compounds manufactured
by or for Millennium or any of its Affiliates, Sublicensees or Permitted Third
Party Service Providers using the [***] as a precursor in connection with the
Development or Commercialization of Licensed Products shall not be deemed to be
ImmunoGen’s Proprietary Materials for purposes of this Agreement.

 

1.73                        “[***]” means, with respect to a Licensed Product
[***] in a country or territory, a Third Party to whom Millennium or any of its
Affiliates or Sublicensees has granted [***] a sublicense (a “[***]”) under the
Licensed Patent Rights to make, have made, use, sell, offer for sale, have sold
or import such Licensed Product [***] in such country or territory where
(a) Millennium or such Affiliate or Sublicensee is [***], or such sublicense
shall be [***], (b) such sublicense was granted to [***] or any other Person
[***] of a [***] pursuant to [***] that [***], or the [***], a Licensed Product
(similar to a [***] as that term is defined in this Agreement), (c) such
sublicense was granted to a Third Party [***] of any [***] or pursuant to [***]
relating to [***], whether pursuant to a [***] or [***], by [***] on the one
hand, or [***], on the other hand, that [***] or such [***], as applicable,
[***][***] any Patent Rights with respect to a [***], or (d) such sublicense
provides that [***] shall be [***], directly or indirectly, [***] pursuant to
such license.  A [***] under clauses (b), (c) or (d) hereof is sometimes
referred to herein as a [***]

 

1.74                        “Regulatory Approval” means any and all approvals
(including pricing and reimbursement approvals), product and establishment
licenses, registrations and authorizations of any kind of any Regulatory
Authority necessary for the Development, manufacture, use or Commercialization
of a Licensed Product (or any component thereof) for use in the Field in any
country or other jurisdiction in the Territory.  The term “Regulatory Approval”
shall include any approval by a Regulatory Authority of any NDA, BLA, MAA or
other Drug Approval Application.

 

1.75                        “Regulatory Authority” means the FDA or any
counterpart to the FDA outside the United States, or other national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity with authority over the
Development, manufacture, use or Commercialization of a Licensed Product.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.76                        “Regulatory Filings” means, collectively: (a) all
INDs, NDAs, BLAs, establishment license applications, drug master files,
applications for designation as an “Orphan Product” under the Orphan Drug Act,
for “Fast Track” status under Section 506 of the FDCA (21 U.S.C. § 356) or for a
Special Protocol Assessment under Section 505(b)(5)(B) and (C) of the FDCA
(21 U.S.C. § 355(b)(5)(B) and (C)) or all other similar filings (including MAAs
and counterparts to any of the foregoing in any country or region in the
Territory) as may be required by any Regulatory Authority for the Development,
manufacture, use or Commercialization of a Licensed Product in the Territory;
(b) all supplements and amendments to any of the foregoing; and (c) all data and
other information contained in, and correspondence relating to, any of the
foregoing.

 

1.77                        “Sublicensee” means any Third Party to which
Millennium or one of its Affiliates grants a sublicense of the rights granted to
Millennium and its Affiliates pursuant to this Agreement; provided, however, the
term “Sublicensee” shall not include any [***] or any Permitted Third Party
Service Provider.

 

1.78                        “Target” means, when used as a noun, an antigen
described by [***].

 

1.79                        “Target,” “Targeting” or “Targeted” means, when used
as a verb to describe the relationship between a molecule and a Target, that the
molecule’s primary intended mechanism of action functions such that it
specifically binds to the Target (or a portion thereof).

 

1.80                        “Target-Binding Antibody” means an Antibody that
Targets the Licensed Target.  For purposes of clarity, the term “Target-Binding
Antibody” does not include cross-binding, bi-specific or multi-specific
Antibodies (i.e., Antibodies that Target more than one Target).

 

1.81                        “Technical Transfer Materials” has the meaning
ascribed to such term in the Multi-Target Agreement.

 

1.82                        “Technology” means, collectively, all inventions,
discoveries, improvements, trade secrets and proprietary methods or materials,
whether or not patentable, including, without limitation, macromolecular
sequences, data, formulations, processes, techniques, know-how and results
(including negative results).

 

1.83                        “Territory” means all countries and jurisdictions of
the world.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.84                        “Third Party” means any Person other than ImmunoGen,
Millennium and their respective Affiliates.

 

1.85                        “Valid Claim” means any claim (including, without
limitation, a process, use or composition of matter claim) (a) in an issued and
unexpired patent within the Licensed Patent Rights that (i) has not been finally
cancelled, withdrawn, abandoned or rejected by any administrative agency or
other body of competent jurisdiction, and (ii) has not been revoked, held
invalid, or declared unpatentable or unenforceable in a decision of a court or
other body of competent jurisdiction that is unappealable or unappealed within
the time allowed for appeal, and (iii) has not been rendered unenforceable
through reissue, disclaimer or otherwise, and (iv) has not been disclaimed or
otherwise dedicated to the public by ImmunoGen, and (v) is not lost through an
interference proceeding and any appeals therefrom; or (b) in any [***] within
the Licensed Patent Rights that [***].  Anything contained in this Agreement to
the contrary notwithstanding, if [***] is [***] or otherwise [***] from [***] of
a claim in an issued and unexpired U.S. patent included in the Licensed Patent
Rights as a result of the operation of [***] or [***], such claim shall remain a
Valid Claim for all purposes under this Agreement, except with respect to any
such U.S. patent where [***].

 

Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of the Agreement indicated
below:

 

Definition

 

Section

 

 

 

Agreement

 

Recitals

 

 

 

Alliance Managers

 

3.1(a)

 

 

 

Applicant

 

7.5(b)

 

 

 

Applicant Response

 

7.5(c)(ii)

 

 

 

Base Royalty Term

 

5.4

 

 

 

Biosimilar Application

 

7.5(a)

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

BPCIA

 

7.5(a)

 

 

 

Challenge Jurisdiction

 

5.3(e)

 

 

 

Challenged Patent Rights

 

5.3(e)

 

 

 

Challenge-Related Royalty Increase

 

5.3(e)

 

 

 

Clawback Amount

 

5.3(e)

 

 

 

Combination

 

1.64

 

 

 

[***]

 

[***]

 

 

 

Covers

 

5.3(c)(iii)

 

 

 

Disclosing Party

 

1.14

 

 

 

Disclosure Letter

 

9.1

 

 

 

Dispute

 

11.12(a)

 

 

 

Effective Date

 

Recitals

 

 

 

Extended Royalty Term

 

5.4

 

 

 

Immediate Patent Infringement Action

 

7.5(c)(iv)

 

 

 

ImmunoGen

 

Recitals

 

 

 

ImmunoGen Indemnitees

 

10.1(a)

 

 

 

ImmunoGen Proprietary Antibody

 

1.33

 

 

 

Improvement

 

1.2

 

 

 

Indemnified Party

 

10.2

 

 

 

Indemnifying Party

 

10.2

 

 

 

Infringed Patent List

 

7.5(c)(iv)

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Infringement

 

7.4(a)

 

 

 

Infringement Notice

 

7.4(a)

 

 

 

Initial Patent List

 

7.5(c)(i)

 

 

 

JC

 

3.2(a)

 

 

 

Knowledge

 

9.1

 

 

 

Losses

 

10.1(a)

 

 

 

Material Breach

 

8.2(b)

 

 

 

Millennium

 

Recitals

 

 

 

Millennium Indemnitees

 

10.1(b)

 

 

 

Millennium Response

 

7.5(c)(iii)

 

 

 

Monies

 

7.4(i)

 

 

 

Negotiation Period

 

7.5(c)(iv)

 

 

 

Panel

 

11.12(b)(ii)

 

 

 

Party/Parties

 

Recitals

 

 

 

Patent Committee

 

7.1(d)

 

 

 

Patent-Related Filings

 

7.2(c)

 

 

 

Permitted Third Party Service Providers

 

2.1(c)

 

 

 

Premarket Notice

 

7.5(d)(ii)

 

 

 

Product Trademarks

 

7.8

 

 

 

Proposed Biosimilar Product

 

7.5(a)

 

 

 

Proposed Initial Patent List

 

7.5I(i)

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Proposed Millennium Response

 

7.5(c)(iii)

 

 

 

Proposed Sublicensee

 

2.3

 

 

 

Receiving Party

 

1.14

 

 

 

Representatives

 

1.14

 

 

 

Royalty Term

 

5.4

 

 

 

Safety Data Exchange Agreement

 

3.4(a)

 

 

 

[***]

 

[***]

 

 

 

Term

 

8.1

 

 

 

Third Party Claims

 

10.1(a)

 

 

 

Third Party Payments

 

5.3(b)

 

 

 

Wind-Down Period

 

8.3(a)

 

2.                                      GRANT OF RIGHTS

 

2.1                               License Grants.

 

(a)                                 License.  Subject to the terms and
conditions of this Agreement, ImmunoGen and its Affiliates hereby grant to
Millennium and its Affiliates an exclusive (even as to ImmunoGen and its
Affiliates), non-transferable (except as expressly permitted in this Agreement),
royalty-bearing license under the Licensed Intellectual Property to (i) Develop,
make, have made, use, sell, offer for sale, import, export and otherwise
Commercialize and exploit Licensed Products in the Field in the Territory,
including the right to grant sublicenses as described in
Section 2.1(b)(i) hereof [***].

 

(b)                                 Right to Sublicense.

 

(i)                                     Sublicensees.  Millennium and its
Affiliates shall have the right to grant sublicenses under the license rights
granted to it under Section 2.1(a) hereof with respect to any Licensed Product
to any Sublicensee, provided, that: [***].

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(ii)                                  [***]

 

(c)                                   Permitted Third Party Service Providers.
Millennium and its Affiliates shall have the right, without ImmunoGen’s
permission or consent but subject to the conditions set forth herein, to engage
one or more Third Parties (“Permitted Third Party Service Providers”) as
subcontractors to perform designated functions in connection with its activities
under this Agreement (including transferring or disclosing Licensed Technology
and ImmunoGen’s Proprietary Materials as may be necessary or useful for such
Permitted Third Party Service Provider to perform such designated functions);
provided that (i) Millennium shall [***] and (ii) Millennium shall [***] cause
each such Permitted Third Party Service Provider to [***].  The obligations of
Millennium and its Affiliates set forth in clause (ii) above shall not apply to
[***] conceived or first reduced to practice by a Permitted Third Party Service
Provider that incorporate or constitute enhancements, improvements or
modifications to [***].

 

2.2                               Retained Rights and Covenants.

 

(a)                                 Retained Rights.  Subject to the other terms
of this Agreement (including, without limitation,
Section 2.2(b) hereof), ImmunoGen retains the right to use the unpatented
Licensed Technology and practice the Licensed Patent Rights (i) to perform its
responsibilities under this Agreement; (ii) to develop, make, have made, use,
sell, offer for sale, import or otherwise commercialize [***], and to grant
licenses to Third Parties to do the same.

 

(b)                                 Covenants.  Anything contained in
Section 2.2(a) or 2.3 hereof to the contrary notwithstanding, ImmunoGen hereby
agrees that (i) during the period that the exclusive license granted under
Section 2.1(a) hereof remains in [***] and (ii) [***] it shall not, and shall
cause its Affiliates not to, (1) except as necessary to perform its
responsibilities under this Agreement or any Ancillary Agreement, directly or
indirectly, [***]. Anything contained in this Agreement to the contrary
notwithstanding, nothing in this Agreement shall be construed as limiting the
right of ImmunoGen and its Affiliates to research, develop, manufacture or
commercialize any product that Targets the Licensed Target, or to license Third
Parties under ImmunoGen’s Technology (including the associated Patent Rights) to
do the same, following the termination of this Agreement by Millennium pursuant
to Section 8.2(a) hereof or by ImmunoGen pursuant to Section 8.2(b) or
8.2(c) hereof.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

2.3                               Millennium ADC Platform Improvement License to
ImmunoGen.  Millennium, on behalf of itself and its Affiliates, hereby grants to
ImmunoGen a non-exclusive, fully paid, irrevocable, royalty-free, worldwide
license, [***], under Millennium’s rights in and to any Patent Rights solely to
the extent that they claim any Millennium ADC Platform Improvements (other than
Millennium [***] ADC Platform Improvements): (a) to research, develop, make,
have made, use, sell, offer for sale, import or otherwise commercialize any
[***] (excluding any [***] that Targets the Licensed Target (i) while the
exclusive license granted under Section 2.1(a) hereof remains in effect [***]
and (ii) [***]; and (b) to otherwise exploit such Patent Rights for any and all
uses [***].  ImmunoGen’s ability to grant sublicenses under the preceding
sentence shall be effective in any given case only if ImmunoGen’s sublicensee (a
“Proposed Sublicensee”) [***], provided, however, that for purposes of this
sentence the term [***] shall mean [***].

 

2.4                               No Implied Licenses.  Except as expressly set
forth herein, neither Party grants to the other Party or its Affiliates any
rights or licenses to any intellectual or other proprietary property owned or
Controlled by that Party or its Affiliates.

 

3.                                      DEVELOPMENT AND COMMERCIALIZATION OF
LICENSED PRODUCTS

 

3.1                               Alliance Management.

 

(a)                                 Appointment of Alliance Managers.  Promptly
after the Effective Date, the Parties shall each appoint an individual who shall
oversee contact between the Parties for all matters related to this Agreement
and the Parties’ respective activities hereunder (the “Alliance Managers”).  The
Alliance Managers may, but are not required to be, members of the JC, but in all
events the Alliance Managers shall have the right to attend all meetings of the
JC and may bring to the attention of the JC, any matters or issues either of
them reasonably believes should be discussed by such committee.  Each Party
shall bear its own costs and expenses, including travel and lodging, in
connection with the activities of its Alliance Manager hereunder.  Each Party
may replace its Alliance Manager at any time by written notice to the other
Party.

 

(b)                                 Responsibilities.  The Alliance Managers
shall have the responsibility of creating and maintaining a constructive work
environment between the Parties for all matters

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

related to this Agreement and the Parties’ respective activities hereunder. 
Without limiting the generality of the foregoing, the Alliance Managers shall:

 

(i)                                     identify and bring to the attention of
their respective managements any disputes arising between the Parties related to
this Agreement or the Parties’ respective activities hereunder in a timely
manner, including, without limitation, any asserted occurrence of a Material
Breach by a Party, and function as the point of first referral in the resolution
of each dispute;

 

(ii)                                  provide a single point of communication
between the Parties with respect to this Agreement and the Parties’ respective
activities hereunder;

 

(iii)                               plan and coordinate efforts and external
communications by or between the Parties with respect to this Agreement and the
Parties’ respective activities hereunder;

 

(iv)                              take such steps as may be required to ensure
that meetings of the JC occur as set forth in this Agreement, that procedures
are followed with respect to such meetings (including, without limitation, the
giving of proper notice and the preparation and approval of minutes) and that
relevant action items resulting from such meetings are appropriately carried out
or otherwise addressed; and

 

(v)                                 undertake such other responsibilities as the
Parties may mutually agree in writing.

 

3.2                               Joint Committee.

 

(a)                                 Mandate and Establishment of Committee. 
Promptly after the Effective Date, the Parties shall establish a joint committee
(the “JC”) to serve as a forum for coordination and communication between the
Parties on [***] the Development of Licensed Products, the exchange of safety
data relating to Licensed Products and other products containing a Cytotoxic
Compound, to [***] that may be necessary or useful for the Development,
manufacture, use or Commercialization of Licensed Products, and to assist
Millennium in its exercise of its rights to make or have made Licensed Products
under this Agreement.  Within [***] days after the Effective Date, the Parties
shall each nominate for membership on the JC an equal number of representatives
(which shall be no less than two (2) or more than five (5) each), each with the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

requisite expertise and seniority to enable such person to address matters
falling within the jurisdiction of the JC.  Each Party may change its
representative(s) as it deems appropriate by written notice to the other Party. 
From time to time the JC may establish one or more sub-teams comprised of an
equal number of representatives from both Parties to undertake specific
responsibilities of the JC, which sub-teams shall be governed in the same manner
and subject to the relevant requirements set forth herein for the JC.  [***]

 

(b)                                 Chair of Committee; Meetings.  The chair of
the JC shall be one of the Millennium representatives on the JC, as designated
by Millennium.  During the [***] years of the Term, the JC shall meet on a [***]
basis or other schedule agreed upon by the Parties, [***]. The location of
meetings of the JC shall alternate between ImmunoGen’s offices and Millennium’s
offices, unless otherwise agreed by the Parties.  As agreed upon by the Parties,
JC meetings may be face-to-face or may be conducted through teleconferences or
videoconferences, provided that at least one (1) JC meeting during the first
[***] years of the Term shall be conducted face-to-face, unless otherwise agreed
to by the Parties.  In addition to its JC representatives, each Party shall be
entitled to have other employees attend such meetings to present and
participate, though not in a decision-making capacity; provided that any such
other employees agree in writing to be bound by obligations of confidentiality
at least as stringent as provided for under this Agreement.  Each Party shall
bear its own costs and expenses, including travel and lodging expense, that may
be incurred by JC representatives or other attendees at JC meetings, as a result
of such meetings hereunder.  The chair of the JC (or his or her designee) shall
have the responsibility for preparing and circulating to the members of the JC
an agenda for each JC meeting not later than three (3) days prior to such
meeting and for transcribing and issuing to the members of the JC minutes of
each JC meeting within [***] days after each meeting, and such minutes shall be
reviewed and modified as mutually required to obtain approval of such minutes
promptly thereafter.

 

3.3                               Development and Commercialization.

 

(a)                                 Responsibility and Authority.  From and
after the Effective Date, as between the Parties, Millennium shall have sole
authority and responsibility (notwithstanding the formation of the JC or its
decisions or disputes among the membership of the JC) for the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Development, manufacture, use or Commercialization of Licensed Products in the
Field in the Territory, including, without limitation: (i) the conduct of all
research and pre-clinical Development activities (including, without limitation,
the assessment of alternative designs for the Licensed Products, the selection
of the final Target-Binding Antibodies, Cytotoxic Compounds and Linkers to be
used in the Licensed Products and the selection of the Licensed Products to be
Developed or Commercialized, all pre-clinical and IND-enabling studies
(including, without limitation, toxicology testing), any pharmaceutical
development work on formulations and process development relating to any such
Licensed Products); (ii) all activities related to human clinical trials;
(iii) all activities relating to the manufacture and supply of Target-Binding
Antibodies, Cytotoxic Compounds, Linkers and Licensed Products, to the extent
such activities relate to the Development, manufacture, use or Commercialization
of Licensed Products (including, without limitation, all required process
development and scale up work with respect thereto); and (iv) all
Commercialization activities relating to any Licensed Product (including,
without limitation, marketing, promotion, sales, distribution, import and export
activities and any post-marketing trials and safety surveillance).  Without
limiting the generality of the foregoing, as between the Parties, Millennium
shall have full control and authority and sole responsibility for (A) making all
Regulatory Filings for Licensed Products and filing all Drug Approval
Applications and otherwise seeking all Regulatory Approvals regarding such
matters and (B) reporting of all Adverse Events to Regulatory Authorities if and
to the extent required by Applicable Laws.  All activities relating to
Development, manufacture, use or Commercialization of Licensed Products under
this Agreement shall be undertaken at Millennium’s sole cost and expense, except
as otherwise expressly provided in this Agreement or any Ancillary Agreement.

 

(b)                                 Due Diligence.  Millennium or its Affiliates
will use, and will cause any Sublicensee to use, [***] to Develop Licensed
Products and to undertake investigations and actions required to obtain
appropriate Regulatory Approvals necessary to market Licensed Products, in the
field of human diagnostic, therapeutic or prophylactic uses and in [***], and,
if approved, to Commercialize Licensed Products, such [***] to be in accordance
with the efforts and resources Millennium would use for a compound owned by it
or to which it has rights, and

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

that is of [***] at a [***] as the applicable Licensed Product, taking into
account the expected and actual [***] of such Licensed Product, the expected and
actual [***] and [***] of such Licensed Product, the expected and actual [***]
and [***] requirements involved in its Development, Commercialization or
Regulatory Approval, the expected and actual [***] and [***] to [***] and [***]
such Licensed Product at [***] and other relevant factors including, without
limitation, [***]; provided, however, that Millennium’s obligations under this
Section 3.3(b) shall not require that Millennium [***].

 

(c)                                  Compliance.  Millennium shall perform its
obligations to Develop Licensed Products in good scientific manner and in
compliance in all material respects with all Applicable Laws, provided that,
with respect to each activity so performed that will or would reasonably be
expected to be submitted to a Regulatory Authority in support of an Regulatory
Filing, Millennium shall comply in all material respects with the regulations
and guidance of the FDA that constitute GLP or GMP (or, if and as appropriate
under the circumstances, other comparable regulation and guidance of any
applicable Regulatory Authority in any country or region in the Territory).

 

3.4                               Safety; Adverse Event Reporting; Product
Complaints.

 

(a)                                  At least [***] days prior to [***],
Millennium will determine the desirability of entering into a separate, related
safety data exchange agreement (the “Safety Data Exchange Agreement”) providing
details related to managing Adverse Events that occur during clinical studies
(including timing of required reporting), safety issues arising from
pre-clinical research and other safety and reporting practices and procedures
(including all activities outlined in Section 3.3 hereof) in compliance with all
Applicable Laws.  If Millennium requests a separate, written Safety Data
Exchange Agreement, both Parties shall negotiate the terms of such agreement in
good faith.  Any breach of the Safety Data Exchange Agreement by either Party
shall not, in and of itself, be deemed to be a breach of this Agreement.

 

(b)                                  In the absence of a Safety Data Exchange
Agreement, Millennium shall provide ImmunoGen with Adverse Event information
relating to the Licensed Product (but not relating to any other products of
Millennium) as compiled and prepared by Millennium in the normal course of
business in connection with the Development, Commercialization or sale of the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Licensed Product, within time frames consistent with reporting obligations under
Applicable Laws and regulations; provided, however, that the foregoing shall not
require Millennium to violate any agreements with or confidentiality obligations
owed to any Third Party; provided, further, that ImmunoGen shall not provide
such information to any Third Party that does not consent to the sharing of its
Adverse Event information with Millennium as provided in the next sentence.  In
the absence of a Safety Data Agreement, ImmunoGen shall provide Millennium with
Adverse Event information relating to the Licensed Product (to the extent such
information was not provided to ImmunoGen by Millennium) or any other product
containing (i) any Cytotoxic Compound (other than Cytotoxic Compounds for which
there is an established safety profile (e.g., DM1 and DM4)) incorporated into or
used in connection with a Licensed Product or (ii) any Linker incorporated into
or used in connection with a Licensed Product where the Adverse Event may be
attributable to such Linker, in all cases that is compiled and prepared by
ImmunoGen or any Third Party in the normal course of business in connection with
the development, commercialization or sale of any such product, within time
frames consistent with reporting obligations under Applicable Laws and
regulations; provided, however, that the foregoing shall not require ImmunoGen
to violate any agreements with or confidentiality obligations owed to any Third
Party.

 

(c)                                   Millennium shall provide ImmunoGen with
product complaint information relating to the Licensed Products (but not
relating to any other products of Millennium) as compiled and prepared by
Millennium in the normal course of business in the connection with the
Development, Commercialization or sale of the Licensed Product; provided,
however, that the foregoing shall not require Millennium to violate any
agreements with or confidentiality obligations owed to any Third Party;
provided, further, that ImmunoGen shall not provide such information to any
Third Party that does not consent to the sharing of its product complaint
information with Millennium as provided in the next sentence.  [***]

 

(d)                                  Millennium shall provide its Adverse Event
and product complaint information hereunder to ImmunoGen’s designated
representative, who shall be the ImmunoGen Alliance Manager unless ImmunoGen
otherwise notifies Millennium.  ImmunoGen shall provide its Adverse Event [***]
information hereunder to Millennium’s designated representative, who

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

shall be the head of Millennium’s pharmacovigilance group unless Millennium
otherwise notifies ImmunoGen.

 

3.5                               Updates and Reports; Notification of
Milestones; Product Recalls.

 

(a)                                 Development Updates.  [***] Millennium shall
provide ImmunoGen with brief, high-level written reports, which ImmunoGen may
request no more frequently than [***] per Calendar Year until [***], that shall
summarize Millennium’s efforts to Develop the Licensed Products in the field of
human diagnostic, therapeutic or prophylactic uses [***].  The Parties agree
that the minutes of the JC meetings may serve as reports hereunder, to the
extent such minutes adequately address the above subject matter.

 

(b)                                 Commercialization Updates.  [***],
Millennium shall provide ImmunoGen with brief, high-level written reports, which
ImmunoGen may request no more frequently than [***] per Calendar Year until
[***], that shall summarize Millennium’s efforts to Commercialize the Licensed
Products in the field of human diagnostic, therapeutic or prophylactic uses
[***].  The Parties agree that the minutes of the JC meetings may serve as
reports hereunder, to the extent such minutes adequately address the above
subject matter.

 

(c)                                  Notification of Milestone Achievement. 
Millennium shall provide ImmunoGen with prompt written notice of the occurrence
of any event giving rise to an obligation to make a milestone payment to
ImmunoGen under Section 5.2 hereof, which shall in any event be no later than
[***] Business Days after the occurrence of such event, and shall provide
ImmunoGen with prompt written notice of the occurrence of the First Commercial
Sale of any Licensed Product in [***].  In the event that, notwithstanding the
fact that Millennium has not given any such notice, ImmunoGen believes any such
milestone event has occurred, it shall so notify Millennium in writing, and
shall provide to Millennium the data and information demonstrating that the
conditions for payment have been achieved.  Within [***] Business Days of its
receipt of such notice, the Parties shall confer to review the data and
information and shall agree in good faith whether or not the conditions for
payment have been achieved.  In the event that the Parties are unable to agree
as to whether the conditions for payment have been achieved, such dispute shall
be notified to the Alliance Managers; thereafter, either Party may by written

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

33

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

notice to the other Party require that such dispute be resolved in accordance
with Section 11.12 hereof.

 

(d)                                 Regulatory Filings and Approvals.  When
requested in writing, ImmunoGen shall use commercially reasonable efforts to
provide assistance to Millennium in preparing Regulatory Filings and in
obtaining Regulatory Approvals for Licensed Products.  In connection
therewith, ImmunoGen will grant Millennium [***]; provided that Millennium will
grant ImmunoGen [***].  Notwithstanding the foregoing, Millennium shall have the
sole responsibility for, and ImmunoGen agrees that Millennium shall be the sole
owner of, any Regulatory Approval for the Licensed Products.

 

(e)                                  Product Recalls.  In the event (i) any
Regulatory Authority issues or requests, or Millennium otherwise conducts, a
recall or takes similar action with respect to a Licensed Product that
Millennium reasonably believes is or may be attributable to or otherwise relates
to any Cytotoxic Compound, Linker or other Licensed Intellectual Property,
(ii) [***] either Party reasonably believes that an event, incident or
circumstance has occurred that may result in the need for such a recall, such
Party shall promptly notify the other Party thereof by telephone, facsimile or
email.  Following such notification, with respect to the affected Licensed
Product, Millennium shall decide and have control of whether to conduct a recall
or market withdrawal (except in the event of a recall or market withdrawal
mandated by a Regulatory Authority, in which case it shall be required) or take
such other corrective action in any country and the manner in which any such
recall, market withdrawal or corrective action shall be conducted, provided that
Millennium shall keep ImmunoGen informed regarding any such recall, market
withdrawal or corrective action as ImmunoGen from time to time may reasonably
request, but only to the extent Millennium is legally permitted to do so.  As
between the Parties, Millennium shall bear all expenses of any such recall,
market withdrawal or corrective action, including, without limitation, expenses
of notification, destruction and return of the affected Licensed Product and any
refund to customers of the amounts paid for such Licensed Product, except as may
otherwise be expressly provided in any Ancillary Agreement.

 

(f)                                   [***].  ImmunoGen shall update Millennium
through the JC as to [***] or [***] [***].

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

34

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(g)                                  Confidential Information.  All reports,
updates, product complaints and other information provided by the Disclosing
Party to the Receiving Party under this Agreement (including under this
Section 3.5), shall be considered Confidential Information of the Disclosing
Party, subject to the terms of Section 6 hereof.

 

3.6                               Use of Proprietary Materials.  From time to
time during the Term each Party may supply its Proprietary Materials to the
other Party for use in the Development, manufacture, use or Commercialization of
the Licensed Products.  In connection therewith, each Party agrees that (a) it
shall not use the other Party’s Proprietary Materials for any purpose other than
exercising its rights and performing its obligations hereunder; (b) it shall not
use the other Party’s Proprietary Materials in any human subject; (c) it shall
use the other Party’s Proprietary Materials in compliance with Applicable Laws;
(d) except for the rights expressly set forth herein, it shall not acquire any
other right, title or interest in or to the other Party’s Proprietary Materials
as a result of such supply by such other Party; and (e) upon expiration or
earlier termination of this Agreement for any reason, such Party shall, if and
as instructed by the other Party, either destroy or return the other Party’s
Proprietary Materials that are not the subject of a continuing license
hereunder.  Each Party shall be entitled to transfer the other Party’s
Proprietary Materials to any Affiliate, and in the case of Millennium, to any
Sublicensee or Permitted Third Party Service Provider under terms obligating
such Affiliate, Sublicensee or Permitted Third Party Service Provider not to use
or transfer such Proprietary Materials except in compliance with the preceding
sentence.  For purposes of clarity, this Section 3.6 shall not apply to
ImmunoGen’s supply of Cytotoxic Compound to Millennium in accordance with
Section 4.2 hereof or to the supply of Licensed Product as contemplated in
Section 4.3 hereof.  Notwithstanding anything to the contrary in this
Agreement, ImmunoGen shall, if and when requested by Millennium, return or
destroy any Millennium Antibodies or any ADCs or other compositions containing
Millennium Antibodies and certify the same to Millennium.

 

4.                                      SUPPLY AND MANUFACTURING OBLIGATIONS;
SERVICES

 

4.1                               Supply of Materials.  Millennium shall be
responsible, at its sole cost, for manufacturing or having manufactured, all
materials (including, without limitation, all Target-

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

35

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Binding Antibody, Linker, Cytotoxic Compound and Licensed Product) to enable it
to Develop, manufacture, use and Commercialize Licensed Products (including as
required for any pre-clinical, clinical and commercial use of Licensed Products,
including process development and scale-up).  In the event Millennium elects to
manufacture or have a Permitted Third Party Service Provider manufacture
Licensed Products, or Linkers or Cytotoxic Compounds therefor, then ImmunoGen
shall (a) provide the Technical Transfer Materials to Millennium or its designee
for the purpose of enabling Millennium to exercise its rights under this
Agreement with respect to the Licensed Product, to the extent such Technical
Transfer Materials have not already been provided by ImmunoGen to Millennium
pursuant to the Multi-Target Agreement, and (b) use commercially reasonable
efforts to provide Millennium or such Permitted Third Party Service Provider
with technical advice in its use of such Technical Transfer Materials. 
Millennium shall promptly notify ImmunoGen whenever Millennium has, directly or
indirectly, (i) engaged any Permitted Third Party Service Provider to provide
any MAY Compound for use, or potential use, in the manufacture of any Licensed
Product or any of its components, or (ii) provided any Strain furnished by or on
behalf of ImmunoGen to any Affiliate or Permitted Third Party Service Provider. 
Such notice shall set forth such Affiliate’s or Permitted Third Party Service
Provider’s name, address and contact information (e.g., telephone
number(s) and/or email address(es)).

 

4.2                               Supply of Cytotoxic Compound by ImmunoGen. 
Notwithstanding anything to the contrary in Section 4.1 hereof, during the Term,
Millennium may request ImmunoGen to supply Millennium with such quantities of
Cytotoxic Compound as may be reasonably requested by Millennium in order to
conduct all pre-clinical Development activities relating to Licensed Products. 
With respect to any Cytotoxic Compound obtained by ImmunoGen from a Third Party
and supplied to Millennium (in either conjugated or unconjugated
form), ImmunoGen shall charge, and Millennium agrees to pay, [***] for such
Cytotoxic Compound.  In connection with such supply pursuant to this
Section 4.2, Millennium hereby agrees that (a) none of Millennium, its
Affiliates or their respective Sublicensees and Permitted Third Party Service
Providers shall use such Cytotoxic Compound for any purpose other than in
connection with the exercise of its rights and performance of its obligations
hereunder; (b) Millennium and its Affiliates shall, and

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

36

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

shall cause their respective Sublicensees and Permitted Third Party Service
Providers to, use such Cytotoxic Compound only in compliance with Applicable
Laws; and (c) none of Millennium, its Affiliates or their respective
Sublicensees and Permitted Third Party Service Providers shall use such
Cytotoxic Compound in any human subject.  Millennium shall be entitled to
transfer such Cytotoxic Compound to any Affiliate, Sublicensee or Permitted
Third Party Service Provider solely in furtherance of the exercise of its rights
under this Agreement; provided any such transfer shall be under terms obligating
such Affiliate, Sublicensee or Permitted Third Party Service Provider not to use
or transfer such Cytotoxic Compound except in compliance with the preceding
sentence.  If, during the Term, Millennium requests that ImmunoGen supply
Millennium with any quantities of Cytotoxic Compound for use in any clinical
study in humans, then the Parties shall negotiate in good faith the terms of a
separate written agreement with respect thereto.

 

4.3                               Services; Supply of Drug Substance.  If,
during the Term, Millennium requests that ImmunoGen conduct (a) [***] for [***],
(b) [***] for [***], (c) [***] for any [***], but excluding [***], or (d) any
other tasks in connection with the Development, manufacture, use or
Commercialization of Licensed Products with respect to which the Parties may
mutually agree, then the Parties shall negotiate in good faith the terms of
separate written agreements (which may be master agreements) for each of the
activities to be performed thereunder.

 

5.                                      FINANCIAL TERMS

 

5.1                               [Intentionally Omitted]

 

5.2                               Milestone Payments for Licensed Products.  In
consideration of the grant by ImmunoGen of the license described in
Section 2.1(a) hereof and subject to the other terms and conditions of this
Agreement, Millennium will make the following payments in U.S. Dollars to
ImmunoGen in accordance with Section 5.6(d) hereof within [***] days after
achievement of each of the following milestone events by the first Licensed
Product that achieves each such milestone:

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

37

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

 

 

Milestone Payment

 

 

 

 

 

Clinical Milestones

 

 

 

 

 

 

 

(a)    Initiation of first Phase I Clinical Study for a Licensed Product

 

$5.0 Million

 

 

 

 

 

(b)    [***]

 

[***]

 

 

 

 

 

(c)    [***]

 

[***]

 

 

 

 

 

Regulatory Milestones

 

 

 

 

 

 

 

(d)    [***]

 

[***]

 

 

 

 

 

(e)    [***]

 

[***]

 

 

 

 

 

(f)    [***]

 

[***]

 

 

 

 

 

(g)    [***]

 

[***]

 

 

 

 

 

(h)    [***]

 

[***]

 

 

 

 

 

(i)    [***]

 

[***]

 

 

 

 

 

Sales Milestones

 

 

 

 

 

 

 

(j)    [***]

 

[***]

 

 

 

 

 

(k)    [***]

 

[***]

 

 

 

 

 

(l)    [***]

 

[***]

 

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

38

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

If the first of the milestones described in [***] above occurs before any of the
milestones described in [***] above, then the milestone payments otherwise
payable upon the occurrence of the milestones described in [***] above, to the
extent not already paid, shall become due and payable at the same time as the
first to occur of the milestones described in [***], as the case may be, and no
milestone payment will be payable with respect to any [***] of the [***], as the
case may be, for the Licensed Product.  It is hereby acknowledged and agreed
that any milestone payment shall be [***], with respect to the [***] of the
[***], regardless of how many times [***] is [***] and [***].  All milestone
payments shall be non-refundable and non-creditable.  Millennium shall notify
ImmunoGen of the achievement of each milestone hereunder as provided in
Section 3.5(c) hereof.

 

5.3                               Payment of Royalties; Royalty Rates;
Accounting for Royalties and Records.

 

(a)                                 Royalty Payments.  For each Licensed
Product, on a Licensed Product-by-Licensed Product basis, commencing on the
first date of First Commercial Sale of such Licensed Product in any country or
jurisdiction in the Territory, Millennium shall pay to ImmunoGen the following
royalties based on Net Sales of such Licensed Product sold by Millennium, its
Affiliates and its Sublicensees, on an incremental basis in each Calendar Year
during the Royalty Term, at the following rates:

 

For Calendar Year Worldwide

 

Royalty Rate

Net Sales of such Licensed Product

 

(% of Calendar Year Net Sales)

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

 

 

[***]

 

 

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

39

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 Third Party Royalty Offset.  Subject to
Section 5.3(f) hereof, if, with respect to a Calendar Quarter, Millennium or any
of its Affiliates or Sublicensees [***] to one or more Third Parties [***] with
respect to such Third Party’s Patent Rights, or [***] of such Third Party’s
Patent Rights that [***], are (i)  [***] to [***] the [***] or [***] of the
applicable Licensed Product or (ii) [***] to [***] the [***] or [***] of the
applicable Licensed Product, including, without limitation, the [***] or
(iii) [***] to [***] the applicable [***] to its [***] (collectively, “Third
Party Payments”), then Millennium shall have the right to reduce the royalties
otherwise due to ImmunoGen pursuant to this Section 5.3 (but not the royalties
otherwise due to ImmunoGen pursuant to Section 5.3(c) hereof, except as
expressly provided in Section 5.3(f) hereof) with respect to Net Sales in such
country of such Licensed Products in such Calendar Quarter by an amount equal to
[***] of the amount of such Third Party Payments to the extent such Third Party
Payments are [***] or [***] to the applicable Licensed Product.  For purposes of
clarity, the term “Third Party Payments” includes, without limitation, any
[***].  In the event that ImmunoGen disputes Millennium’s determination that any
Third Party Payments are properly subject to the royalty offset set forth in
this Section 5.3(b) or Millennium’s allocation of any such Third Party Payment
to the applicable Licensed Product, ImmunoGen may by written notice to
Millennium require that such dispute be resolved in accordance with
Section 11.12 hereof; provided that Millennium shall have the right to [***];
provided further, that if any such dispute is resolved in favor of ImmunoGen,
then within [***] days of such resolution, Millennium shall pay to ImmunoGen any
adjustment in royalties due pursuant to this Section 5.3 as required by such
resolution.  For the avoidance of doubt, this Section 5.3(b) shall not apply to
any Third Party Payments payable by Millennium or any of its Affiliates or
Sublicensees under any license or other agreement or understanding, written or
oral, between Millennium or any of its Affiliates or Sublicensees, on the one
hand, and any Third Party, on the other hand, [***].

 

(c)                                  Valid Claim Coverage.

 

(i)                                     No Patent Coverage.  Subject to
Section 5.3(f) hereof, this Section 5.3(c) hereof shall not apply, on a
country-by-country basis and Licensed Product-by-Licensed Product basis, to Net
Sales of the applicable Licensed Product where such Licensed

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

40

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Product is Covered by a Valid Claim within the Licensed Patent Rights in such
country.  Subject to the other terms of this Agreement (except for
Section 5.3(b) hereof, which shall not apply, except as expressly provided in
Section 5.3(f) hereof), on a country-by-country and Licensed Product-by-Licensed
Product basis where and as of and when such Licensed Product is not Covered by a
Valid Claim within the Licensed Patent Rights in a country, the royalties
payable with respect to Net Sales of such Licensed Product sold by Millennium,
its Affiliates and its Sublicensees in such country shall be reduced by [***] of
the royalties otherwise owed to ImmunoGen pursuant to this Section 5.3, using
the methodology outlined in Schedule B attached hereto.  The Parties hereby
acknowledge and agree that such royalties shall be in consideration of the
commercial advantage, know-how and background information gained from the
unpatented Licensed Technology, including, without limitation, ImmunoGen’s
Confidential Information and Proprietary Materials.

 

(ii)                                  Applicability of Royalty Rates.  For
purposes of clarity, (A) if the composition of matter of a Licensed Product, or
its manufacture, use, sale, offer for sale or importation is Covered by a Valid
Claim in a country within the Territory such that this Section 5.3(c) would not
apply in such country, and, prior to the expiration of the Royalty Term for such
Licensed Product in such country, the composition of matter of such Licensed
Product, or its manufacture, use, sale, offer for sale or importation is no
longer Covered by a Valid Claim in such country, then Section 5.3(c)(i) hereof
would apply to royalties for Net Sales during the portion of the Royalty Term
during which no such Valid Claim Covers any of the composition of matter of such
Licensed Product or its manufacture, use, sale, offer for sale or importation in
such country; and (B) if the composition of matter of such Licensed Product or
its manufacture, use, sale, offer for sale or importation is not Covered by a
Valid Claim in a country within the Territory such that Section 5.3(c)(i) hereof
would apply in such country and, prior to the expiration of the Royalty Term for
such Licensed Product in such country, the composition of matter of such
Licensed Product or its manufacture, use, sale, offer for sale or importation
becomes Covered by a Valid Claim within the Licensed Patent Rights in such
country, then Section 5.3(c)(i) would cease to apply to royalties for Net Sales
during that portion of the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

41

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Royalty Term during which such Valid Claim Covers the composition of matter of
such Licensed Product or its manufacture, use, sale, offer for sale or
importation in such country.

 

(iii)                               Definition of “Cover”.  A Valid Claim within
the Licensed Patent Rights “Covers” the Licensed Product in a country if the
composition of matter of the Licensed Product (or any components or
intermediates thereof) or its or their manufacture, use, sale, offer for sale or
importation in such country would infringe such Valid Claim but for the license
granted under Section 2.1(a) hereof; provided, however, that in determining
whether a Valid Claim within such Licensed Patent Rights “Covers” (as defined
above) the Licensed Product under this Section 5.3(c), (A) any Valid Claim
within the Licensed Patent Rights that is jointly owned by Millennium (or any of
its Affiliates) with ImmunoGen (or any of its Affiliates) shall be deemed to be
owned solely by ImmunoGen or an Affiliate of ImmunoGen and (B) any Valid Claim
contained in an [***] within the Licensed Patent Rights that has not been
(1) canceled, withdrawn or abandoned or (2) [***] date shall be deemed to have
been issued.  Anything contained in this Agreement to the contrary
notwithstanding, the Millennium [***] Patents shall be disregarded for purposes
of determining whether a Licensed Product is Covered by a Valid Claim in any
country for purposes of this Section 5.3(c).

 

(d)                                 Loss of Market Exclusivity.  Subject to
Section 5.3(f) hereof, if, with respect to a Calendar Quarter, Millennium or any
of its Affiliates or Sublicensees experiences a Loss of Market Exclusivity for a
Licensed Product in any country, then Millennium shall have the right to reduce
the royalties otherwise due to ImmunoGen pursuant to this Section 5.3 with
respect to Net Sales of such Licensed Product in such Calendar Quarter in such
country by the percent set forth below of the amounts otherwise owed pursuant to
this Section 5.3, in each case using the methodology outlined in Schedule B
attached hereto:

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

42

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Generic Equivalents [***] for a Licensed Product in a country, as a percentage
of total [***] of such Licensed Product (other than Generic Equivalents) and
Generic Equivalents in such country

 

Reduction Rate

During the Base Royalty Term for such Licensed Product in such country

Greater than [***] (for the first Calendar Quarter in which a Loss of Market
Exclusivity occurs, and thereafter greater than [***]) but less than [***]

 

[***]

[***] or greater

[***]

During the Extended Royalty Term for such Licensed Product in such country

Greater than [***] (or [***] if the first Calendar Quarter in which a Loss of
Market Exclusivity occurs is during the Base Royalty Term) but less than [***]

 

[***]

[***] or greater

 

[***]

 

(e)                                  Effect of Challenge.  In further
consideration of the grant by ImmunoGen of the license hereunder and except to
the extent the following is unenforceable under the Applicable Laws of a
particular jurisdiction where a patent application within the Licensed Patent
Rights is pending or a patent within the Licensed Patent Rights is issued, if
Millennium, its Affiliates initiates a Challenge or induces a Third Party
(including, without limitation, a Sublicensee) to initiate or prosecute a
Challenge in a country (the Licensed Patent Rights subject to such Challenge in
such country being referred to herein as the “Challenged Patent Rights”), then
during the period that such Challenge is pending, the royalty rates set forth in
Section 5.3(a) or 5.3(d) hereof, as applicable, shall be increased by an
additional [***] of annual Net Sales (the “Challenge-Related Royalty Increase”)
in country(ies) in which the Challenged Patent Rights are being Challenged,
excluding Japan (each, a “Challenge Jurisdiction”) commencing on the date of
such initiation or the date Millennium, its Affiliates or Sublicensees first
induces such Third Party, as applicable, but only with respect to Net Sales of
Licensed Products in the applicable Challenge Jurisdiction(s).  If, following
the final, unappealable conclusion of a Challenge in a Challenge Jurisdiction,
there remains one or more Valid Claims within the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

43

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Challenged Patent Rights that would be infringed by the manufacture, use, sale,
offer for sale or importation of the Licensed Product by Millennium or any of
its Affiliates or Sublicensees in the applicable Challenge Jurisdiction, then
(i) the Challenge-Related Royalty Increase shall remain in effect for the
remainder of the Royalty Term with respect to Net Sales of Licensed Products in
the applicable Challenge Jurisdiction, and (ii) Millennium shall reimburse
ImmunoGen for its out-of-pocket costs and expenses (including, without
limitation, reasonable attorneys’ and experts’ fees and expenses of litigation)
incurred in responding to the Challenge.  Millennium shall be required to pay
such reimbursement within [***] days of receiving an invoice therefor from
ImmunoGen, which shall set forth in reasonable detail the basis for the charges
for which ImmunoGen is seeking reimbursement.  If, following the final,
unappealable conclusion of a Challenge in a Challenge Jurisdiction, there remain
no Valid Claims within the Challenged Patent Rights that would be infringed by
the manufacture, use, sale, offer for sale or importation of Licensed Products
by Millennium or any of its Affiliates or Sublicensees in such Challenge
Jurisdiction in the absence of the license granted under Section 2.1(a) hereof,
then ImmunoGen shall reimburse Millennium for [***] by Millennium to ImmunoGen
with respect to the Challenge-Related Royalty Increase with respect to the
Challenge Jurisdiction (the “Clawback Amount”) as follows: (A) Millennium shall
be entitled to credit [***] of each royalty payment due under Section 5.3 hereof
as they become due from and after the final, unappealable conclusion of such
Challenge in such Challenge Jurisdiction against the Clawback Amount [***] until
reimbursed in full; and (B) any unreimbursed portion of the Clawback Amount
[***] outstanding at the conclusion of the Royalty Term in all countries and
jurisdictions in the Territory shall be paid to Millennium within [***] days
after receipt by ImmunoGen of an invoice from Millennium therefor.  ImmunoGen
may, at any time, and in its sole discretion, pay to Millennium all or any
portion of Clawback Amount [***].  [***].

 

(f)                                    Minimum Royalty Rate.  Anything contained
in this Agreement to the contrary notwithstanding, none of the reductions to
royalties provided in Sections 5.3(b), 5.3(c) and 5.3(d) hereof, shall,
individually or in the aggregate, [***] the royalties payable with respect to
Net Sales of any Licensed Product sold by Millennium, its Affiliates and its
Sublicensees in any country during the Royalty Term by more than [***] of the
royalties otherwise owed to

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

44

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ImmunoGen pursuant to Section 5.3(a) or Section 5.3(e) hereof, as applicable,
without giving effect to any royalty reduction provided in Section 5.3(b), or
5.3(c) or 5.3(d) hereof, except that, (i) with respect to any Calendar Quarter
in the Extended Royalty Term for a Licensed Product in a country where
Millennium or any of its Affiliates or Sublicensees [***], such reduction in
royalties shall not exceed [***] of the royalties otherwise owed to ImmunoGen
pursuant to Section 5.3(a) or 5.3(e) hereof, as applicable, without giving
effect to any royalty reduction provided in Section 5.3(b), 5.3(c) or
5.3(d) hereof and (ii) the reductions to royalties provided in
Section 5.3(b) hereof may reduce the royalties payable in any country by more
than [***] of the royalties otherwise owed to ImmunoGen pursuant to
Section 5.3(a) or 5.3(e) hereof, as applicable, without giving effect to any
royalty reduction pursuant to Section 5.3(c) or 5.3(d) hereof, if such Third
Party Payments arise in connection with a breach by ImmunoGen of [***] set forth
in [***] made [***] or as a result of [***].

 

5.4                               Royalty Term.  Millennium shall pay royalties
with respect to each Licensed Product on a country-by-country and Licensed
Product-by-Licensed Product basis until the later of (a) [***] years from the
date of First Commercial Sale of such Licensed Product in such country or
(b) the expiration of the last to expire Valid Claim within the Licensed Patent
Rights that Covers the Licensed Product in such country (the “Royalty Term”). 
On a country-by-country and Licensed Product-by-Licensed Product basis, the
first [***] of the Royalty Term for such Licensed Product in such country is
sometimes referred to herein as the “Base Royalty Term,” and the portion, if
any, of the Royalty Term for such Licensed Product in such country following the
Base Royalty Term is sometimes referred to herein as the “Extended Royalty
Term.”  For purposes of determining whether a Valid Claim Covers the Licensed
Product under this Section 5.4, (i) any Valid Claim within the Licensed Patent
Rights that is jointly owned by Millennium (or any of its Affiliates) with
ImmunoGen (or any of its Affiliates) shall be deemed to be owned solely by
ImmunoGen or an Affiliate of ImmunoGen, and (ii) claims contained in [***] that
[***], as of the date in question, [***] will be [***] for purposes of
determining the expiration of the Royalty Term for a Licensed Product in such
country under this Section 5.4.  Anything contained in this Agreement to the
contrary notwithstanding, the Millennium [***]

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

45

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Patents shall be disregarded for purposes of determining whether a Licensed
Product is Covered by a Valid Claim in any country for purposes of this
Section 5.4.

 

5.5                               [***].  Millennium shall pay to ImmunoGen
[***] of all [***] during the Royalty Term.

 

5.6                               Payment Terms.

 

(a)                                 Payment of Milestones; Payment of Royalties
[***]; Reports.  Millennium shall make any milestone payments owed to ImmunoGen
hereunder in U.S. Dollars, using the wire transfer provisions of
Section 5.6(d) hereof within [***] days of the occurrence of the applicable
event giving rise to the obligation and receipt by Millennium of an invoice from
ImmunoGen to make such payment.  Millennium shall make any royalty payments and
payments with respect to [***] owed to ImmunoGen in U.S. Dollars, quarterly
within sixty (60) days following the end of each Calendar Quarter for which such
royalties [***] are deemed to occur (as provided in the next sentence), using
the wire transfer provisions of Section 5.6(d) hereof; provided that with
respect to the last Calendar Quarter hereunder, any royalty [***] payments owed
to ImmunoGen shall be made within [***] days following the end of the actual
calendar quarter for which such royalties [***] are deemed to occur. 
Determination of when a sale of any Licensed Product [***] occurs for purposes
of this Agreement shall be made when the revenue from such sale [***] is
recognized by Millennium in accordance with Millennium Accounting Standards or,
in the case of Sublicensees, in accordance with such Sublicensees’ respective
revenue recognition accounting standards, consistently applied.  Each royalty
payment and Net Receipt payment shall be accompanied by a report specifying each
of: (i) the Net Sales on a regional basis of each Licensed Product in the
Territory during the reporting period by Millennium and its Affiliates and
Sublicensees; (ii) the applicable exchange rate to convert each country’s
currency to U.S. Dollars under Section 5.6(b) hereof; (iii) the applicable
royalty rate(s) under this Agreement (specifying in reasonable detail each
adjustment, if any, to the royalty rate(s) as provided in
Sections 5.3(b)-(e) hereof, inclusive; (iv) the aggregate amount of Net Receipts
received during the reporting period by Millennium, its Affiliates and
Sublicensees; and (v) the royalties [***] payable, in U.S. Dollars, which shall
have accrued hereunder with respect to such Net Sales [***].

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

46

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 Accounting.  All payments hereunder shall be
made in U.S. dollars.  Royalties shall be calculated based on Net Sales in
U.S. Dollars, with the conversion of Net Sales in each country to U.S. Dollars
according the Millennium Standard Exchange Rate Methodology.

 

(c)                                  No Set-Off; Tax Withholding.  All payments
made by Millennium to ImmunoGen hereunder shall be made without set-off (except
as specifically provided in Section 5.3(e) hereof) or counterclaim and free and
clear of any taxes, duties, levies, fees or charges, except for withholding
taxes, if any.  Millennium shall make any applicable withholding payments due on
behalf of ImmunoGen and shall provide ImmunoGen with reasonable proof of payment
of such withholding taxes, together with an accounting of the calculations of
such taxes, within [***] days after such payment is remitted to the proper
authority.  Any withheld tax remitted by Millennium to the proper authority
shall be treated as having been paid by Millennium to ImmunoGen for all purposes
of this Agreement.  The Parties will cooperate reasonably in completing and
filing documents required under the provisions of any Applicable Laws in
connection with the making of any required withholding tax payment, or in
connection with any claim to a refund of or credit for any such payment.

 

(d)                                 Wire Transfers.  All payments hereunder
shall be made to ImmunoGen in U.S. Dollars by bank wire transfer in immediately
available funds to the account designated by ImmunoGen by written notice to
Millennium from time to time.

 

5.7                               Overdue Payments.  Subject to the other terms
of this Agreement, any payments hereunder not paid within the applicable time
period set forth herein shall bear interest from the due date until paid in
full, at a rate per annum equal to the lesser of (a) [***] the London Interbank
Offered Rate for deposits in United States dollars having a maturity of one
(1) month published by the British Bankers’ Association, as adjusted from time
to time on the first London business day of [***], or (b) the maximum interest
rate permitted by Applicable Laws in regard to such payments, calculated in each
case from the date such payment was due through to the date on which payment is
actually made; provided, however, that with respect to any disputed payments, no
interest shall be due until such dispute is resolved and the interest that shall
be payable thereon shall be based on the finally-resolved amount of such
payment, calculated from

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

47

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the original date on which the disputed payment was due through the date on
which payment is actually made.  Such payments when made shall be accompanied by
all interest so accrued.  Such interest and the payment and acceptance thereof
shall not negate or waive the right of a Party to any other remedy, legal or
equitable, to which it may be entitled because of the delinquency of the
payment.

 

5.8                               Records Retention; Audit.

 

(a)                                 Record Retention.  Commencing as of the date
of First Commercial Sale of the first Licensed Product, Millennium and its
Affiliates and Sublicensees shall keep for at least [***] years from the end of
the Calendar Year to which they pertain complete and accurate records of sales
by Millennium or its Affiliates or Sublicensees, as the case may be, of each
Licensed Product, in sufficient detail to allow the accuracy of the royalty
payments to be confirmed.

 

(b)                                 Audit.  Subject to the other terms of this
Section 5.8(b), at the request of ImmunoGen, upon at least [***] Business Days’
prior written notice, but no more often than [***] per Calendar Year and not
more frequently than [***] with respect to records covering any specific period
of time, and at ImmunoGen’s sole expense (except as otherwise provided herein),
Millennium shall permit an internationally recognized independent accounting
firm [***] to inspect (during regular business hours) at such place or places
where such records are customarily kept the relevant records required to be
maintained by Millennium and its Affiliates and Sublicensees under
Section 5.8(a) hereof.  At ImmunoGen’s request, and to the extent not previously
reviewed, the independent accounting firm shall be entitled to audit the [***]
years of Millennium’s records solely for purposes of verifying the items set
forth in Section 5.8(a) hereof.  Before beginning the audit the independent
accounting firm shall enter into a confidentiality agreement with both Parties
substantially similar to the provisions of Section 6 hereof limiting the
disclosure and use of such information by such independent accounting firm to
authorized representatives of the Parties and the purposes germane to this
Section 5.8(b).  Such independent accounting firm shall provide its audit report
and basis for any determination to Millennium at the time such report is
provided to ImmunoGen.  Millennium and ImmunoGen shall each have the right to
request a further determination by such independent accounting firm as to
matters

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

48

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

which such Party disputes within [***] days following receipt of such report. 
The Party initiating a dispute will provide the other Party and the independent
accounting firm with a reasonably detailed statement of the grounds upon which
it disputes any findings in the audit report and the independent accounting firm
shall undertake to complete such further determination within [***] days after
the dispute notice is provided, which determination shall be limited to the
disputed matters and provided to both Parties.  The Parties shall use reasonable
efforts, through the participation of finance representatives of both Parties,
to resolve any dispute arising in relation to the audit by good faith
discussion.  The results of any such audit, reflecting the independent
accounting firm’s determination of any disputed matters, shall be binding on
both Parties absent manifest error.  ImmunoGen agrees to treat the results of
any such independent accounting firm’s review of Millennium’s records under this
Section 5.8(b) as Confidential Information of Millennium subject to the terms of
Section 6 hereof.  If any such audit reveals a deficiency in the calculation of
royalties resulting in any underpayment by Millennium, Millennium shall pay
ImmunoGen the amount remaining to be paid (plus interest thereon at a rate
provided in Section 5.7 hereof) on or before the date the next quarterly royalty
payment would otherwise be due (or, if Millennium is notified of such deficiency
after the expiration of the Royalty Term, within [***] days from the date of
Millennium’s receipt of written notification of such deficiency), and if such
underpayment is by [***] or more of the amount due, Millennium shall pay the
reasonable costs and expenses of the audit.  If any audit reveals an excess in
the calculation of royalties resulting in an overpayment by Millennium,
Millennium may invoice ImmunoGen for such overpayment, and ImmunoGen will pay
such invoice within [***] days from the date of its receipt of such invoice.

 

6.                                      TREATMENT OF CONFIDENTIAL INFORMATION

 

6.1                               Confidentiality.

 

(a)                                 Confidentiality Obligations.  ImmunoGen and
Millennium each recognizes that the other Party’s Confidential Information
constitutes highly valuable assets of such other Party.  ImmunoGen and
Millennium each agrees that, subject to Section 6.1(b) hereof, during the Term
and for an additional [***] years thereafter, (i) it will not disclose, and will

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

49

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

cause its Affiliates (and, in the case of Millennium, its Sublicensees and
Permitted Third Party Service Providers) not to disclose, any Confidential
Information of the other Party and (ii) it will not use, and will cause its
Affiliates (and, in the case of Millennium, its Sublicensees and Permitted Third
Party Service Providers) not to use, any Confidential Information of the other
Party, in either case, except as expressly permitted hereunder.  Without
limiting the generality of the foregoing, each Party shall take such action, and
shall cause its Affiliates (and, in the case of Millennium, its Sublicensees and
Permitted Third Party Service Providers) to take such action, to preserve the
confidentiality of the other Party’s Confidential Information as such Party
would customarily take to preserve the confidentiality of its own Confidential
Information and shall, in any event, use at least reasonable care to preserve
the confidentiality of the other Party’s Confidential Information.  Upon
request, ImmunoGen shall return or destroy all Confidential Information and
Proprietary Materials of Millennium, and certify the same to Millennium,
provided that ImmunoGen may retain, subject to this Section 6, (A) one (1) copy
of the Confidential Information of Millennium in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder, (B) any Confidential Information of Millennium contained
in laboratory notebooks or databases, (C) any computer records or files
containing such Confidential Information that have been created solely by its
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with its standard archiving and back-up procedures, but
not for any other uses or purposes, and (D) any Confidential Information of
Millennium to the extent reasonably required to exercise its rights hereunder or
under any other Exclusive License.

 

(b)                                 Limited Disclosure.  Each Receiving Party
shall be entitled to disclose the Disclosing Party’s Confidential Information to
its Affiliates (and, in the case of Millennium, its Sublicensees and Permitted
Third Party Service Providers) and their respective Representatives to enable
the Receiving Party to exercise its rights or to carry out its responsibilities
under this Agreement, provided that such disclosure shall only be made to
Persons who are bound by written obligations at least as stringent as those
described in Section 6.1(c) hereof.  In addition, the Receiving Party may
disclose the Disclosing Party’s Confidential Information to the extent such
disclosure (i) is reasonably necessary to file, prosecute or maintain patents or
patent

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

50

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

applications, or to file, prosecute or defend litigation related to patents or
patent applications, subject to Section 7.2(f) hereof and otherwise in
accordance with this Agreement, or (ii) as required by Applicable Laws, provided
that in the case of any disclosure under this clause (ii), the Receiving Party
shall (A) if practicable, provide the Disclosing Party with reasonable advance
notice of and an opportunity to comment on any such required disclosure, (B) if
requested by the Disclosing Party, cooperate in all reasonable respects with the
Disclosing Party’s efforts to obtain confidential treatment or a protective
order with respect to any such disclosure, at the Disclosing Party’s expense,
and (C) use good faith efforts to incorporate the comments of the Disclosing
Party in any such disclosure or request for confidential treatment or a
protective order.

 

(c)                                  Employees, Consultants and Subcontractors. 
ImmunoGen and Millennium each hereby represents and warrants that all of its and
its Affiliates’ Representatives who participate in the activities contemplated
by this Agreement or who otherwise have access to Confidential Information of
the other Party are or will, prior to their participation or access, be bound by
written obligations to maintain such Confidential Information in confidence and
not to use such information except as expressly permitted hereunder.  Each Party
agrees to use, and to cause its Affiliates (and, in the case of Millennium, its
Sublicensees and Permitted Third Party Service Providers) to use, reasonable
efforts to enforce such obligations.

 

(d)                                 [***]

 

6.2                               Publicity.  The Parties acknowledge that the
terms of this Agreement constitute the Confidential Information of each Party
and may not be disclosed except as permitted by Section 6.1(b) hereof.  In
addition, either Party may disclose the terms of this Agreement (a) on a
need-to-know basis to such Party’s [***] advisors and (b) as reasonably
necessary in connection with any actual or potential (i) debt or equity
financing of such Party or (ii) purchase by any Third Party of all the
outstanding capital stock or all or substantially all of the assets of such
Party or any merger or consolidation involving such Party; provided that
ImmunoGen shall not

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

51

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

disclose the identity of the Licensed Target under this clause (b) [***]; and
provided further that in each case the Person to whom the terms of this
Agreement is to be disclosed agrees in writing to maintain the confidentiality
of such information with terms at least as protective as those contained in
Section 6.1(a) hereof.  Anything contained in this Agreement to the contrary
notwithstanding, upon the execution of this Agreement ImmunoGen may issue a
press release with respect to this Agreement (the final form of which shall have
been reviewed and approved by Millennium prior to the Effective Date, which
approval shall not be unreasonably withheld, conditioned or delayed) and either
Party may make subsequent and repeated public disclosure of the contents thereof
without further approval of the other Party.  After issuance of such press
release, neither Party shall publish, present or otherwise disclose publicly any
material related to events arising under this Agreement without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, conditioned or delayed; provided that notwithstanding the foregoing,
(A) neither Party will be prevented from complying with any duty of disclosure
it may have pursuant to Applicable Laws; (B) each Party shall be permitted to
publish such material in scientific journals or present such material at
scientific conferences in accordance with Section 6.3 hereof; and (C) ImmunoGen
shall be permitted to publicly announce the occurrence of any milestone event
under Section 5.2 hereof, but not the amount payable to ImmunoGen in connection
therewith except to the extent required by Applicable Laws.  Either Party may
make subsequent and repeated public disclosure of the contents of any
disclosures permitted by the preceding sentence without the prior written
consent of the other Party.

 

6.3                               Publications and Presentations.  The Parties
acknowledge that scientific publications and presentations must be strictly
monitored to prevent any adverse effect from

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

52

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

premature publication or dissemination of results of the activities hereunder. 
ImmunoGen agrees that, except as required by Applicable Laws, it shall not
publish or present, or permit to be published or presented, the results of the
Development, manufacture, use and Commercialization of a Licensed Product
without the prior review by and approval of Millennium.  Millennium shall
provide to ImmunoGen the opportunity to review each of Millennium’s proposed
abstracts, manuscripts or presentations (including, without limitation,
information to be presented verbally) that contain ImmunoGen’s Confidential
Information or disclose any unpatented Technology within the Licensed
Intellectual Property at least [***] days prior to its intended presentation or
submission for publication, and Millennium agrees, upon written request from
ImmunoGen given within such [***]-day period, not to submit such abstract or
manuscript for publication or to make such presentation until ImmunoGen is given
up to [***] days [***] from the date of such written request to seek appropriate
patent protection for any unpatented Technology disclosed in such publication or
presentation that it reasonably believes may be patentable.  Once such
abstracts, manuscripts or presentations have been reviewed and, where
applicable, approved by each Party, the same abstracts, manuscripts or
presentations do not have to be provided again to the other Party for review for
a later submission for publication.  Each Party also shall have the right to
require that any of its Confidential Information that is disclosed in any such
proposed publication or presentation be deleted prior to such publication or
presentation.  In any permitted publication or presentation by a Party, the
other Party’s contribution shall be duly recognized, and co-authorship shall be
determined in accordance with customary industry standards. ImmunoGen agrees
that, except as required by Applicable Laws, it shall not publish or present, or
permit to be published or presented, the results of the Development,
manufacture, use or

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

53

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Commercialization of a Licensed Product.  [***]  To the extent the provisions of
this Section 6.3 are inconsistent with the provisions of Section 6.3 of the
Multi-Target Agreement as applied to a Licensed Product, the provisions of this
Section 6.3 shall take precedence.

 

6.4                               Integration.  As to the subject matter of this
Agreement, this Section 6 supersedes any confidential disclosure agreements
between the Parties, including, without limitation, the Confidentiality
Agreement and the confidentiality provisions of the Multi-Target Agreement.  Any
confidential information of a Party disclosed under any such agreement relating
to the subject matter of this Agreement shall be treated as Confidential
Information of such Party hereunder, subject to the terms of this Section 6.

 

7.                                      PROVISIONS CONCERNING THE FILING,
PROSECUTION AND
MAINTENANCE OF PATENT RIGHTS

 

7.1                               Ownership of Intellectual Property;
Disclosure.  Except as otherwise expressly provided herein, all inventions and
discoveries governed by this Agreement shall be owned based on inventorship, as
inventorship is determined in accordance with United States patent law.

 

(a)                                 ImmunoGen Solely Owned Intellectual
Property.  Anything contained in this Agreement to the contrary notwithstanding,
as between the Parties, ImmunoGen shall be the sole owner of the Licensed
Intellectual Property (other than the Joint Product Technology and Joint ADC
Platform Improvements included therein and any Patent Rights claiming such Joint
Product Technology and Joint ADC Platform Improvements).

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

54

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(b)                                 Millennium Solely Owned Intellectual
Property.  Anything contained in this Agreement to the contrary notwithstanding,
as between the Parties, Millennium shall be the sole owner of Millennium Product
Technology and Millennium ADC Platform Improvements and any Patent Rights
claiming such Millennium Product Technology and Millennium ADC Platform
Improvements.

 

(c)                                  Jointly Owned Technology.

 

(i)                                     Ownership of Joint Product Technology
and Joint ADC Platform Improvements.  All Joint Product Technology and Joint ADC
Platform Improvements shall be jointly owned by ImmunoGen and Millennium.  The
Parties shall also jointly own any Patent Rights claiming such Joint Product
Technology and Joint ADC Platform Improvements, with each Party holding an
undivided one-half interest therein.

 

(ii)                                  Disclosure.  Each Party shall provide to
the other Party any invention disclosure related to any Joint Product Technology
or Joint ADC Platform Improvements within thirty (30) days after such Party
receives such disclosure from its employees or others obligated to assign
inventions to such Party or any Affiliate of such Party.

 

(d)                                  Patent Committee.  If not already
established under the Multi-Target Agreement, prior to [***], the Parties shall
establish a committee (the “Patent Committee”) comprised of at least
one (1) representative of each Party who is registered to practice before the
U.S. Patent and Trademark Office for the purpose of facilitating the
preparation, filing, prosecution, maintenance and defense of Patent Rights
claiming ImmunoGen Product Technology, ImmunoGen [***] ADC Platform
Improvements, Joint Product Technology or Joint ADC Platform Improvements.  As
agreed upon by the Parties, meetings of the Patent Committee may be face-to-face
or may be conducted by teleconferences or videoconferences, from time to time as
needed.  The Patent Committee will be the forum through which the Parties
coordinate their respective obligations to each other described in this
Section 7 and discuss Millennium’s relevant global patent strategy.

 

(e)                                   Freedom to Operate.  Anything contained in
this Agreement to the contrary notwithstanding, the Parties hereby agree that
either Party and its Affiliates shall be free to use and disclose all Joint
Product Technology and Joint ADC Platform Improvements for any

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

55

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

and all uses other than the uses contemplated under this Agreement, the
Multi-Target Agreement or any other Exclusive License without obtaining the
prior approval of the other Party and without any duty to account or otherwise
make any payment of compensation to the other Party; provided, that (i) the
Parties agree not to disclose any invention within the Joint Product Technology
or Joint ADC Platform Improvements in a manner that would prejudice either
Party’s ability to patent such invention and (ii) ImmunoGen’s use of Joint
Product Technology and Joint ADC Platform Improvements shall be subject to the
restrictions set forth in Sections 2.3, 3.1(a) and 3.1(b) of the Multi-Target
Agreement and Sections 2.2 and 2.3 of this Agreement or any other Exclusive
License.  Any use by Millennium or any of its Affiliates or Sublicensees of
Joint Product Technology or Joint ADC Platform Improvements as contemplated by
this Agreement or in the manufacture, use, sale or importation of Licensed
Products shall be governed by terms of this Agreement (without regard to this
Section 7.1(e)).

 

7.2                               Patent Filing, Prosecution and Maintenance.

 

(a)                                 Millennium Product Technology; Millennium
[***] ADC Platform Improvements.  Millennium, acting through patent counsel or
agents of its choice, shall have the sole right and authority, but not the
obligation, at its sole cost and expense and in its sole discretion, to prepare,
file, prosecute and maintain all Patent Rights claiming Millennium Product
Technology or Millennium [***] ADC Platform Improvements.

 

(b)                                 Licensed Patent Rights.  ImmunoGen, acting
through patent counsel or agents selected by ImmunoGen (and, in the case of
Joint ADC Platform Improvements (other than Joint [***] ADC Platform
Improvements, which are addressed in Section 7.2(d) hereof) approved by
Millennium, which approval shall not be unreasonably withheld, conditioned or
delayed), shall have the first right and authority, but not the obligation, at
its sole cost and expense and in its sole discretion, to prepare, file,
prosecute and maintain all Licensed Patent Rights (other than Licensed Patent
Rights claiming ImmunoGen [***], Joint Product Technology, ImmunoGen [***] ADC
Platform Improvements, or Joint [***] ADC Platform Improvements, which are
addressed in Sections 7.2(c) and (d) hereof).  With respect to any Licensed
Patent Rights claiming Joint ADC Platform Improvements (other than Joint [***]
ADC Platform Improvements, which are addressed in
Section 7.2(d) hereof), ImmunoGen will keep

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

56

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Millennium reasonably informed (through the Patent Committee or otherwise) of
the status of the filing, prosecution and maintenance of any such Patent Rights,
including, without limitation, by using commercially reasonable efforts to
provide Millennium a reasonable time prior to taking or failing to take any
action that would affect the scope or validity of any such filing (including the
substantial narrowing, cancellation or abandonment of any claim(s) without
retaining the right to pursue such subject matter in a separate application, or
the failure to file or perfect the filing of any claim(s) in any country), with
prior written notice of such proposed action or inaction so that Millennium has
a reasonable opportunity to review and comment. ImmunoGen shall [***]. 
ImmunoGen shall provide Millennium with an updated list of Licensed Patent
Rights on a semi-annual basis.

 

(c)                                   ImmunoGen [***]; ImmunoGen [***] ADC
Platform Improvements.  [***], acting through patent counsel or agents selected
by [***] and approved by [***], which approval shall not be unreasonably
withheld, conditioned or delayed, shall have the first right and authority, but
not the obligation, at its sole cost and expense and in its sole discretion, to
prepare, file, prosecute and maintain all Patent Rights claiming ImmunoGen [***]
and ImmunoGen [***] ADC Platform Improvements.  With respect to any such Patent
Rights, [***] will provide [***] with a copy of any [***] under this
Section 7.2(c), and any [***] (with [***], if any) or other [***] or [***]
related to any [***] involving Patent Rights covered by this
Section 7.2(c) (collectively, “Patent-Related Filings”) for review and comment
reasonably in advance of [***].  [***] will not [***] any such Patent-Related
Filings over any [***] by [***] that such [***] would be [***] or would
otherwise be [***].  Any disputes with regard to the foregoing shall be resolved
by [***]; provided, however, that both Parties shall work in a timely fashion to
avoid loss of patent term adjustment in any relevant Patent-Related Filings and
in no event shall [***] be required to [***] for a Patent-Related Filing as a
result of such procedure.

 

(d)                                 Joint Product Technology; Joint [***] ADC
Platform Improvements; Millennium ADC Platform Improvements (other than
Millennium [***] ADC Platform Improvements).  Millennium shall have the first
right, but not the obligation, at its sole cost and expense and in its sole
discretion, to prepare, file, prosecute and maintain all Patent Rights claiming
Joint Product Technology, Joint [***] ADC Platform Improvements or Millennium

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

57

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ADC Platform Improvements (other than Millennium [***] ADC Platform
Improvements, which are addressed in Section 7.2(a) hereof), using patent
counsel and agents selected by Millennium (and, in the case of Joint Product
Technology and Joint [***] ADC Platform Improvements, approved by ImmunoGen,
which approval shall not be unreasonably withheld, conditioned or delayed). 
With respect to any such Patent Rights, Millennium will keep ImmunoGen
reasonably informed (through the Patent Committee or otherwise) of the status of
the filing, prosecution and maintenance of any such Patent Rights, including,
without limitation, by using commercially reasonable efforts to provide
ImmunoGen a reasonable time prior to taking or failing to take any action that
would affect the scope or validity of any such filing (including the substantial
narrowing, cancellation or abandonment of any claim(s) without retaining the
right to pursue such subject matter in a separate application, or the failure to
file or perfect the filing of any claim(s) in any country), with prior written
notice of such proposed action or inaction so that ImmunoGen has a reasonable
opportunity to review and comment. Millennium shall [***].

 

(e)                                   Cooperation.  Each Party agrees to
cooperate reasonably with the other Party in the preparation, filing,
prosecution and maintenance of any Patent Rights pursuant to this Section 7.2. 
Such cooperation includes, but is not limited to, executing all papers and
instruments, or requiring employees or others to execute such papers or
instruments, so as to effectuate the ownership of such Patent Rights and to
enable the filing, prosecution, maintenance and extension thereof in any country
or region.  In addition, the Parties shall reasonably cooperate with each other
in obtaining [***] in any country in the Territory where applicable to the
Licensed Patent Rights including by consulting with one another with the
objective of [***] to the extent permitted by Applicable Laws.  In any event,
any [***] for any such [***] applicable to the Licensed Patent Rights with
respect to any Licensed Product shall be [***] only upon [***], provided that in
the [***],[***] (i) shall have the right to [***] on [***] and (ii) shall have
the [***] right to [***] (including a [***]) to obtain a [***] for a Licensed
Product in [***], and [***] shall then have the right to [***] within the
Licensed Patent Rights to [***], if available, for such Licensed Product in
[***] to the extent permissible under Applicable Laws.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

58

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)                                   Improper Patent Filings.  Each Party
agrees that, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed, neither it nor any
of its Affiliates will [***].

 

7.3                               Abandonment.

 

(a)                                 ImmunoGen.  If ImmunoGen decides to abandon
or allow to lapse, or otherwise determines to not prosecute or defend, any of
the Patent Rights for which it is the filing party under Section 7.2(b) hereof
in any country or region in the Territory, ImmunoGen shall inform Millennium of
such decision promptly and, in any event, so as to provide Millennium a
reasonable amount of time to meet any applicable deadline to establish or
preserve such Patent Rights in such country or region.  Millennium shall have
the right to assume responsibility for continuing the prosecution, maintenance
or defense of such Patent Rights in such country or region and paying any
required fees to maintain such Patent Rights in such country or region or
defending such Patent Rights, in each case at Millennium’s sole expense and
through patent counsel or agents of its choice.  Millennium shall not become an
assignee of ImmunoGen’s interest in such Licensed Patent Rights as a result of
its assumption of such responsibility.  Upon transfer of ImmunoGen’s
responsibility for prosecuting, maintaining and defending any of the Licensed
Patent Rights for which ImmunoGen is the filing party under
Section 7.2(b) hereof, ImmunoGen shall promptly deliver to Millennium copies of
all necessary files related to such Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for Millennium to assume such prosecution,
maintenance and defense.

 

(b)                                 Millennium.  If Millennium decides to
abandon or allow to lapse, or otherwise determines to not prosecute or defend,
any of the Patent Rights for which Millennium is the filing party under
Sections 7.2(c) and 7.2(d) hereof in any country or region in the Territory,
Millennium shall inform ImmunoGen of such decision promptly and, in any event,
so as to provide ImmunoGen a reasonable amount of time to meet any applicable
deadline to establish or preserve such Patent Rights in such country or region. 
ImmunoGen shall have the right to assume responsibility for continuing the
prosecution, maintenance or defense of such Patent Rights in such country or
region and paying any required fees to maintain such Patent

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

59

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Rights in such country or region or defending such Patent Rights, in each case
at ImmunoGen’s sole expense and through patent counsel or agents of its choice;
provided that ImmunoGen’s prosecution or defense of any Patent Rights shall not
be inconsistent with Millennium’s global patent strategy therefor.  ImmunoGen
shall not become an assignee of Millennium’s interest in such Patent Rights as a
result of its assumption of such responsibility.  Upon transfer of Millennium’s
responsibility for prosecuting, maintaining and defending any of the Patent
Rights for which Millennium is the filing party under Sections 7.2(c) and
7.2(d) hereof, Millennium shall promptly deliver to ImmunoGen copies of all
necessary files related to such Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for ImmunoGen to assume such prosecution,
maintenance and defense.

 

7.4                               Third Party Infringement.

 

(a)                                 If either Party becomes aware of any
possible infringement of, including submission by any Third Party of an
application under subsection (k) of Section 351 of the PHSA, with respect to a
product Targeting the Licensed Target the manufacture, use, offer for sale, sale
or import of which infringes any Licensed Patent Rights (an “Infringement”),
that Party shall promptly notify the other Party and provide it with all details
of such Infringement of which it is aware (each, an “Infringement Notice”).  In
the event the Infringement involves such Third Party’s application under
subsection (k) of Section 351 of the PHSA, the Parties shall act in accordance
to Section 7.5 hereof.

 

(b)                                 Millennium shall have the sole right and
option, but not the obligation, to eliminate such Infringement with respect to
Patent Rights claiming Millennium Product Technology and Millennium ADC Platform
Improvements by reasonable steps, which may include the institution of legal
proceedings or other action.  All costs, include attorneys’ fees, relating to
such legal proceedings or other action shall be borne by Millennium.

 

(c)                                  ImmunoGen shall have the first right and
option, but not the obligation, to eliminate such Infringement with respect to
Licensed Patent Rights (other than Licensed Patent Rights claiming ImmunoGen
[***], Joint Product Technology, ImmunoGen [***] ADC Platform Improvements, or
Joint ADC Platform Improvements, which are addressed in Sections 7.4(d)

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

60

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

and (e) hereof) by reasonable steps, which may include the institution of legal
proceedings or other action.  All costs, including, without limitation,
attorneys’ fees, relating to such legal proceedings or other action shall be
borne by ImmunoGen.  If ImmunoGen does not take commercially reasonable steps to
eliminate the Infringement within [***] days from any Infringement Notice, then
Millennium shall have the right and option to do so at its expense, provided
that if ImmunoGen has commenced negotiations with an alleged infringer for
elimination of such Infringement in accordance with this Section 7.4(c) within
such [***] period, then ImmunoGen shall have an additional [***] days to
conclude its negotiations before Millennium may take steps to eliminate such
Infringement.

 

(d)                                 [***] shall have the first right and option,
but not the obligation, to eliminate such Infringement with respect to Patent
Rights claiming ImmunoGen [***] and ImmunoGen [***] ADC Platform Improvements by
reasonable steps, which may include the institution of legal proceedings or
other action.  All costs, including, without limitation, attorneys’ fees,
relating to such legal proceedings or other action shall be borne by [***].  If
[***] does not take commercially reasonable steps to eliminate the Infringement
within [***] days from any Infringement Notice, then [***] shall have the right
and option to do so at its expense, provided that if [***] has commenced
negotiations with an alleged infringer for elimination of such Infringement
within such [***] period, then [***] shall have an additional [***] days to
conclude its negotiations before [***] may take steps to eliminate such
Infringement; provided, further, that any action by [***] to eliminate
Infringement under this Section 7.4(c) shall not [***].

 

(e)                                  Millennium shall have the first right and
option, but not the obligation, to eliminate such Infringement with respect to
Patent Rights claiming Joint Product Technology and Joint ADC Platform
Improvements by reasonable steps, which may include the institution of legal
proceedings or other action.  All costs, including, without limitation,
attorneys’ fees, relating to such legal proceedings or other action shall be
borne by Millennium.  If Millennium does not take commercially reasonable steps
to eliminate the Infringement [***] days from any Infringement Notice, then
ImmunoGen shall have the right and option to do so at its expense, provided that
if Millennium has commenced negotiations with an alleged infringer for

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

61

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

elimination of such Infringement within such [***], then Millennium shall have
an additional [***] days to conclude its negotiations before Millennium may take
steps to eliminate such Infringement; provided, further, that any action by
ImmunoGen to eliminate Infringement under this Section 7.4(e) shall not [***].

 

(f)                                   ImmunoGen shall not consent to the entry
of judgment or enter into any settlement with respect to any Infringement claim
or proceeding under this Section 7.4 involving ImmunoGen [***], Joint Product
Technology, ImmunoGen ADC Platform Improvements or Joint ADC Platform
Improvements without the prior written consent of Millennium, which consent
shall not be unreasonably withheld, conditioned or delayed.  Millennium shall
not consent to the entry of judgment or enter into any settlement with respect
to any Infringement claim or proceeding under this Section 7.4 involving Joint
Product Technology, Joint ADC Platform Improvements or any other Licensed Patent
Rights without the prior written consent of ImmunoGen, which consent shall not
be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, for clarity, except as provided in Sections 2.2 and 2.3 hereof, in no
event shall ImmunoGen or any of its Affiliates have the right to [***] with
respect to [***] without Millennium’s prior written consent.

 

(g)                                  Each Party shall have the right to
participate, and be represented by counsel that it selects, at its own expense,
in any legal proceedings or other action instituted under this Section 7.4 by
the other Party.  If a Party with the right to initiate legal proceedings under
this Section 7.4 to eliminate Infringement lacks standing to do so and the other
Party has standing to initiate such legal proceedings, such Party with standing
shall initiate such legal proceedings at the request and expense of the other
Party.

 

(h)                                 In any action, suit or proceeding instituted
under this Section 7.4, each Party shall cooperate with and assist the other
Party, at the other Party’s request, in all reasonable respects.  Upon the
reasonable request of the Party initiating such action, suit or proceeding, the
other Party shall join such action, suit or proceeding and shall have the option
of retaining separate counsel of its own choice and shall bear all costs and
expense of such separate counsel’s representation.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

62

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(i)                                     Unless otherwise mutually agreed by the
Parties, any damages, amounts received in settlement, judgment or other monetary
awards recovered by either Party pursuant to Section 7.4(b), (c), (d) or
(e) hereof, whether by settlement or judgment (“Monies”), shall be allocated in
the following order:

 

(i)                                     the Monies will be distributed first to
[***] for its costs and expenses incurred under Section 7.4(b), (c), (d) or
(e) hereof, as applicable;

 

(ii)                                  the Monies will then be distributed to
[***] for its costs and expenses incurred under Section 7.4(g) or (h) hereof;
then

 

(iii)                               if [***] is the controlling Party, then
[***] will retain any Monies remaining after the distributions described in
subsections (i) and (ii) above, including, without limitation, those for [***],
applicable to the Licensed Products, and [***] shall pay to [***] on such [***]
as if such [***];

 

(iv)                              if [***] is the controlling Party, then all
Monies remaining after the distributions described in subsections (i) and
(ii) above, including, without limitation, those for [***] shall be [***] such
that [***] of such Monies shall be [***] and [***] of such Monies shall be
[***].

 

To the extent that the Monies recovered with respect to a product that infringes
any Licensed Patent Rights [***], and (A) the applicable decision-making
authority in the action, suit or proceeding has not allocated the [***], or
(B) the Monies were recovered pursuant to an out-of-court settlement or
compromise of claims without the determination of a Third Party decision-maker,
then the Parties shall use good faith efforts to agree to [***] based on the
[***]; provided that if, notwithstanding such good faith efforts, the Parties
are unable to agree as to [***] on such basis, then the Parties shall submit
such matter to [***] for resolution; provided that the determination of such
[***], shall be [***].  The Parties shall [***] the [***] related to the
resolution of this matter.  The Parties acknowledge and agree that any [***] to
the [***] shall be [***].  Anything contained in this Agreement to the contrary
notwithstanding, only the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

63

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Monies allocable to the Licensed Patent Rights shall be distributed in
accordance with subsections (i) through (iv) hereof, and all other Monies shall
be [***] by [***] and [***] shall have no rights with respect thereto.

 

7.5                               Response to Biosimilar Applicants.

 

(a)                                 Notice.  In the event that either Party
(i) receives a copy of an application submitted to the FDA under
subsection (k) of Section 351 of the PHSA (a “Biosimilar Application”) for which
a Licensed Product is a “reference product,”  whether or not such notice or copy
is provided under any Applicable Laws (including under the Biologics Price
Competition and Innovation Act of 2009 (the “BPCIA”), the United States Patient
Protection and Affordable Care Act or implementing FDA regulations and guidance)
applicable to the approval or manufacture of any biosimilar or interchangeable
biological product (a “Proposed Biosimilar Product”), or (ii) otherwise becomes
aware that such a Biosimilar Application has been filed (such as in an instance
described in Section 351(l)(9)(C) of the PHSA), then such Party shall promptly
provide the other Party with written notice.  The terms “reference product” and
“biosimilar or interchangeable biological product” shall have the meaning given
those terms in the BPCIA.

 

(b)                                 Access to Confidential Information.  Upon
written request from ImmunoGen and to the extent permitted by Applicable Laws,
Millennium shall provide ImmunoGen with confidential access to the Biosimilar
Application and such other information that describes the process used to
manufacture the Proposed Biosimilar Product, in each case, to the extent
provided to Millennium by the Third Party that submitted the Biosimilar
Application (the “Applicant”); provided, however, that prior to receiving the
Biosimilar Application and such confidential information, ImmunoGen shall
provide notice to Millennium and the Applicant confirming its agreement to be
subject to the confidentiality provisions in Section 351(l)(1)(B)(iii) of the
PHSA.

 

(c)                                  Proposed Patent List.

 

(i)                                     Preparation of Initial Patent List.  As
soon as practicable after the date of receipt by Millennium of a copy of a
Biosimilar Application and related manufacturing

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

64

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

information and ImmunoGen’s receipt of the notice contemplated by
Section 7.5(a) hereof, or within such other timeframe as the Parties may agree,
each Party shall prepare a proposed list (the “Proposed Initial Patent List”) of
those patents within the Licensed Patent Rights that such Party reasonably
believes would be infringed by the manufacture or sale of the Proposed
Biosimilar Product and shall exchange such Proposed Initial Patent List with the
other Party.  Millennium shall indicate to ImmunoGen those patents within the
Licensed Patent Rights, if any, that Millennium would be willing to sublicense
to such Applicant in accordance with the terms of this Agreement.  The Parties
shall exchange such Proposed Initial Patent List no later than [***] after the
date of receipt by Millennium of a copy of the Biosimilar Application and
related manufacturing information but in any event at least [***] prior to
sending the Initial Patent List to the Applicant.  As soon as practicable
following the date of exchange by the Parties of the Proposed Initial Patent
List, ImmunoGen and Millennium shall discuss in good faith the patents within
the Licensed Patent Rights to be included on the list to be sent to the
Applicant under Section 351(l)(3)(A) of the PHSA (the “Initial Patent List”) and
Millennium shall consider in good faith ImmunoGen’s written proposals for
changes to the Proposed Initial Patent List with respect to the patents within
the Licensed Patent Rights.  Not later than [***] days following Millennium’s
receipt of the Biosimilar Application and related manufacturing information
under Section 351(l)(2) of the PHSA, Millennium shall provide the Applicant with
a copy of the Initial Patent List. Millennium shall have the right to include
any of the patents within the Licensed Patent Rights on the Initial Patent List
to the extent that Millennium reasonably believes that a claim of patent
infringement for such patent could reasonably be asserted by either ImmunoGen or
Millennium.

 

(ii)                                  Disclosure of Applicant’s Response. 
Provided that ImmunoGen has agreed to comply with the confidentiality provisions
in Section 351(l)(1)(B)(iii) of the PHSA and to the extent permitted by
Applicable Laws, Millennium shall provide to ImmunoGen no later than [***] days
from the date of receipt thereof by Millennium, any response from the Applicant
with regard to any patent within the Licensed Patent Rights included on the
Initial Patent List, including any response required under
Section 351(l)(3)(B) of the PHSA (the “Applicant Response”).

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

65

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(iii)                               Preparation of Millennium Response. As soon
as practicable from the date of receipt by Millennium of the Applicant Response,
or within such other timeframe as the Parties may agree, Millennium, with
cooperation and assistance from ImmunoGen, shall prepare a proposed response
(the “Proposed Millennium Response”).  Millennium shall provide the Proposed
Millennium Response to ImmunoGen no later than [***] after the date of receipt
by Millennium of the Applicant Response but in any event at least [***] days
prior to sending the Millennium Response to the Applicant.  For clarity,
Millennium shall not be required to include any proposed response to the
Applicant relating to any patents other than the Licensed Patent Rights in the
Proposed Millennium Response that it provides to ImmunoGen.  Further, any
response to the Applicant under Section 351(l)(3)(C) of the PHSA or other
Applicable Laws (“Millennium Response”), and all decisions relating to
subsequent procedures under the BPCIA with regard to any patent other than those
included within the Licensed Patent Rights, shall be within the sole discretion
of Millennium.  As soon as practicable following the date of receipt by
ImmunoGen of the Proposed Millennium Response, the Parties shall discuss in good
faith the statements in the Proposed Millennium Response and Millennium shall
consider in good faith ImmunoGen’s proposals for changes to the Proposed
Millennium Response.  Not later than [***] following Millennium’s receipt of the
Applicant Response, Millennium shall provide the Applicant with a copy of the
Millennium Response.

 

(iv)                              Negotiation; ImmunoGen Rights.  After
Millennium provides the Applicant with a copy of the Millennium Response,
Millennium shall commence good faith negotiations with the Applicant for a
period of not more than [***] days (the “Negotiation Period”) in an effort to
reach agreement on the patents on the Initial Patent List or the Applicant’s
list pursuant to Section 351(l)(3)(B) of the PHSA that will be the subject of an
immediate patent infringement litigation (the “Infringed Patent List”) pursuant
to Section 351(l)(6) of the PHSA (an “Immediate Patent Infringement Action”). 
Regardless of whether Millennium and the Applicant reach agreement under
Section 351(l)(4)(A) of the PHSA on the Infringed Patent List, Millennium shall
have the final decision and right to determine under Section 351(l)(5)(B) of the
PHSA which patents of those on the Initial Patent List should be the subject of
an Immediate Patent Infringement Action.  Notwithstanding the foregoing, to

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

66

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the extent the Initial Patent List includes patents within the Licensed Patent
Rights, Millennium shall consult with ImmunoGen regarding the listing strategy
and discuss listing any patents within such Licensed Patent Rights in the list
of patents to be provided by Millennium to the Applicant pursuant to
Section 351(l)(5)(B)(i)(II) of the PHSA and to consider in good faith any
suggestions or changes ImmunoGen proposes.  Both Parties shall cooperate and
strategize for the best interests of the applicable Licensed Product.  Within
[***] days following the exchange of such lists by Millennium and the Applicant
pursuant to Section 351(l)(5)(B)(i) of the PHSA, Millennium shall, to the extent
permitted by Applicable Laws, notify ImmunoGen of any Licensed Patent Rights
included on the combined list(s) referenced in Section 351(l)(6)(A) or (B) of
the PHSA that will be the subject of an Immediate Patent Infringement Action.

 

(v)                                 Supplements to Initial Patent List. 
ImmunoGen shall inform Millennium within [***] days of receipt of an issue
notification of any U.S. patent within the Licensed Patent Rights that is issued
after Millennium has provided the Initial Patent List to the Applicant and shall
provide Millennium with a copy of the allowed claims in such U.S. patent.  As
soon as practicable following the issuance of such U.S. patent, ImmunoGen shall
provide Millennium with a copy of the issued patent and both Parties shall
discuss in good faith whether such patent would be infringed by the manufacture
or sale of the Proposed Biosimilar Product and whether such patent should be
included in the Initial Patent List.  To the extent permitted by Applicable
Laws, Millennium shall provide the Applicant with a supplement to the Initial
Patent List to include any such patent disclosed to Millennium pursuant to the
preceding sentence not later than [***] days after issuance of the patent should
Millennium decide to include such patent in the Initial Patent List.

 

(d)                                 Claims, Suits and Proceedings.

 

(i)                                     Immediate Patent Infringement Action. 
With respect to any patents within the Licensed Patent Rights or any Patent
Rights claiming Millennium ADC Platform Improvements (other than Millennium
Licensed Product-Specific ADC Platform Improvements) that are to be the subject
of an Immediate Patent Infringement Action, the Parties’ respective rights and
obligations with respect to the litigation of such patents (including rights to
initiate, step in, participate in, settle and share amounts recovered pursuant
to such

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

67

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Immediate Patent Infringement Action, and obligations to pay legal costs and
expenses with respect to such Immediate Patent Infringement Action) shall be as
set forth in Sections 7.4(b) through 7.4(i) hereof, to the extent permitted by
Applicable Laws, except that the Party having the first right to file a claim
for Infringement against the Applicant with respect to any such patent subject
to an Immediate Patent Infringement Action shall file any such claim within
[***] days after agreement is reached as to the Infringed Patent List under
Section 351(l)(4)(A) of the PHSA or after the exchange of the lists under
Section 351(l)(5)(B) of the PHSA, as applicable.  If Applicable Laws do not
permit each Party to file any such claim as contemplated by
Sections 7.4(b) through 7.4(e) hereof, then Millennium shall have the right to
file such claim and ImmunoGen shall provide such assistance and take such
actions as Millennium may reasonably request to enable Millennium to exercise
such right.

 

(ii)                                  Preliminary Injunction.  Either Party
shall, within [***] days of receiving any notice of commercial marketing
provided by the Applicant pursuant to Section 351(l)(8)(A) of the PHSA (the
“Premarket Notice”), notify the other Party.  Thereafter, the Parties’
respective rights and obligations with respect to any litigation pursuant to
Section 351(l)(8)(B) of the PHSA (including rights to initiate, step in,
participate in, settle and share amounts recovered pursuant to such action, and
obligations to pay legal costs and expenses with respect to such action) shall
be as set forth in Sections 7.4(b) through 7.4(i) hereof to the extent permitted
by Applicable Laws.

 

(iii)                               Cooperation; Standing.  If a Party with the
right to initiate legal proceedings under this Section 7.5(d) lacks standing to
do so (or lacks the right under the BPCIA to do so) and the other Party has
standing (or the sole right under the BPCIA) to initiate such legal proceedings,
such Party with standing or the right under the BPCIA to initiate legal
proceedings shall initiate such legal proceedings at the request and expense of
the other Party, and the Party initiating such legal proceedings shall provide
such assistance and take such actions as the other Party may reasonably request
to enable such other Party to exercise its rights under Section 7.5(d) hereof to
the fullest extent permitted by Applicable Laws.

 

(e)                                  Changes in Applicable Law.  The Parties
have agreed to the provisions of this Section 7.5 on the basis of the BPCIA and
other Applicable Laws in effect as of the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

68

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Effective Date.  If there are any material changes to the BPCIA or other
Applicable Laws, including judicial interpretations of such Applicable Laws,
that would affect these provisions, the Parties will discuss amendments to this
Section 7.5 in good faith.  Except as expressly provided in this Section 7.5,
nothing in this Agreement shall be construed to limit or restrict Millennium’s
ability to exercise any rights or remedies available to it under the BPCIA or
other Applicable Laws with respect to any Biosimilar Application for which a
Licensed Product is a reference product, and ImmunoGen shall provide such
assistance and take such actions as Millennium may reasonably request to enable
Millennium to exercise such rights and remedies.

 

(f)                                   In the event either Party receives notice
or otherwise learns of an application submitted in any jurisdiction outside of
the United States for biologic that relies on data concerning or the previous
approval of a Licensed Product (similar to a Biosimilar Application as that term
is defined in this Agreement), it shall promptly inform the other Party.  The
Parties’ respective rights and obligations with respect to the response to such
application (including rights to initiate, step in, participate in, settle and
share amounts recovered in connection with such response, and obligations to pay
legal costs and expenses with respect to such response) shall be as set forth in
Sections 7.4(b) through 7.4(i) hereof to the extent permitted by Applicable
Laws, provided that for these purposes such application shall be deemed to be an
Infringement.

 

7.6                               Invalidity or Unenforceability Defenses or
Actions.  In the event that the Applicant asserts, as a defense or as a
counterclaim in any infringement action under Section 7.5(d) hereof, that any of
the Licensed Patent Rights or any Patent Rights claiming Millennium ADC Platform
Improvements, Joint Product Technology or Joint ADC Platform Improvements is
invalid or unenforceable, then the Parties’ respective rights and obligations
with respect to the response to such defense or the defense against such
counterclaim, as applicable, (including rights to initiate, step in, participate
in, settle and share amounts recovered pursuant to such action, and obligations
to pay legal costs and expenses with respect to such action) shall be as set
forth in Sections 7.4(b) through 7.4(i) hereof to the extent permitted by
Applicable Laws; provided that for these purposes any such defense or
counterclaim shall be deemed to be an Infringement. In all other cases,
including any declaratory judgment action or similar action or

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

69

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

claim filed by an Applicant asserting that any of the Licensed Patent Rights or
any Patent Rights claiming Millennium ADC Platform Improvements, Joint Product
Technology or Joint ADC Platform Improvements is invalid or unenforceable (as in
a declaratory judgment action brought by the Applicant following the Premarket
Notice), then the Parties’ respective rights and obligations with respect to
such action (including rights to initiate, step in, participate in, settle and
share amounts recovered pursuant to such action, and obligations to pay legal
costs and expenses with respect to such action) shall be as set forth in
Sections 7.4(b) through 7.4(i) hereof to the extent permitted by Applicable
Laws; provided that for these purposes any such case shall be deemed to be an
Infringement.

 

7.7                               Defense of Claims.  If any action, suit or
proceeding is brought or threatened against either Party or an Affiliate or
Sublicensee alleging infringement of the Technology or Patent Rights of a Third
Party by reason of use by Millennium or an Affiliate or Sublicensee of the
Licensed Intellectual Property in the Development, manufacture, use or
Commercialization of any Licensed Product, the Party first receiving notice of
such actual or threatened action, suit or proceeding shall notify the other
Party promptly, and the Parties shall as soon as practicable thereafter confer
in good faith regarding the best response.

 

7.8                               Trademarks.  All Licensed Products shall be
sold under one or more trademarks and trade names selected and owned by
Millennium or its Affiliates or Sublicensees in the Territory (the “Product
Trademarks”).  As between the Parties, Millennium shall control the preparation,
prosecution and maintenance of applications related to all such trademarks and
trade names in the Territory, at its sole cost and expense and at its sole
discretion.  ImmunoGen shall notify Millennium promptly upon learning of any
actual, alleged or threatened infringement of a trademark or trade name
applicable to a Licensed Product in the Territory, or of any unfair trade
practices, trade dress imitation, passing off of counterfeit goods, or like
offenses in the Territory.  As between the Parties, all of the costs, expenses
and legal fees in bringing, maintaining and prosecuting any action to maintain,
protect or defend any trademark owned by Millennium or its Sublicensee
hereunder, and any damages or other recovery, shall be Millennium’s sole
responsibility, and taken in its sole discretion.  ImmunoGen shall not, and
shall not permit its Affiliates to, (a) use in their respective businesses, any
trademark that is confusingly similar to,

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

70

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

misleading or deceptive with respect to or that dilutes any (or any part) of any
Product Trademark and (b) do any act that endangers, destroys, or similarly
affects, in any material respect, the value of the goodwill pertaining to any
Product Trademark.  ImmunoGen shall not, and shall not permit its Affiliates to,
attack, dispute or contest the validity of or ownership of any Product Trademark
anywhere in the Territory or any registrations issued or issuing with respect
thereto.

 

8.                                      TERM AND TERMINATION

 

8.1                               Term.  The term of this Agreement shall
commence on the Effective Date and shall expire on a Licensed
Product-by-Licensed Product and a country-by-country basis upon the expiration
of the Royalty Term applicable to a Licensed Product in each such country,
subject to earlier termination in accordance with Section 8.2 hereof (the
“Term”).  Provided this Agreement has not been terminated prior thereto by
ImmunoGen under Section 8.2(b) or 8.2(c) hereof or by Millennium under
Section 8.2(a) or 8.2(c) hereof, following the expiration of the Royalty Term
applicable to a Licensed Product in a country in accordance with Section 5.4
hereof, Millennium and its Affiliates shall have a fully paid-up, irrevocable,
freely transferable and sublicensable license under the relevant unpatented (or
no longer patented) Licensed Technology, to Develop, make, have made, use, sell,
offer for sale, import and otherwise Commercialize such Licensed Product in such
country.

 

8.2                               Termination.  Subject to the other terms of
this Agreement:

 

(a)                                 Voluntary Termination by Millennium. 
Millennium shall have the right to terminate this Agreement at any time for any
reason or no reason upon not less than [***] days’ prior written notice to
ImmunoGen.

 

(b)                                  Termination for Breach.  Either Party may
terminate this Agreement, effective upon written notice to the other Party, upon
any material breach by the other Party of any material obligation or condition
of this Agreement (a “Material Breach”) that remains uncured [***] days ([***]
days if the breach is a failure by Millennium to make any payment required
hereunder) after the non-breaching Party first gives written notice of such
breach to the other Party describing such Material Breach in reasonable detail;
provided, however, that if the

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

71

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

nature of the asserted breach (other than a breach for non-payment) is such that
more than [***] days are reasonably required to cure, then the cure period shall
be extended [***].  Anything contained in this Agreement to the contrary
notwithstanding and subject to the proviso of this sentence, if the allegedly
breaching Party (i) disputes either (A) whether a Material Breach has occurred
or (B) whether the Material Beach has been timely cured, and (ii) provides
written notice of that Dispute to the other Party within the above time periods,
then the matter will be addressed under the dispute resolution provisions of
Section 11.12 hereof, and the Party asserting the breach may not terminate this
Agreement until it has been determined under Section 11.12 hereof that the
allegedly breaching Party is in Material Breach of this Agreement, and such
breaching Party further fails to cure such breach within [***] days (or such
longer or shorter period as determined by the arbiter, if any, of such dispute
resolution) after the conclusion of the dispute resolution procedure; provided,
however, that if the nature of the asserted breach is susceptible to cure and
more than [***] days are reasonably required to cure, then the cure period shall
be extended [***].  Anything contained in this Agreement to the contrary
notwithstanding, if the asserted Material Breach is cured or shown to be
non-existent within the applicable cure period, the first notice of breach
hereunder shall be deemed automatically withdrawn and of no effect.

 

(c)                                  Termination for Insolvency.  To the extent
not prohibited by Applicable Laws, if either Party files for protection under
bankruptcy laws, makes an assignment for the benefit of creditors, appoints or
suffers the appointment of a receiver or trustee over its property, files a
petition under any bankruptcy or insolvency act or has any such petition filed
against it which is not discharged within [***] days of the filing thereof, then
the other Party may terminate this Agreement effective immediately upon written
notice to such Party.  In connection therewith, all rights and licenses granted
under this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(56) of the United States
Bankruptcy Code.  If either Party undergoes a voluntary dissolution or
winding-up of its affairs, then the other Party may terminate this Agreement
effective immediately upon written notice to such Party.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

72

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

8.3                               Consequences of Termination.  Upon termination
of this Agreement by either Party under Section 8.2 hereof, the following
provisions shall apply:

 

(a)                                 Termination by ImmunoGen under
Section 8.2(b), or 8.2(c) or by Millennium under Section 8.2(a).  If this
Agreement is terminated by ImmunoGen under Section 8.2(b) or 8.2(c) hereof or by
Millennium under Section 8.2(a) hereof, then without limiting any other rights
of the Parties:

 

(i)                                     the license granted by ImmunoGen to
Millennium and its Affiliates pursuant to Section 2.1(a) hereof shall
immediately terminate; and

 

(ii)                                  each Party shall promptly return or
destroy all Confidential Information and Proprietary Materials of the other
Party, provided that each Party may retain, subject to Section 6 hereof,
(A) one (1) copy of the Confidential Information of the other Party in its
archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder, (B) any Confidential
Information of the other Party contained in laboratory notebooks or databases,
(C) any computer records or files containing such Confidential Information that
have been created solely by its automatic archiving and back-up procedures, to
the extent created and retained in a manner consistent with its standard
archiving and back-up procedures, but not for any other uses or purposes and
(D) any Confidential Information of the other Party to the extent reasonably
required to exercise its rights and perform its obligations under any other
outstanding Exclusive Licenses.

 

Notwithstanding the foregoing, (1) unless ImmunoGen specifies in writing to the
contrary, no such termination of this Agreement shall be construed as a
termination of any valid sublicense to any Sublicensee hereunder, and thereafter
each such Sublicensee shall be considered a direct licensee of ImmunoGen,
provided that (x) such Sublicensee is then in full compliance with all terms and
conditions of its sublicense, (y) all accrued payment obligations to ImmunoGen
hereunder have been paid, and (z) such Sublicensee agrees no later than [***]
Business Days after the effective date of such termination to assume all
obligations of

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

73

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Millennium under this Agreement, and (2) Millennium and its Affiliates and
Sublicensees shall have the right, for [***] consecutive months following the
effective date of such termination, or such longer period (if any) to which the
Parties mutually agree in writing (the “Wind-Down Period”), to sell or otherwise
dispose of all Licensed Products then on hand, subject to the payment of
royalties and the other terms of this Agreement.  After the Wind-Down Period,
Millennium shall immediately cease, and shall cause its Affiliates and
Sublicensees (subject to the preceding sentence) to cease, any and all
Development, manufacture, use and Commercialization of Licensed Products in the
Territory.

 

(b)                                 Termination by Millennium under
Section 8.2(b) or 8.2(c).  If this Agreement is terminated by Millennium under
Section 8.2(b) or 8.2(c) hereof, then without limiting any other rights of
Millennium hereunder: (i) the license granted by ImmunoGen to Millennium
pursuant to Section 2.1(a) hereof shall survive, subject to Millennium’s
continued payment of all milestone, royalty and other payments under and in
accordance with this Agreement with respect to each Licensed Product, provided,
however, that, in the event that this Agreement is terminated by Millennium
under Section 8.2(b) hereof, Millennium shall [***] be obligated to pay to
ImmunoGen [***] of each milestone and royalty payment otherwise due from and
after the date of termination; and (ii) [***] shall promptly return or destroy
all Confidential Information and Proprietary Materials of [***], provided that
[***] may retain, subject to Section 6 hereof, (A) one (1) copy of the
Confidential Information of [***] in its archives for the purpose of
establishing the contents thereof and ensuring compliance with its obligations
hereunder, (B) any Confidential Information of [***] contained in its laboratory
notebooks or databases, (C) any computer records or files containing such
Confidential Information that have been created solely by its automatic
archiving and back-up procedures, to the extent created and maintained in a
manner consistent with its standard archiving and back-up procedures, but not
for any other uses or purposes and (D) any Confidential Information of [***] to
the extent reasonably required to exercise its rights and perform its
obligations hereunder or under any

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

74

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

other Exclusive License.  Notwithstanding the foregoing and subject to Section 6
hereof, Millennium may retain and use ImmunoGen’s Confidential Information and
Proprietary Materials for use in connection with the Development, manufacturing,
use and Commercialization of Licensed Products and otherwise in connection with
the exercise of its rights set forth in clause (i) of the preceding sentence and
Section 6.1.  Moreover, upon Millennium’s written request following the
effective date of such termination as described under this
Section 8.3(b), ImmunoGen, to the extent that it has not already done so, will
provide Millennium with the Technical Transfer Materials promptly following
ImmunoGen’s receipt of such written request for the purpose of assisting
Millennium to exercise its rights set forth in clause (i) of the second
preceding sentence.  [***]

 

8.4                               Remedies.  The termination provisions of this
Section 8 are in addition to any other relief and remedies available to either
Party at law or equity.

 

8.5                               Surviving Provisions.  Notwithstanding any
provision herein to the contrary, the rights and obligations of the Parties set
forth in Sections 1 (to the extent necessary to give effect to the other
Sections listed in this Section 8.5), 2.3, 2.4, 3.4, 3.5(d)-(f), 3.5(g), 3.6,
4.1 (the second sentence only), 5.6, 5.7, 5.8, 6, 7 (to the extent applicable to
Joint Technology or Joint ADC Platform Improvements), 7.1(a)-(c)(ii), 7.1(e),
7.2(f), 7.3, 7.5(d)(iii), 7.8 (the last two sentences only), 8.3, 8.4, 8.5, 9.1,
9.2, 9.3, 10 and 11 hereof, as well as any rights or obligations otherwise
accrued hereunder (including any accrued undisputed payment obligations) shall
survive the expiration or termination of the Term of this Agreement, as well as
any other provisions that, by their intent or meaning under the circumstances,
are intended to survive.  Without limiting the generality of the foregoing,
Millennium shall remain liable for all undisputed payment obligations accruing
hereunder prior to the effective date of termination.

 

9.                                      REPRESENTATIONS AND WARRANTIES

 

9.1                               ImmunoGen Representations.  ImmunoGen
represents and warrants to Millennium that, as of the Effective Date:

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

75

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(a)                                 it is duly organized, validly existing and
in good standing under the Applicable Laws of the jurisdiction of its
incorporation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

(b)                                 the execution and delivery of this Agreement
and the performance of the transactions contemplated hereby have been duly
authorized by all appropriate ImmunoGen corporate action;

 

(c)                                  this Agreement is a legal and valid
obligation binding upon ImmunoGen and enforceable in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Parties
does not conflict with or result in any default under any agreement, instrument
or understanding to which ImmunoGen is a party or by which it is bound.

 

Except as set forth in a written disclosure letter (the “Disclosure Letter”)
delivered by ImmunoGen to Millennium prior to the Effective Date or, solely to
the extent there are changes in any facts or circumstances or, where
applicable, ImmunoGen’s Knowledge thereof, since the [***] Disclosure Letter
delivered pursuant to the Multi-Target Agreement, within [***] Business Days
after the Effective Date (which Disclosure Letter[***] shall be deemed to be
Confidential Information of ImmunoGen), ImmunoGen represents and warrants to
Millennium that, as of the Effective Date:

 

(d)                                 (i) ImmunoGen has received no notice in
writing from a Third Party claiming that the use, [***] of the [***] Licensed
Patent Rights or the Licensed Technology, [***] under Section 2.1 hereof,
infringes [***] the issued Patent Rights [***] of any Third Party [***];

 

(e)                                  (i) there is no pending or, to ImmunoGen’s
Knowledge, threatened, [***] litigation that alleges that the use [***] of the
[***] Licensed Patent Rights or the Licensed Technology, [***] under
Section 2.1(a) hereof, infringes or misappropriates any intellectual property
rights of any Third Party [***];

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

76

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)                                   to ImmunoGen’s Knowledge, the [***] by
Millennium pursuant to the license granted to Millennium under
Section 2.1(a) hereof does not [***];

 

(g)                                  [Intentionally omitted]

 

(h)                                 to ImmunoGen’s Knowledge, none of the issued
patents within the Licensed Patent Rights is invalid or unenforceable;

 

(i)                                     no dispute regarding [***] within the
Licensed Patent Rights has been alleged or threatened [***];

 

(j)                                    except with respect to Patent Rights and
Technology of Third Parties to which ImmunoGen has obtained rights pursuant to
[***] licenses from such Third Parties [***], all Licensed Intellectual Property
is [***];

 

(k)                                 there are no pending or, to ImmunoGen’s
Knowledge, threatened, (i) [***] involving the Licensed Patent Rights or
(ii) any [***] involving the Licensed Patent Rights that are in or before any
[***];

 

(l)                                     the Disclosure Letter includes a
complete and correct list of all Licensed Patent Rights that are owned or
Controlled by ImmunoGen as of the Effective Date;

 

(m)                             since [***], neither ImmunoGen nor any of its
Affiliates has [***] with respect to, or [***] any [***] or [***] that would be
[***] as of the Effective Date [***];

 

(n)                                 neither ImmunoGen nor any of its Affiliates
has [***] any Licensed Intellectual Property that is [***];

 

(o)                                 (i) the Disclosure Letter sets forth a true
and complete list of all ImmunoGen In-Licenses [***]; (ii) subject to any
confidentiality and non-disclosure obligations of ImmunoGen to any Third Party
preventing disclosure of such ImmunoGen In-Licenses, [***] ImmunoGen has, prior
to the Effective Date or within [***] Business Days thereafter, provided
Millennium with access to true and complete copies of each ImmunoGen In-License
in effect as of the Effective Date; (iii) as of the Effective Date, (A) the
licenses to ImmunoGen in the ImmunoGen In-Licenses [***], (B) to ImmunoGen’s
Knowledge, there are [***], (C) ImmunoGen is [***]; (D) ImmunoGen has [***]; and
(E) to ImmunoGen’s Knowledge, [***];

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

77

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(p)                                 the rights granted to Millennium pursuant to
Section 2.1 hereof to the Licensed Intellectual Property controlled by ImmunoGen
and its Affiliates and the subject of any ImmunoGen In-License are [***] with
respect to the Licensed Intellectual Property [***] ImmunoGen or its Affiliates;

 

(q)                                 there are no [***] or [***] in any [***]
that would limit [***]; provided that except as set forth above, ImmunoGen makes
no representation or warranty as to [***]; and

 

(r)                                    neither ImmunoGen nor any of its
Affiliates [***].

 

For purposes of this Section 9.1, “Knowledge” means the actual knowledge
(without having conducted, or having any duty to conduct, any specific inquiry)
of the following ImmunoGen employees: (i) any “executive officer” (as defined in
Rule 3b-7 promulgated under the Securities Exchange Act of 1934, as amended);
[***].

 

9.2                               Millennium Representations.  Millennium
represents and warrants to ImmunoGen that, as of the Effective Date:

 

(a)                                 it is duly organized, validly existing and
in good standing under the Applicable Laws of the jurisdiction of its
incorporation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;

 

(b)                                 the execution and delivery of this Agreement
and the performance of the transactions contemplated hereby have been duly
authorized by all appropriate Millennium corporate action; and

 

(c)                                  this Agreement is a legal and valid
obligation binding upon Millennium and enforceable in accordance with its terms,
and the execution, delivery and performance of this Agreement by the Parties
does not conflict with or result in a default under any agreement, instrument or
understanding to which Millennium is a party or by which it is bound.

 

9.3                               Warranty Disclaimers.

 

(a)                                 Except as expressly set forth in Section 9.1
hereof, nothing in this Agreement is or shall be construed as a warranty or
representation by ImmunoGen (i) as to the validity or scope of any of the
Licensed Patent Rights or (ii) that anything made, used, sold or

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

78

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and other rights of Third
Parties.

 

(b)                                 Nothing in this Agreement is or shall be
construed as a warranty or representation by Millennium (i) as to the validity
or scope of any Patent Rights claiming Joint ADC Platform Improvements or the
Millennium ADC Platform Improvements or (ii) that anything made, used, sold or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents, copyrights, and other rights of Third
Parties.

 

(c)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY
OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO ANY TECHNOLOGY, GOODS,
SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NON-INFRINGEMENT.

 

9.4                               Additional Covenants of ImmunoGen.  Neither
ImmunoGen nor any of its Affiliates will (a) [***] in connection with its
development of the Licensed Intellectual Property, (b) [***].  ImmunoGen agrees
to inform Millennium in writing promptly if [***].

 

10.                               INDEMNIFICATION; LIABILITY

 

10.1                        Indemnification.

 

(a)                                 Millennium Indemnity.  Millennium shall
indemnify, defend and hold harmless ImmunoGen, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “ImmunoGen Indemnitees”), from and against
all liabilities, damages, losses and expenses (including, without limitation,
reasonable attorneys’ fees and expenses of litigation) (collectively, “Losses”)
incurred by or imposed upon the ImmunoGen Indemnitees, or any of them, as a
direct result of any Third Party claims, suits, actions, demands or judgments,
including, without limitation, personal injury and product liability matters
(collectively, “Third Party Claims”), arising out of (i) any breach of

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

79

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

this Agreement by Millennium; (ii) the Development or Commercialization
(including, without limitation, the production, manufacture, promotion, import,
sale or use [***] of any Licensed Product by Millennium or any of its
Affiliates, Sublicensees, distributors or subcontractors [***]; or (iii) the
negligence, recklessness or willful misconduct of Millennium or any of its
Affiliates, Sublicensees, subcontractors or distributors; except in each case to
the extent any such Third Party Claim or Losses result from or arise out of a
breach of this Agreement by ImmunoGen, or the negligence, recklessness or
willful misconduct of ImmunoGen or any of its Affiliates, (sub)licensees,
distributors or subcontractors; provided that with respect to any such Third
Party Claim for which ImmunoGen also has an obligation to any Millennium
Indemnitee pursuant to Section 10.1(b) hereof, Millennium shall indemnify each
ImmunoGen Indemnitee for its Losses to the extent of Millennium’s
responsibility, relative to ImmunoGen (or to Persons for whom ImmunoGen is
legally responsible), for the facts underlying the Third Party Claim.

 

(b)                                  ImmunoGen Indemnity.  ImmunoGen shall
indemnify, defend and hold harmless Millennium, its Affiliates, their respective
directors, officers, employees, consultants and agents, and their respective
successors, heirs and assigns (the “Millennium Indemnitees”), from and against
all Losses incurred by or imposed upon the Millennium Indemnitees, or any of
them, as a direct result of any Third Party Claims arising out of (i) any breach
of this Agreement by ImmunoGen; or (ii) the negligence, recklessness or willful
misconduct of ImmunoGen or any of its Affiliates, (sub)licensees or
subcontractors; except in each case to the extent any such Third Party Claim or
Losses result from or arise out of a breach of this Agreement by Millennium, or
the negligence, recklessness or willful misconduct of Millennium or any of its
Affiliates, Sublicensees, distributors or subcontractors; provided that with
respect to any such Third Party Claim for which Millennium also has an
obligation to any ImmunoGen Indemnitee pursuant to
Section 10.1(a) hereof, ImmunoGen shall indemnify each Millennium Indemnitee for
its Losses to the extent of ImmunoGen’s responsibility, relative to Millennium
(or to Persons for whom Millennium is legally responsible), for the facts
underlying the Third Party Claim.  ImmunoGen shall indemnify, defend and hold
harmless the Millennium Indemnitees from and against all Losses incurred or
imposed upon the Millennium Indemnitees, or any of them, as a result of any
Third Party Claims arising out of the [***].

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

80

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

10.2                        Procedure.  A Person seeking indemnification under
Section 10.1 hereof (the “Indemnified Party”) in respect of a Third Party Claim
shall give prompt notice of such Third Party Claim to the Party from which
recovery is sought (the “Indemnifying Party”) and shall permit the Indemnifying
Party to assume direction and control of the defense of the Third Party Claim,
provided that the Indemnifying Party shall act reasonably and in good faith with
respect to all matters relating to the defense or settlement of such Third Party
Claim as the defense or settlement relates to the Indemnified Party.
Notwithstanding the foregoing, the Indemnified Party shall have the right to
participate in, but not control, the defense of any Claim, and request separate
counsel, with the fees and expenses to be paid by the Indemnified Party, unless
(a) representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential conflicting
interests between such Indemnified Party and any other Party represented by such
counsel in such proceedings, or (b) the Indemnifying Party has failed to assume
the defense of the applicable Claim, in which case ((a) or (b)), such reasonable
fees and expenses shall be paid by the Indemnifying Party.  The Indemnified
Party, its employees and agents, shall reasonably cooperate with the
Indemnifying Party and its legal representatives in the investigation and
defense of such Third Party Claim.  Neither the Indemnifying Party nor the
Indemnified Party shall settle or otherwise resolve such Third Party Claim
without the other’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed); provided that the Indemnifying
Party may, without the Indemnified Party’s prior written consent, agree or
consent to any settlement or other resolution of such Third Party Claim which
requires solely money damages paid by the Indemnifying Party, and which includes
as an unconditional term thereof the giving by such claimant or plaintiff to the
Indemnified Party of a release from all liability in respect of such Third Party
Claim.

 

10.3                        Insurance.

 

(a)                                 Any indemnification payment hereunder shall
be made net of any insurance proceeds which the Indemnified Party is entitled to
recover from its own insurer; provided, however, that if, following the payment
to the Indemnified Party of any amount under this Section 10, such Indemnified
Party becomes entitled to recover any insurance proceeds in

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

81

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

respect of the claim for which such indemnification payment was made, the
Indemnified Party shall promptly pay an amount equal to the amount of such
proceeds (but not exceeding the amount of such indemnification payment) to the
Indemnifying Party.

 

(b)                                  During the Term and thereafter for the
period of time required below, each Party shall maintain on an ongoing basis
comprehensive general liability insurance in the minimum amount of [***] per
occurrence and [***] annual aggregate combined single limit for [***][***]
liability and any other insurance required by Applicable Law.  All of such
insurance coverage may be maintained through a self-insurance plan that
substantially complies with the foregoing limits and requirements. Thereafter,
each Party shall maintain such insurance coverage without interruption during
the Term and for a period of at least [***] years thereafter. Each Party shall
use commercially reasonable efforts provide the other Party at least [***] days’
prior written notice of any cancellation to or material change in its insurance
coverage below the amounts and types described above.  Each such insurance
policy shall contain a waiver of subrogation by the insurer, or self-insurer as
applicable, against Millennium or ImmunoGen, as the case may be.

 

10.4                        Limited Liability.  [***] NEITHER PARTY WILL BE
LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR (i) ANY
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
(INCLUDING, WITHOUT LIMITATION, ANY DAMAGES RESULTING FROM LOSS OF PROFITS OR
LOSS OF BUSINESS) OR (ii) COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR
SERVICES, EVEN IF EITHER PARTY IS INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH
DAMAGES AND EVEN IF THE REMEDIES PROVIDED FOR IN THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.  For purposes of clarity, a Party’s monetary liability under
a Third Party claim for such Third Party’s special, incidental, indirect or
consequential damages, or for any exemplary or punitive damages payable to such
Third Party in connection with such Third Party claim, shall be deemed to be the
direct damages of such Party for purposes of this Section 10.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

82

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

11.                               MISCELLANEOUS

 

11.1                        Notices.  All notices and communications shall be in
writing and delivered personally or by courier or mailed via certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to ImmunoGen:

 

ImmunoGen, Inc.

 

 

830 Winter Street

 

 

Waltham, MA 02451

 

 

Attn: Vice President, Business Development

 

 

Email: [***]

 

 

 

with a copy to:

 

ImmunoGen, Inc.

 

 

830 Winter Street

 

 

Waltham, MA 02451

 

 

Attn: Alliance Management

 

 

Email: [***]

 

 

 

If to Millennium:

 

Millennium Pharmaceuticals, Inc.

 

 

40 Landsdowne Street

 

 

Cambridge, MA 02139

 

 

Attn: Vice President, Business Development

 

 

Email: [***]

 

 

 

with a copy to:

 

Millennium Pharmaceuticals, Inc.

 

 

40 Landsdowne Street

 

 

Cambridge, MA 02139

 

 

Attn: Chief Counsel

 

 

Email: [***]

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) one (1) Business Day after deposit with a nationally
recognized overnight express courier with charges prepaid, or
(b) five (5) Business Days after mailed by certified mail, return receipt
requested, postage prepaid, in each case addressed to the receiving Party at its
address stated above or to such other

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

83

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

address as such Party may designate by written notice given in accordance with
this Section 11.1.

 

11.2                        Governing Law.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to any choice of law principle that would dictate the application of the
substantive law of another jurisdiction.

 

11.3                        Entire Agreement.  This Agreement and each Ancillary
Agreement, if any, constitute the entire agreement between the Parties with
respect to the subject matter hereof and supersede any prior or contemporaneous
agreements, understandings, negotiations or correspondence between the Parties,
written or oral (including, without limitation, the Confidentiality Agreement),
concerning the subject matter hereof.  For purposes of clarity, this Agreement
and each Ancillary Agreement are separate agreements between the parties
thereto, creating obligations thereunder that are independent of the obligations
under any other agreement, and any violation or breach of any of such agreements
shall not, in and of itself, be deemed to be a violation or breach of any other
such agreement.

 

11.4                        Amendment and Waiver.  This Agreement may be
amended, modified or changed only by a written instrument executed by the Party
to be bound.  No term of this Agreement will be deemed to have been waived and
no breach excused, unless such waiver or consent shall be in writing and signed
by the Party claiming to have waived or consented.  Any consent by any Party to,
or waiver of, a breach by the other, whether express or implied, shall not
constitute consent to, or waiver of, or excuse for, any other different or
subsequent breach.

 

11.5                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Except as set forth in Section 10 hereof, no Third Party
(including, without limitation, employees of either Party) shall have or acquire
any rights by reason of this Agreement.

 

11.6                        Purpose and Scope.  The Parties hereto understand
and agree that this Agreement is limited to the activities, rights and
obligations as expressly set forth herein.  Nothing in this Agreement shall be
construed to establish any agency, employment, partnership, joint venture,
franchise or similar or special relationship between the Parties.  Neither Party
shall

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

84

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

have the right or authority to assume or create any obligations or to make any
representations, warranties or commitments on behalf of the other Party, whether
express or implied, or to bind the other Party in any respect whatsoever. 
Except as expressly set forth elsewhere in this Agreement, neither Party grants
to the other Party any right or license to any of its intellectual property.

 

11.7                        Headings.  Section and subsection headings are
inserted for convenience of reference only and do not form part of this
Agreement.

 

11.8                        Assignment.  Neither Party may assign this Agreement
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, except that such consent shall
not be required in connection with any assignment to an Affiliate of the
assigning Party, or to a Third Party in connection with a sale or transfer of
the business to which this Agreement relates, or to any successor Person
resulting from any merger or consolidation of such Party with or into such
Person, provided that the assignee shall have agreed in writing to assume all of
the assignor’s obligations hereunder, and provided, further, that the other
Party shall be notified promptly after such assignment has been effected.  Any
such assignment shall not relieve the assigning Party of any liabilities or
obligations owed to the other Party hereunder, including, without limitation, in
the case of Millennium, the payment of any amounts described in Section 5
hereof.  Any purported assignment of this Agreement in violation of this
Section 11.8 shall be null and void.  Notwithstanding anything in this Agreement
to the contrary, Millennium shall have the right to delegate any of its rights
or obligations under this Agreement to any of its Affiliates.

 

11.9                        Force Majeure.  Neither Party shall be liable for
failure of or delay in performing obligations set forth in this Agreement, and
neither shall be deemed in breach of its obligations, if such failure or delay
is due to natural disasters or any causes beyond the reasonable control of such
Party, provided that financial inability in and of itself shall not be
considered to be a force majeure event.  In event of such force majeure, the
Party affected thereby shall use commercially reasonable efforts to cure or
overcome the same and resume performance of its obligations hereunder.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

85

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

11.10                 Interpretation.  The Parties hereto acknowledge and agree
that: (a) each Party and its counsel reviewed and negotiated the terms and
provisions of this Agreement and have contributed to its revision; (b) the
rule of construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement;
and (c) the terms and provisions of this Agreement shall be construed fairly as
to each Party hereto and not in a favor of or against any Party, regardless of
which Party was generally responsible for the preparation of this Agreement.  In
addition, unless the context otherwise requires, wherever used in this
Agreement: (i) the singular shall include the plural, the plural the singular;
(ii) the use of any gender shall be applicable to all genders; (iii) the word
“or” is used in the inclusive sense (and/or); (iv) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation” (irrespective of whether such words are used in the
applicable instance); (v) the words “hereof,” “herein,” “hereby” and derivative
or similar words refer to this Agreement as a whole and not to any particular
provision of this Agreement; and (vi) all references to “will” are
interchangeable with the word “shall” and shall be understood to be imperative
or mandatory in nature.

 

11.11                 Severability.  If any provision of this Agreement shall be
held by a court of competent jurisdiction, or declared under any law, rule or
regulation of any government having jurisdiction over the Parties hereto, to be
illegal, invalid or unenforceable, then such provision will, to the extent
permitted by the court or government, not be voided, but will instead be
construed to give effect to the intentions of the Parties to the maximum extent
permissible under Applicable Laws, and the remainder of this Agreement will
remain in full force and effect in accordance with its terms.

 

11.12                 Dispute Resolution.

 

(a)                                 The Parties recognize that a bona fide
dispute as to certain matters may from time to time arise during the Term
relating to the Development, manufacture, use or Commercialization of Licensed
Products, either Party’s rights or obligations hereunder or otherwise relating
to the validity, enforceability or performance of this Agreement, including
disputes relating to alleged breach or termination of this Agreement but
excluding any determination of the validity, scope, infringement,
enforceability, inventorship or ownership of

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

86

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

the Parties’ respective Patent Rights (hereinafter, a “Dispute”).  In the event
of the occurrence of any such Dispute, the Parties shall, by written notice to
the other Party, have such Dispute referred to their respective senior officers
designated below, for attempted resolution by good faith negotiations commencing
promptly after such notice is received.  Said designated senior officials of the
Parties are as follows:

 

For Millennium:

Head of Oncology, Drug Discovery Unit; and

 

 

For ImmunoGen:

Chief Executive Officer.

 

 

(b)                                 If the designated senior officials are not
able to resolve such Dispute within [***] days following delivery of the notice
referring the Dispute to the Parties’ respective senior officers designated
above, then such Dispute shall be finally resolved by arbitration in accordance
with the International Institute for Conflict Prevention and Resolution (CPR)
Rules for Administered Arbitration in accordance with the process set in
Sections 11.12(b)(i)-(x).  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1 et seq., and judgment upon the award rendered by
the arbitrators may be entered by any court having competent jurisdiction
thereof.  The Parties shall have the right to be represented by counsel in such
a proceeding.

 

(i)                                     To begin an ADR proceeding, a Party
shall provide written notice to the other Party of the issues to be resolved by
ADR.  Within [***] days after its receipt of such notice, the other Party may,
by written notice to the Party initiating the ADR, add additional issues to be
resolved within the same ADR.

 

(ii)                                  Within [***] days following receipt of the
original ADR notice, each Party shall designate one arbitrator, with a third
arbitrator to be designated by the two (2) Party-designated arbitrators (such
three arbitrators, collectively, the “Panel”), to preside in the resolution of
any disputes in this ADR proceeding.  If the two (2) Party-appointed arbitrators
are unable to agree on a third arbitrator within [***] days of their
designation, either Party may request the President of the International
Institute for Conflict Prevention and Resolution, 575 Lexington Avenue,
21st floor New York, New York 10022, to select a third arbitrator pursuant to
the following procedures:

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

87

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(A)                               The CPR shall submit to the Parties a list of
not less than [***] candidates within [***] days after receipt of the request,
along with a Curriculum Vitae for each candidate.  No candidate shall be an
employee, director, or shareholder of either Party or any of their subsidiaries
or affiliates.

 

(B)                               Such list shall include a statement of
disclosure by each candidate of any circumstances likely to affect his or her
impartiality.

 

(C)                               Each Party shall number the candidates in
order of preference (with the number one (1) signifying the greatest preference)
and shall deliver the list to the CPR within [***] days following receipt of the
list of candidates.  If a Party believes a conflict of interest exists regarding
any of the candidates, that Party shall provide a written explanation of the
conflict to the CPR along with its list showing its order of preference for the
candidates.  Any Party failing to return a list of preferences on time shall be
deemed to have no order of preference.

 

(D)                               If the Parties collectively have identified
fewer than three (3) candidates deemed to have conflicts, the CPR immediately
shall designate as the third arbitrator the candidate for whom the Parties
collectively have indicated the greatest preference.  If a tie should result
between two (2) candidates, the CPR may designate either candidate.  If the
Parties collectively have identified three (3) or more candidates deemed to have
conflicts, the CPR shall review the explanations regarding conflicts and, in its
sole discretion, may either (1) immediately designate as the third arbitrator
the candidate for whom the Parties collectively have indicated the greatest
preference, or

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

88

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(2) issue a new list of not less than five (5) candidates, in which case the
procedures set forth in subparagraphs (ii)(A) — (D) shall be repeated.

 

(iii)                               No earlier than [***] days or later than
[***] days after selection, the Panel shall hold a hearing to resolve each of
the issues identified by the Parties.  The ADR proceeding shall take place at a
location agreed upon by the Parties.  If the Parties cannot agree, the Panel
shall designate a location other than the principal place of business of either
Party or any of their subsidiaries or Affiliates.

 

(iv)                              At least [***] days prior to the hearing, each
Party shall submit the following to the other Party and the Panel:

 

(A)                               a copy of all exhibits on which such Party
intends to rely in any oral or written presentation to the Panel;

 

(B)                               a list of any witnesses such party intends to
call at the hearing, and a short summary of the anticipated testimony of each
witness;

 

(C)                               a proposed ruling on each issue to be
resolved, together with a request for a specific damage award or other remedy
for each issue.  The proposed rulings and remedies shall not contain any
recitation of the facts or any legal arguments and shall not exceed one
(1) page per issue.

 

(D)                               a brief in support of such Party’s proposed
rulings and remedies, provided that the brief shall not exceed [***] pages. 
This page limitation shall apply regardless of the number of issues raised in
the ADR proceeding. Except as expressly set forth in subparagraphs (iv)(A)-(D),
no discovery shall be required or permitted by any means, including depositions,
interrogatories, requests for admissions, or production of documents.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

89

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(v)                                 The hearing shall be conducted on [***]
consecutive days and shall be governed by the following rules:

 

(A)                               Each Party shall be entitled to [***] hours of
hearing time to present its case.  The Panel shall determine whether each Party
has had the [***] hours to which it is entitled.

 

(B)                               Each Party shall be entitled, but not
required, to make an opening statement, to present regular and rebuttal
testimony, documents or other evidence, to cross-examine witnesses, and to make
a closing argument.  Cross-examination of witnesses shall occur immediately
after their direct testimony, and cross-examination time shall be charged
against the party conducting the cross-examination.

 

(C)                               The Party initiating the ADR shall begin the
hearing and, if it chooses to make an opening statement, shall address not only
issues it raised but also any issues raised by the responding Party.  The
responding Party, if it chooses to make an opening statement, also shall address
all issues raised in the ADR.  Thereafter, the presentation of regular and
rebuttal testimony and documents, other evidence, and closing arguments shall
proceed in the same sequence.

 

(D)                               Except when testifying, witnesses shall be
excluded from the hearing until closing arguments

 

(E)                                Settlement negotiations, including any
statements made therein, shall not be admissible under any circumstances. 
Affidavits prepared for purposes of the ADR hearing also shall not be
admissible.  As to all other matters, the Panel shall have sole discretion
regarding the admissibility of any evidence.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

90

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(vi)                              Within [***] days following completion of the
hearing, each Party may submit to the other Party and the Panel a post-hearing
brief in support of its proposed rulings and remedies, provided that such brief
shall not contain or discuss any new evidence and shall not exceed [***] pages. 
This page limitation shall apply regardless of the number of issues raised in
the ADR proceeding.

 

(vii)                           The Panel shall rule on each disputed issue in
writing within [***] days following completion of the hearing.  Such ruling
shall adopt in its entirety the proposed ruling and remedy of one of the Parties
on each disputed issue but may adopt one Party’s proposed rulings and remedies
on some issues and the other Party’s proposed rulings and remedies on other
issues.  The Panel shall not issue any written opinion or otherwise explain the
basis of the ruling.

 

(viii)                        The Panel shall be paid a reasonable fee plus
expenses.  These fees and expenses, [***], the fees and expenses of a court
reporter, and any expenses for a hearing room, shall be paid as follows:

 

(A)                               If the Panel rules in favor of one party on
all disputed issues in the ADR, the losing Party shall pay [***] of such fees
and expenses.

 

(B)                               If the Panel rules in favor of one Party on
some issues and the other Party on other issues, the Panel shall issue with the
rulings a written determination as to how such fees and expenses shall be
allocated between the Parties.  The Panel shall allocate fees and expenses in a
way that bears a reasonable relationship to the outcome of the ADR, with the
Party prevailing on more issues, or on issues of greater value or gravity,
recovering a relatively larger share of its legal fees and expenses.

 

(ix)                              The rulings of the Panel and the allocation of
fees and expenses shall be binding, non-reviewable, and non-appealable, and may
be entered as a final judgment in any court having jurisdiction.

 

(x)                                 Except as provided in Section 6.1 hereof or
as required by Applicable Laws, the existence of the dispute, any settlement
negotiations, the ADR hearing, any submissions (including exhibits, testimony,
proposed rulings, and briefs), and the rulings shall be

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

91

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

deemed Confidential Information.  The Panel shall have the authority to impose
sanctions for unauthorized disclosure of Confidential Information.

 

11.13                 Patent Disputes.

 

(a)                                 Inventorship.  Any dispute, controversy or
claim between the Parties that involves the inventorship of any inventions
conceived or first reduced to practice in connection with the Development,
manufacture, use or Commercialization of any Licensed Product that is not
resolved by mutual agreement of the Parties’ respective chief patent counsels
(or persons with similar responsibilities) within [***] days after the dispute
is raised by one or both of the Parties shall be submitted to an Independent
Patent Counsel for resolution.  Such Independent Patent Counsel’s determination
of inventorship, absent manifest error, shall be final and binding on the
Parties; provided, however, that any such determination with respect to any
inventions described or claimed in a patent application shall not preclude
either Party from disputing inventorship with respect to any different or
additional inventions described or claimed in any patent issuing from such
patent application, which disputes shall be resolved in accordance with this
Section 11.13(a).  The Parties shall equally (50/50) share the Independent
Patent Counsel fees and expenses related to his or her determination of
inventorship.  The Parties acknowledge and agree that any instructions to the
Independent Patent Counsel shall be submitted jointly by the Parties.

 

(b)                                 Other Patent Disputes.  Any dispute,
controversy or claim between the Parties that involves the validity, scope,
infringement, enforceability or ownership of the Parties’ respective Patent
Rights (i) that are pending or issued in the United States shall be subject to
actions before the United States Patent and Trademark Office or submitted
exclusively to the federal court located in [***], and (ii) that are pending or
issued in any other country (or region) shall be brought before an appropriate
regulatory or administrative body or court in that country (or region), and the
Parties hereby consent to the jurisdiction and venue of such courts and bodies.

 

(c)                                  No dispute, controversy or claim covered
under this Section 11.13 shall be deemed to be a Challenge unless such dispute,
controversy or claim involves the validity and enforceability of the Licensed
Patent Rights.

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

92

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

11.14                 Equitable Relief.  Anything contained in this Agreement to
the contrary notwithstanding, if a Party reasonably requires relief on a more
expedited basis than would be possible pursuant to the procedures set forth in
Section 11.12 hereof, such Party may seek a temporary injunction or other
equitable relief in a court of competent jurisdiction, without posting a bond,
pending the resolution of the Dispute in accordance with Section 11.12 hereof. 
Any such remedies will be in addition to all other remedies available by law or
at equity to the injured Party.

 

11.15                 Further Assurances.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all other such acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

11.16                 Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each Party and delivered to the other Party, it being understood that both
Parties need not sign the same counterpart.  If any signature is delivered by
facsimile transmission or by e-mail delivery of a “pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” signature page were an original thereof.

 

[Signature page follows]

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

93

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

IMMUNOGEN, INC.

MILLENNIUM PHARMACEUTICALS,

 

INC.

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

94

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE A

 

LICENSED TARGET

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

SCHEDULE B

 

MILLENNIUM [***] PATENTS

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

ImmunoGen/Millennium Confidential

 

Portions of the exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1

--------------------------------------------------------------------------------